Exhibit 10.5

 

 

LOAN AGREEMENT

 

 

Dated as of December 2, 2013

among

EACH OF THE ENTITIES LISTED ON SCHEDULE A ATTACHED HERETO,

as Borrowers

and

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

as Lender

 

  Deal Name:    CNL BV Portfolio   Loan Numbers:   

706109322, 706109323, 706109324, 706109325, 706109326,

706109327, 706109328, 706109329, 706109333, 706109334,

706109335 and 706109336

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I - OBLIGATIONS AND PAYMENTS      2   

Section 1.01

  Obligations      2   

Section 1.02

  Documents      2   

Section 1.03

  Loan Payments      2   

Section 1.04

  Late Payment and Default Interest      3   

Section 1.05

  Application of Payments      3   

Section 1.06

  Prepayment      4   

Section 1.07

  Treatment of Payments      5   

Section 1.08

  Unconditional Payment      6   

Section 1.09

  Certain Waivers      6   

Section 1.10

  Additional Defined Terms      6    ARTICLE II - REPRESENTATIONS AND WARRANTIES
     9   

Section 2.01

  Title, Legal Status and Authority      10   

Section 2.02

  Validity of Documents      10   

Section 2.03

  Litigation      10   

Section 2.04

  Status of Property      10   

Section 2.05

  Tax Status of Borrower      12   

Section 2.06

  Bankruptcy and Equivalent Value      12   

Section 2.07

  Disclosure      13   

Section 2.08

  Illegal Activity      13   

Section 2.09

  OFAC Lists      13   

Section 2.10

  Property as Single Asset      13   

Section 2.11

  Representations and Warranties Relating to Leases, Rents and Other Matters   
  14    ARTICLE III - COVENANTS AND AGREEMENTS      14   

Section 3.01

  Payment and Performance of Obligations      14   

Section 3.02

  Continuation of Existence      15   

Section 3.03

  Taxes and Other Charges      15   

Section 3.04

  Defense of Title, Litigation, and Rights under Documents      16   

Section 3.05

  Compliance with Laws and Operation and Maintenance of Property      16   

Section 3.06

  Insurance      18   

Section 3.07

  Damage and Destruction of Property      21   

Section 3.08

  Condemnation      23   

Section 3.09

  Liens and Liabilities      24   

Section 3.10

  Tax and Insurance Deposits; Other Deposits      25   

Section 3.11

  ERISA      26   

Section 3.12

  Environmental Representations, Warranties, and Covenants      27   

Section 3.13

  Electronic Payments      29   

Section 3.14

  Inspection      30   

Section 3.15

  Records, Reports, and Audits      30   

Section 3.16

  Certificates      31   

Section 3.17

  Full Performance Required; Survival of Warranties      32   

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

i



--------------------------------------------------------------------------------

Section 3.18

  Additional Security      32   

Section 3.19

  Further Acts      32   

Section 3.20

  Compliance with Anti-Terrorism Regulations      33   

Section 3.21

  Compliance with Property as Single Asset      33   

Section 3.22

  Separateness Covenants/Covenants with Respect to Indebtedness, Operations and
Fundamental Changes of Borrower      34   

Section 3.23

  Leasing Restrictions      38   

Section 3.24

  Covenants Relating to Leases and Rents      39   

Section 3.25

  Tenant Recovery      39   

Section 3.26

  Tax Status of Borrower      40   

Section 3.27

  Disclosure      40   

Section 3.28

  Illegal Activity      40   

Section 3.29

  Management Agreement      40    ARTICLE IV - ADDITIONAL ADVANCES; EXPENSES;
SUBROGATION      41   

Section 4.01

  Expenses and Advances      41   

Section 4.02

  Subrogation      41    ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE
PROPERTY      41   

Section 5.01

  Due-on-Sale or Encumbrance      41   

Section 5.02

  Provision to Request Optional Supplemental Financing      44    ARTICLE VI -
DEFAULTS AND REMEDIES      46   

Section 6.01

  Events of Default      46   

Section 6.02

  Remedies      48   

Section 6.03

  Expenses      49   

Section 6.04

  Agreement to Cooperate in Orderly Transition      49    ARTICLE VII - SECURITY
AGREEMENT      49   

Section 7.01

  Security Agreement      49    ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY
AND INDEMNITIES      50   

Section 8.01

  Limited Recourse Liability      50   

Section 8.02

  Full Recourse Liability      52   

Section 8.03

  General Indemnity      53   

Section 8.04

  Transaction Taxes Indemnity      53   

Section 8.05

  ERISA Indemnity      53   

Section 8.06

  Environmental Indemnity      53   

Section 8.07

  Duty to Defend, Costs and Expenses      53   

Section 8.08

  Recourse Obligation and Survival      54    ARTICLE IX - ADDITIONAL PROVISIONS
     54   

Section 9.01

  Usury Savings Clause      54   

Section 9.02

  Notices      55   

Section 9.03

  Sole Discretion of Lender      55   

Section 9.04

  Applicable Law and Submission to Jurisdiction      55   

Section 9.05

  Construction of Provisions      56   

Section 9.06

  Transfer of Loan      56   

Section 9.07

  Miscellaneous      57   

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

ii



--------------------------------------------------------------------------------

Section 9.08

  Entire Agreement      58   

Section 9.09

  WAIVER OF TRIAL BY JURY      58   

Section 9.10

  Advertisement and Publicity      58   

ARTICLE X - ADDITIONAL SPECIAL PROVISIONS

     59   

Section 10.01

  Cash Management      59   

Section 10.02

  Post-Closing Obligations      59   

Section 10.03

  Provisions Concerning Trustees Under Deeds of Trust      59   

Section 10.04

  State Specific Environmental Provisions      59   

Section 10.05

  Additional State Specific Provisions      60   

Section 10.06

  Cross Default, Cross-Collateralization and Notice Provisions      60   

Section 10.07

  Additional Individual Loans      61   

ARTICLE XI - HEALTHCARE PROVISIONS

     63   

Section 11.01

  Representations and Warranties of Borrowers      63   

Section 11.02

  Covenants of Borrowers      69   

EXHIBITS

 

Exhibit A – Legal Description of Land

Exhibit B – Description of Personal Property Security

Exhibit B-1 – Specific List of Personal Property

Exhibit C – Permitted Encumbrances

Exhibit D – Individual Properties and Allocated Loan Amounts

Exhibit E – List of Borrowers, Borrowers’ Addresses and Borrowers’ Tax
Identification Numbers

Exhibit F – Principal and Interest Payments and Daily Charges Due Under Each
Note

Exhibit G – List of Post-Closing Obligations

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

iii



--------------------------------------------------------------------------------

DEFINITIONS

The terms set forth below are defined in the following sections of this Loan
Agreement:

 

Act    Section 3.22(x) Action    Section 9.04 Additional Funds    Section
3.07(c) Affecting Borrower’s Individual Property    Section 3.12(a) Affiliate   
Section 3.22 Agreement    Preamble Allocated Loan Amount    Section 1.10(a)
Allocated Loan Amounts    Section 1.10(a) Anti-Terrorism Regulations    Section
3.20(b) Application    Section 10.07(a) Assessments    Section 3.03(a)
Assignment    Section 1.10(b) Assignments    Section 1.10(c) Award    Section
3.08(b) Balance    Section 1.03(a) Bank 25 Average    Section 10.07(b)(v) Bank
Monitor Rate    Section 10.07(b)(v) Borrower    Preamble Borrowers    Preamble
Business Day    Section 1.04(b) CMS    Section 11.01(a)(ii) CHP Entity   
Section 5.01 CHP REIT    Section 5.01 CON    Section 11.01(a)(iii) Control,
Controlled or Controlling    Section 3.22 Costs    Section 4.01 Creditors Rights
Laws    Section 3.22(y) Cross Collateral Assignment of Leases    Section 1.10(d)
Cross Collateral Assignments    Section 1.10(e) Cross Collateral Documents   
Section 1.10(f) Cross Collateral Mortgage    Section 1.10(g) Cross Collateral
Mortgages    Section 1.10(h) Daily Charge    Section 1.04(a) Damage    Section
3.07(a) Debt Service Coverage Ratio    Section 3.10 Debt Yield    Section
10.07(b)(iv) Debt Yield Escrow Deposit    Section 10.07(b)(iv) Debt Yield Test 1
   Section 10.07(b)(vii) Debt Yield Test 2    Section 10.07(b)(viii) Debt Yield
Test 1 Remainder    Section 10.07(b)(vi) Default Rate    Section 1.04(b)
Deposits    Section 3.10(a) Discount Rate    Section 1.06 Documents    Section
1.02 Due Date    Section 1.03(c)

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

i



--------------------------------------------------------------------------------

Due Diligence Materials    Section 5.02(g) Environmental Indemnity    Section
1.10(i) Environmental Indemnities    Section 1.10(j) Environmental Law   
Section 3.12(a) Environmental Liens    Section 3.12(b) Environmental Report   
Section 3.12(a) ERISA    Section 3.11(a) ERISA Indemnity    Section 1.10(k)
ERISA Indemnities    Section 1.10(l) Escrow Agreement    Section 1.10(m) Escrow
Funds    Section 10.04(a) Event of Default    Section 6.01 Executive Order 13224
   Section 2.09 FF&E    Section 3.05(g) FHA Act    Section 2.04(i) First Notice
   Section 3.15(c) Flood Acts    Section 2.04(a) Full Replacement Cost   
Section 3.06(a) Funding Date    Section 1.03(a) Governmental Authority   
Section 11.01(a)(iv) Grace Period    Section 6.01(c) Hazardous Materials   
Section 3.12(a) Healthcare Laws    Section 11.01(a)(v) Healthcare Permit   
Section 11.01(a)(vi) HIPAA    Section 11.01(a)(vii) HIPAA Compliant    Section
11.01(a)(viii) Impositions    Section 3.10(a) Indemnified Parties    Section
8.03 Indemnify    Section 8.03 Individual Beneficiaries    Section 2.09
Individual Loan    Recitals, Section 1 Individual Loan Documents    Section 1.02
Individual Phase 2 Loan    Section 10.07(a) Individual Property    Section
1.10(m) Individual Shareholders    Section 2.09 Insurance Premiums    Section
3.10(a) Instrument    Section 1.10(n) Instruments    Section 1.10(o) Investors
   Section 9.06(a) Late Charge    Section 1.04(a) Laws    Section 3.05(c) Lender
   Preamble Lender Affiliates    Section 9.10 Lien    Section 1.10(p) LLC
Agreement    Section 3.22(x) Loan    Recitals, Section 1 Loan to Value Ratio   
Section 5.02 Losses    Section 8.03

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

ii



--------------------------------------------------------------------------------

Manager Paid Amount    Section 10.04(d) Maturity    Section 1.03(d) Maturity
Date    Section 1.03(d) MBA Form    Section 3.06(d) Medicaid    Section
11.01(a)(ix) Medicare    Section 11.01(a)(x) Member    Section 3.22(x) Microbial
Matter    Section 3.12(a) Net Proceeds    Section 3.07(d) NOI    Section 3.10
Note    Section 1.10(q) Notes    Section 1.10(r) Note Rate    Section 1.03(a)
Notice    Section 9.02 NRS    Section 10.04(c) O&M Plan    Section 3.12(b)
Obligations    Section 1.01 OFAC    Section 2.09 OFAC Indemnity    Section
8.01(a) OFAC Lists    Section 2.09 OFAC Violation    Section 3.20(c) Operator   
Section 1.10(s) Operators    Section 1.10(t) Operator’s Sole Shareholder   
Section 2.05 Organization State    Section 2.01 Owner    Section 1.10(u) Owners
   Section 1.10(v) Owner’s Sole Member    Section 2.05 PCBs    Section 3.12(a)
Permits    Section 11.01(a)(xi) Permitted Capital Leases    Section 11.02(h)
Permitted Encumbrances    Section 2.01 Permitted Transfer    Section 5.01
Permitted Transfers    Section 5.01 Phase 2 Borrower    Section 10.07(a) Phase 2
Borrowers    Section 10.07(a) Phase 2 Closing    Section 10.07(a) Phase 2
Closing Conditions    Section 10.07(a) Phase 2 Individual Property    Section
10.07(a) Phase 2 Loan    Section 10.07(a) Phase 2 Outside Closing Date   
Section 10.07(a) Phase 2 Property    Section 10.07(a) Pool Obligations   
Section 1.10(w) Prepayment Premium    Section 1.06 Present Value of the Loan   
Section 1.06 Property    Section 1.10(x) Property Payables    Section 3.09
Property State    Section 2.01

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

iii



--------------------------------------------------------------------------------

Provider    Section 11.02(b)(iii) PTE    Section 3.11(a) Rating Agency   
Section 9.06(a) Recourse Documents    Section 1.10(y) Recourse Guarantor   
Section 1.10(z) Recourse Liabilities Guaranty    Section 1.10(aa) Recourse
Liabilities Guaranties    Section 1.10(bb) Recourse Parties    Section 8.01
Release    Section 3.12(a) Rent Loss Proceeds    Section 3.07(c) Rent Roll   
Section 2.11 Replacement Management Agreement    Section 10.04(e) Replacement
Manager    Section 3.29 Replacement Manager Term Sheet    Section 3.29 Resident
Agreements    Section 11.01(a)(xii) Restoration    Section 3.07(a) Revenue Code
   Section 2.05 Second Notice    Section 3.15(c) Securities    Section 9.06(a)
Security Agreement    Section 7.01 Senior Living Facility    Exhibit B Special
Member    Section 3.22(x) Supplemental Guaranty    Recitals, Section 5
Supplemental Loan    Section 5.02 Supplemental Loan Debt Service Coverage Ratio
   Section 5.02 Supplemental Loan NOI    Section 5.02 Supplemental Standby Fee
   Section 5.02(e) TADS    Section 3.10 Taking    Section 3.08(a) Tenant
Recovery    Section 3.25 Third Party Payor    Section 11.01(a)(xiii) Third Party
Payor Programs    Section 11.01(a)(xiv) Tranquility Escrow Agreement    Section
10.04(f) Tranquility Escrow Funds    Section 10.04(f) Transaction Taxes   
Section 3.03(c) Treasury Rate    Section 1.06 TRICARE    Section 11.01(a)(xv)
Trustee    Recitals, Section 3 U.C.C.    Section 2.02 Violation    Section
3.11(c)

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

iv



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made as of the 2nd day of December,
2013, by and between each of the entities listed on Schedule A attached hereto,
each having its principal office and place of business as shown on Exhibit E
attached hereto (each of the foregoing entities is referred to individually as a
“Borrower” and collectively as “Borrowers”), and THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a New Jersey corporation, having an office at c/o Prudential
Asset Resources, Inc., 2100 Ross Avenue, Suite 2500, Dallas, Texas 75201,
Attention: Asset Management Department; Reference Loan Nos. 706109322,
706109323, 706109324, 706109325, 706109326, 706109327, 706109328, 706109329,
706109333, 706109334, 706109335 and 706109336, as lender (“Lender”).

RECITALS:

1. Each Borrower, by the terms of its Note (as defined in Section 1.10 herein)
and in connection with the commercial mortgage loan (each, an “Individual Loan”
and collectively in the aggregate, the “Loan”) from Lender to each Borrower, is
indebted to Lender in the respective principal sum reflected on Exhibit D
attached hereto.

2. Each Borrower desires to secure the payment of and the performance of all of
its obligations under its Note and certain additional Obligations (as defined in
Section 1.01 herein).

3. Each Borrower has, pursuant to the terms of its Instrument (as defined in
Section 1.10 herein), irrevocably granted and conveyed to the Trustee (as
defined in such Instrument) for the benefit of Lender, and granted Lender a
security interest in, (a) the real property described in its Instrument and
shown in Exhibits A-1 through A-12 attached hereto and by this reference made a
part hereof, and (b) the personal property described in its Instrument and shown
in Exhibit B and Exhibits B-1 through B-12 attached hereto and by this reference
made a part hereof.

4. Pursuant to the terms of the Instruments (defined below) and each of the
Assignments (defined below), Borrowers have absolutely and unconditionally
assigned, set over, and transferred to Lender all of Borrowers’ rights, titles,
interests and estates in and to the Leases (as defined in the Instruments) and
the Rents (as defined in the Instruments), subject to the terms and license
granted to Borrowers under the Assignments, which documents shall govern and
control the provisions of said assignment.

5. In addition to the Note executed and delivered by each Borrower, each
Borrower has also executed and delivered to Lender a Supplemental Guaranty (as
each such guaranty may be amended, restated, replaced, supplemented or otherwise
modified from time to time, a “Supplemental Guaranty”) pursuant to which each
Borrower guarantees the obligations of each of the other Borrowers under the
Notes executed and delivered by such other Borrowers.

6. To secure performance by each Borrower under its Supplemental Guaranty, each
Borrower has, pursuant to the terms of its Cross Collateral Mortgage (as defined
in Section 1.10 herein), irrevocably granted and conveyed to Lender, and granted
Lender a second priority security interest in, (a) the real property described
in its Cross Collateral Mortgage and shown in Exhibits A-1 through A-12 attached
hereto, and (b) the personal property described in its Cross Collateral Mortgage
and shown in Exhibit B and Exhibits B-1 through B-12 attached hereto.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

1



--------------------------------------------------------------------------------

7. Pursuant to the terms of the Cross Collateral Mortgages (defined below) and
the Cross Collateral Assignments (defined below), Borrowers have absolutely and
unconditionally assigned, set over, and transferred to Lender all of Borrowers’
rights, titles, interests and estates in and to the Leases (as defined in the
Cross Collateral Mortgages) and the Rents (as defined in the Cross Collateral
Mortgages), subject to the terms and license granted to Borrowers under the
Cross Collateral Assignments, which documents shall govern and control the
provisions of said assignment.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

ARTICLE I - OBLIGATIONS AND PAYMENTS

Section 1.01 Obligations. As used herein, the term “Obligations” shall mean the
Obligations (as such term is defined in each Instrument and each Cross
Collateral Mortgage) of any Borrower under the Instrument and the Cross
Collateral Mortgage executed by such Borrower.

Section 1.02 Documents. The term “Individual Loan Documents” shall mean, for
each Borrower, this Agreement, the Note, the Instrument, the Assignment, the
Environmental Indemnity (defined below) (except for any Environmental Indemnity
with respect to any Individual Property located in the States of California,
Idaho, Montana, Nevada, Utah or Washington), and any other written agreement
executed by a Borrower in connection with its Individual Loan (but excluding the
Application [defined below], the Loan commitment and the Cross Collateral
Documents) (defined below) and by the party against whom enforcement is sought,
including those given to evidence or further secure the payment and performance
of a Borrower’s Obligations, and any written renewals, extensions, and
amendments of the foregoing, executed by the party against whom enforcement is
sought. All of the provisions of the Individual Loan Documents are incorporated
into this Agreement as if fully set forth in this Agreement. The term
“Documents” shall mean all of the Individual Loan Documents and all of the Cross
Collateral Documents.

Section 1.03 Loan Payments. Principal and interest under the Notes shall be due
and payable as follows:

(a) Interest on the unpaid principal balance of each Individual Loan (the
“Balance”) shall accrue at the rate (the “Note Rate”) of four and
thirty-hundredths percent (4.30%) per annum from and including the date of the
first disbursement of Individual Loan proceeds under each Note (the “Funding
Date”) until Maturity (defined below).

(b) Interest from and including the Funding Date to December 5, 2013, shall be
due and payable on the Funding Date.

(c) Principal and interest under each Note shall be paid in sixty (60) monthly
installments in the amounts set forth on Exhibit F attached hereto and by this
reference made a part hereof, commencing on January 5, 2014, and continuing on
the fifth (5th) day of each succeeding month to and including December 5, 2018.
Each payment due date under Section 1.03(c) of this Agreement is referred to as
a “Due Date”.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

2



--------------------------------------------------------------------------------

(d) The entire Obligations of each Borrower shall be due and payable on
December 5, 2018 (the “Maturity Date”). “Maturity” shall mean the Maturity Date
or earlier date that such Obligations may be due and payable by acceleration by
Lender as provided in the Documents.

(e) Interest on the unpaid Balance for any full month shall be calculated on the
basis of a three hundred sixty (360) day year consisting of twelve (12) months
of thirty (30) days each. For any partial month, interest shall be due in an
amount equal to (i) the Balance multiplied by (ii) the applicable Note Rate
divided by (iii) 360 multiplied by (iv) the number of days during such partial
month that any Balance is outstanding to (but excluding) the date of payment.

Section 1.04 Late Payment and Default Interest.

(a) Late Charge. If any scheduled payment due under the Individual Loan
Documents is not fully paid by its Due Date (other than the principal payment
due on the Maturity Date), then a daily charge in the amount set forth on
Exhibit F attached hereto (the “Daily Charge”) shall be assessed with respect to
such Individual Loan for each day that elapses from and after the applicable Due
Date until such payment is made in full (including the date payment is made);
provided, however, that if any such payment, together with all accrued Daily
Charges, is not fully paid by the fourteenth (14th) day following the applicable
Due Date, then a late charge equal to the lesser of (i) four percent (4%) of
such payment or (ii) the maximum amount allowed by law (the “Late Charge”) shall
be assessed and be immediately due and payable. The Late Charge shall be payable
in lieu of Daily Charges that shall have accrued. The Late Charge may be
assessed only once on each overdue payment. These charges shall be paid to
defray the expenses incurred by Lender in handling and processing such
delinquent payment(s) and to compensate Lender for the loss of the use of such
funds. The Daily Charge and Late Charge shall be secured by the Individual Loan
Documents. The imposition of the Daily Charge, Late Charge, and/or requirement
that interest be paid at the Default Rate (defined below) shall not be construed
in any way to (A) excuse any Borrower from its obligation to make each payment
under its Note promptly when due or (B) preclude Lender from exercising any
rights or remedies available under the Documents upon an Event of Default (as
defined below).

(b) Default Rate. Upon an Event of Default or at Maturity, whether by
acceleration (due to a voluntary or involuntary default) or otherwise, the
entire Obligations of each Borrower (excluding accrued but unpaid interest if
prohibited by law) shall bear interest at the Default Rate. The “Default Rate”
shall be the lesser of (i) the maximum rate allowed by law or (ii) five percent
(5%) plus the greater of (A) the applicable Note Rate or (B) the prime rate (for
corporate loans at large United States money center commercial banks) published
in The Wall Street Journal on the first Business Day (defined below) of the
month in which the Event of Default or Maturity occurs and on the first Business
Day of every month thereafter. The term “Business Day” shall mean each Monday
through Friday except for days on which no commercial national banking
associations are open for business in the United States.

Section 1.05 Application of Payments. Until an Event of Default occurs, all
payments received under any Note shall be applied in the following order: (a) to
unpaid fees, costs, and expenses due Lender pursuant to the applicable
Individual Loan Documents; (b) to unpaid Daily Charges, Late Charges and costs
of collection with respect to the applicable Individual Loan Documents; (c) to
any Prepayment Premium due with respect to the applicable Individual Loan
Documents; (d) to interest due on the Balance of the applicable Individual Loan;
and (e) then to the Balance of the applicable Individual Loan. After an Event of
Default (unless Lender has accepted cure of such Event of Default by specific
written statement from Lender to Borrower acknowledging Lender’s acceptance of
such cure, and Borrower specifically understands and agrees that Lender shall
have no obligation whatsoever to accept the cure of any Event of Default), all
payments shall be applied in any order determined by Lender.

 

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

3



--------------------------------------------------------------------------------

Section 1.06 Prepayment. Any Note may be prepaid, in whole or in part, upon at
least thirty (30) days’ prior written notice to Lender and upon payment of all
accrued interest (and other Obligations of a Borrower due under the applicable
Individual Loan Documents) and a prepayment premium (the “Prepayment Premium”)
equal to the greater of (a) one percent (1%) of the principal amount being
prepaid multiplied by the quotient of the number of full months remaining until
the Maturity Date, calculated as of the prepayment date, divided by the number
of full months comprising the term of the Note, or (b) the Present Value of the
Loan (defined below) less the amount of principal and accrued interest (if any)
being prepaid, calculated as of the prepayment date. The Prepayment Premium
shall be due and payable, except as provided in this Agreement or as limited by
law, upon any prepayment of a Note, whether voluntary or involuntary, and Lender
shall not be obligated to accept any prepayment of any Note unless it is
accompanied by the Prepayment Premium, all accrued interest and all other
Obligations of a Borrower due under the applicable Individual Loan Documents.
Lender shall notify the prepaying Borrower(s) of the amount of and the
calculation used to determine the Prepayment Premium. Borrowers agree that
(i) Lender shall not be obligated to actually reinvest the amount prepaid in any
Treasury obligation and (ii) the Prepayment Premium is directly related to the
damages that Lender will suffer as a result of the prepayment. The “Present
Value of the Loan” shall be determined by discounting all scheduled payments
remaining to the Maturity Date attributable to the amount being prepaid at the
Discount Rate (defined below). Partial prepayments of principal hereunder shall
not entitle any Borrower to have the installments of principal and interest
payable under the Notes reduced by reamortizing the remaining unpaid principal
balance due under the Notes or by applying such prepayment to the next maturing
installment of principal and interest under the Notes. If prepayment occurs on a
date other than a Due Date, then the actual number of days remaining from the
date of prepayment to the next Due Date will be used to discount within this
period. The “Discount Rate” is the rate which, when compounded monthly, is
equivalent to the Treasury Rate (defined below), when compounded semi-annually.
The “Treasury Rate” is the semi-annual yield on the Treasury Constant Maturity
Series with maturity equal to the remaining weighted average life of the Loan,
for the week prior to the prepayment date, as reported in Federal Reserve
Statistical Release H.15 - Selected Interest Rates, conclusively determined by
Lender (absent a clear mathematical calculation error) on the prepayment date.
The rate will be determined by linear interpolation between the yields reported
in Release H.15, if necessary. If Release H.15 is no longer published, then
Lender shall select a comparable publication to determine the Treasury Rate.
Notwithstanding the foregoing, no Prepayment Premium shall be due if any Note is
prepaid during the last ninety (90) days prior to the Maturity Date.

If any Borrower prepays the entire amount of its Individual Loan, then Borrowers
must simultaneously prepay the entire amount of all of the Individual Loans. In
all events, the applicable Prepayment Premium must also be paid.

With respect to the foregoing provisions, Borrowers hereby expressly agree as
follows:

(a) Each Note Rate provided herein has been determined based on the sum of
(i) the treasury rate in effect at the time such Note Rate was determined under
the Application submitted to Lender, plus (ii) an interest rate spread over such
treasury rate, which together represent Lender’s agreed-upon return for making
the proceeds of the Loan available to Borrowers over the term of such Loan.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

4



--------------------------------------------------------------------------------

(b) The determination of each Note Rate, and in particular the aforesaid
interest rate spread, were based on the expectation and agreement of Borrowers
and Lender that the principal sums advanced under the Notes would not be prepaid
during the term of the Notes or, if any such prepayment occurs, the Prepayment
Premium (calculated in the manner set forth above) would apply (except as
expressly permitted by the Notes or this Agreement).

(c) Lender’s business involves making financial commitments to others based in
part on the returns it expects to receive from the Notes and other similar loans
made by Lender, and Lender’s financial performance as a business depends not
only on the returns from each loan or investment it makes but also upon the
aggregate amounts of the loans and investments it is able to make over any given
period of time.

(d) In the event of a prepayment under the Documents, Lender will be required to
redeploy the funds received into other loans or investments, which (i) may not
provide a return to Lender comparable to the return Lender anticipates based on
the applicable Note Rate and (ii) may reduce the total amount of loans or
investments Lender is able to make during the term of the Loan, which in turn
may impair the profitability of Lender’s business. Therefore, in order to
compensate Lender for the potential impact and risks to its business of
prepayments under the Notes, Lender has limited Borrowers’ right to prepay the
Notes and has offered the method of calculation of the Prepayment Premium set
forth above.

(e) Borrowers acknowledge that (i) Lender could have determined that it would
not permit any prepayments under the Notes during its term, and therefore, in
electing to permit prepayments under the Individual Loan Documents, Lender is
entitled to determine and negotiate the terms on which it will accept
prepayments of its loans, and (ii) Borrowers could have elected to negotiate
more permissive prepayment provisions and/or a more favorable manner of
calculating the Prepayment Premium, but in such event the applicable interest
rate spread, and therefore the applicable Note Rate, would have been higher to
compensate Lender for the potential loss of income on account of the risk that
Borrowers might elect to prepay the Notes at an earlier time and/or for a lesser
Prepayment Premium than set forth herein.

Therefore, in consideration of Lender’s agreement to each Note Rate set forth
herein, and in recognition of Lender’s reliance on the prepayment provisions of
the Individual Loan Documents (including the method of calculating the
Prepayment Premium), Borrowers agree that the manner of calculation of the
Prepayment Premium set forth in the Documents represents bargained-for
compensation to Lender for granting to Borrowers the privilege of prepaying the
Notes on the terms set forth in the Individual Loan Documents and for the
potential loss of future income to Lender arising from having to redeploy the
amounts prepaid under the Notes into other loans or investments. As such, the
Prepayment Premium constitutes reasonable compensation to Lender for making the
Loan on the terms reflected in the Notes and this Agreement and does not
represent a penalty.

Section 1.07 Treatment of Payments. All payments under the Notes and the
Documents shall be made, without offset or deduction, (a) in lawful money of the
United States of America at the office of Lender or at such other place (and in
the manner) Lender may specify by written notice to Borrowers, (b) in
immediately available federal funds, and (c) if received by Lender prior to 2:00
p.m. Eastern Time at such place, shall be credited on that day, or, if received
by Lender at or after 2:00 p.m. Eastern Time at such place, shall, at Lender’s
option, be credited on the next Business Day. Initially (unless waived by
Lender), and until Lender shall direct Borrowers otherwise, Borrowers shall make
all payments due under the Notes in the manner set forth in Section 3.13 of this
Agreement. If any Due Date falls on a day which is not a Business Day, then the
Due Date shall be deemed to have fallen on the next succeeding Business Day.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

5



--------------------------------------------------------------------------------

Section 1.08 Unconditional Payment. Borrowers are and shall be obligated to pay
principal, interest and any and all other amounts which became payable under the
Notes or under the other Documents absolutely and unconditionally and without
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender under the Documents shall be deemed by a court of competent jurisdiction
to have been a voidable preference or fraudulent conveyance under any
bankruptcy, insolvency or other debtor relief law, then the obligation to make
such payment shall survive any cancellation or satisfaction of any of the Notes
or return thereof to any Borrower and shall not be discharged or satisfied with
any prior payment thereof or cancellation of any Note, but shall remain a valid
and binding obligation enforceable in accordance with the terms and provisions
hereof, and such payment shall be immediately due and payable upon demand.

Section 1.09 Certain Waivers. Borrowers and all others who may become liable for
the payment of all or any part of the Pool Obligations (defined below) do hereby
severally waive presentment and demand for payment, notice of dishonor, protest
and notice of protest, notice of non-payment and notice of intent to accelerate
the maturity hereof (and of such acceleration). No release of any security for
the Pool Obligations (except as otherwise expressly provided in Article V below)
or extension of time for payment of any Note or any installment thereof, and no
alteration, amendment or waiver of any provision of any Note, any Instrument,
this Agreement or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of any Borrower,
and any other who may become liable for the payment of all or any part of the
Pool Obligations, under the Notes, the Instruments, this Agreement and the other
Documents.

Section 1.10 Additional Defined Terms. In addition to other capitalized terms
defined herein, when used herein the following terms shall have the following
meanings:

(a) “Allocated Loan Amounts” means the pro rata allocation of the Loan to each
Individual Property (each, an “Allocated Loan Amount”), as mutually agreed
between Lender and Borrowers and as currently set forth in Exhibit D attached
hereto and by this reference made a part hereof.

(b) “Assignment” means the assignment of the lessor’s interest in leases and
rents (which may be incorporated in the Instrument) executed and delivered by
the applicable Owner and the applicable Operator in connection with an
Individual Property for the benefit of Lender, modified to reflect the laws of
the state where the Individual Property is located and otherwise as Lender deems
necessary or appropriate in its sole discretion, as amended, supplemented,
restated, or otherwise modified from time to time in accordance with the
provisions hereof or thereof.

(c) “Assignments” means, collectively, each Assignment for the Individual
Properties.

(d) “Cross Collateral Assignment of Leases” means a second priority assignment
of the lessor’s interest in leases (which may be incorporated in each Cross
Collateral Mortgage) executed and delivered by the applicable Owner and the
applicable Operator in connection with an Individual Property for the benefit of
Lender, to secure the obligations of such Owner and such Operator as described
in the Cross Collateral Mortgage recorded with respect to the same Individual
Property, and modified to reflect the laws of the state where the Individual
Property is located and otherwise as Lender deems necessary or appropriate in
its reasonable discretion, as amended, supplemented, restated, replaced, or
otherwise modified from time to time in accordance with the provisions hereof or
thereof.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

6



--------------------------------------------------------------------------------

(e) “Cross Collateral Assignments” means, collectively, each of the Cross
Collateral Assignments of Leases for the Individual Properties.

(f) “Cross-Collateral Documents” means the Cross Collateral Mortgage, the
Cross-Collateral Assignment of Leases and the Supplemental Guaranty executed and
delivered by the applicable Owner and the applicable Operator in connection with
an Individual Property for the benefit of Lender.

(g) “Cross Collateral Mortgage” means a second priority mortgage, deed of trust,
indemnity deed of trust, deed to secure debt or other similar instrument,
executed and delivered by the applicable Owner and the applicable Operator, as
“Trustor,” “Mortgagor,” or “Grantor” who owns or leases, as applicable, the
Individual Property or Individual Properties described in the Cross Collateral
Mortgage, for the benefit of Lender as “Beneficiary”, “Mortgagee” or “Grantee”
for an Individual Property to secure the obligations of Borrowers under all
Notes other than the Note secured by the Instrument recorded with respect to the
same Individual Property, modified to reflect the laws of the state where the
Individual Property is located and otherwise in a form reasonably satisfactory
to Lender and as amended, supplemented, restated, replaced, or otherwise
modified from time to time in accordance with the provisions hereof or thereof.

(h) “Cross Collateral Mortgages” means, collectively, each of the Cross
Collateral Mortgages for the Individual Properties.

(i) “Environmental Indemnity” means (i) with respect to each Individual Property
located outside the States of California, Idaho, Montana, Nevada, Utah and
Washington, the Environmental and ERISA Indemnity Agreement executed and
delivered by the applicable Owner, the applicable Operator and Recourse
Guarantor to Lender in a form satisfactory to Lender and modified to reflect the
laws of the state where the Individual Property is located and otherwise as
Lender deems necessary or appropriate in its sole discretion, and as amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof or thereof, and (ii) with respect to each Individual
Property located in the States of California, Idaho, Montana, Nevada, Utah or
Washington, the Environmental Indemnity Agreement executed and delivered by the
applicable Owner, the applicable Operator and Recourse Guarantor to Lender in a
form satisfactory to Lender and modified to reflect the laws of the state where
the Individual Property is located and otherwise as Lender deems necessary or
appropriate in its sole discretion, and as amended, supplemented, restated, or
otherwise modified from time to time in accordance with the provisions hereof or
thereof.

(j) “Environmental Indemnities” means, collectively, each Environmental
Indemnity for the Individual Properties.

(k) “ERISA Indemnity” means, with respect to an Individual Property located in
the States of California, Idaho, Montana, Nevada, Utah or Washington, the ERISA
Indemnity Agreement executed and delivered by the applicable Owner, the
applicable Operator and Recourse Guarantor to Lender in a form satisfactory to
Lender and modified to reflect the laws of the state where the Individual
Property is located and otherwise as Lender deems necessary or appropriate in
its sole discretion, and as amended, supplemented, restated, or otherwise
modified from time to time in accordance with the provisions hereof or thereof.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

7



--------------------------------------------------------------------------------

(l) “ERISA Indemnities” means, collectively, each ERISA Indemnity for the
Individual Properties.

(m) “Individual Property” means each real property or group of real properties
(including, without limitation, all Improvements located thereon) now or
hereafter included in the Property and identified together as an “Individual
Property” on Exhibit D. Each Individual Property is more particularly described
in Exhibits A-1 through A-12.

(n) “Instrument” means a deed of trust, mortgage, deed to secure debt or other
similar instrument, executed and delivered by the applicable Owner and the
applicable Operator, as “Trustor,” “Mortgagor,” or “Grantor”, for the benefit of
Lender as “Beneficiary,” “Mortgagee” or “Grantee”, for an Individual Property,
modified to reflect the laws of the state where such Individual Property is
located and otherwise in form satisfactory to Lender and as amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof or thereof.

(o) “Instruments” means, collectively, each of the Instruments for the
Individual Properties.

(p) “Lien” means any mortgage, deed of trust, deed to secure debt, pledge
security interest, encumbrance, lien or charge of any kind (including any
agreement to give any of the foregoing), any conditional sale or other title
retention agreement, any financing lease in the nature thereof, and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction.

(q) “Note” means, individually, any one of the Notes.

(r) “Notes” means, collectively, each of (i) that certain Promissory Note dated
as of the date of this Agreement, in the original principal amount of
$10,728,555.00, executed by CHP Huntington Terrace and CHP Huntington Terrace
Tenant, as maker, and payable to Lender or its order (“Huntington Terrace
Note”), (ii) that certain Promissory Note dated as of the date of this
Agreement, in the original principal amount of $4,707,856.00, executed by CHP
Riverwood and CHP Riverwood Tenant, as maker, and payable to Lender or its order
(“Riverwood Note”), (iii) that certain Promissory Note dated as of the date of
this Agreement, in the original principal amount of $9,686,032.00, executed by
CHP Beaverton Hills and CHP Beaverton Hills Tenant, as maker, and payable to
Lender or its order (“Beaverton Hills Note”), (iv) that certain Promissory Note
dated as of the date of this Agreement, in the original principal amount of
$12,954,716.00, executed by CHP Orchard Heights and CHP Orchard Heights Tenant,
as maker, and payable to Lender or its order (“Orchard Heights Note”), (v) that
certain Promissory Note dated as of the date of this Agreement, in the original
principal amount of $7,873,017.00, executed by CHP Southern Hills and CHP
Southern Hills Tenant, as maker, and payable to Lender or its order (“Southern
Hills Note”), (vi) that certain Promissory Note dated as of the date of this
Agreement, in the original principal amount of $8,625,282.00, executed by CHP
Arbor Place and CHP Arbor Place Tenant, as maker, and payable to Lender or its
order (“Arbor Place Note”), (vii) that certain Promissory Note dated as of the
date of this Agreement, in the original principal amount of $8,378,715.00,
executed by CHP High Desert and CHP High Desert Tenant, as maker, and payable to
Lender or its order (“High Desert Note”), (viii) that certain Promissory Note
dated as of the date of this Agreement, in the original principal amount of
$8,115,731.00, executed by CHP Five Rivers and CHP Five Rivers Tenant, as maker,
and payable to Lender or its order (“Five Rivers Note”), (ix) that certain
Promissory Note dated as of the date of this Agreement, in the original
principal amount of $20,634,027.00, executed by CHP Billings and CHP Billings
Tenant, as maker, and payable to Lender or its order (“Billings Note”), (x) that
certain Promissory Note dated as of the date of this Agreement, in the original
principal amount of

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

8



--------------------------------------------------------------------------------

$18,843,689.00, executed by CHP Idaho Falls and CHP Idaho Falls Tenant, as
maker, and payable to Lender or its order (“Idaho Falls Note”), (xi) that
certain Promissory Note dated as of the date of this Agreement, in the original
principal amount of $22,026,026.00, executed by CHP Boise and CHP Boise Tenant,
as maker, and payable to Lender or its order (“Boise Note”), and (xii) that
certain Promissory Note dated as of the date of this Agreement, in the original
principal amount of $24,974,323.00, executed by CHP Sparks and CHP Sparks
Tenant, as maker, and payable to Lender or its order (“Sparks Note”), and as
amended, supplemented, restated, or otherwise modified from time to time in
accordance with the provisions hereof or thereof.

(s) “Operator” means, individually, each of CHP Huntington Terrace Tenant, CHP
Riverwood Tenant, CHP Beaverton Hills Tenant, CHP Orchard Heights Tenant, CHP
Southern Hills Tenant, CHP Arbor Place Tenant, CHP High Desert Tenant, CHP Five
Rivers Tenant, CHP Billings Tenant, CHP Idaho Falls Tenant, CHP Boise Tenant and
CHP Sparks Tenant.

(t) “Operators” means, collectively, each Operator.

(u) “Owner” means, individually, each of CHP Huntington Terrace, CHP Riverwood,
CHP Beaverton Hills, CHP Orchard Heights, CHP Southern Hills, CHP Arbor Place,
CHP High Desert, CHP Five Rivers, CHP Billings, CHP Idaho Falls, CHP Boise and
CHP Sparks.

(v) “Owners” means, collectively, each Owner.

(w) “Pool Obligations” means all monetary and non-monetary obligations of every
nature of all Borrowers from time to time to be performed by any of Borrowers
under all of the Documents, whether for principal, interest, fees, expenses,
indemnification or otherwise.

(x) “Property” means, collectively, each of the Individual Properties.

(y) “Recourse Documents” means, collectively, (i) the Recourse Liabilities
Guaranties, (ii) the Environmental Indemnities, and (iii) the ERISA Indemnities,
each as amended, supplemented, restated, replaced, or otherwise modified from
time to time in accordance with the provisions hereof or thereof.

(z) “Recourse Guarantor” means CNL Healthcare Properties, Inc., a Maryland
corporation.

(aa) “Recourse Liabilities Guaranty” means, with respect to an Individual Loan,
the Recourse Liabilities Guaranty executed and delivered by Recourse Guarantor
to Lender with respect to such Individual Loan, as amended, supplemented,
restated, replaced or otherwise modified from time to time in accordance with
the provisions hereof or thereof.

(bb) “Recourse Liabilities Guaranties” means, collectively, each Recourse
Liabilities Guaranty for the Individual Loans.

ARTICLE II - REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to Lender as follows (it being
understood that, unless the context expressly provides otherwise in this Article
II, all representations and warranties in this Article II are made by each
Borrower with respect to itself, its Obligations and its Individual Property):

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

9



--------------------------------------------------------------------------------

Section 2.01 Title, Legal Status and Authority. (a) Owner is seised of the Land
(as defined in the Instrument) and the Improvements (as defined in the
Instrument) in fee simple and has good and marketable title to its Individual
Property, free and clear of all liens, charges, encumbrances and security
interests, except the applicable matters for such Individual Property as listed
in Exhibits C-1 through C-12 attached hereto (the “Permitted Encumbrances”);
(b) Owner will forever warrant and defend its title to its Individual Property
and the validity, enforceability, and priority of the lien and security interest
created by the Instrument and the other Documents against the claims of all
persons; (c) each Owner is a limited liability company and each Operator is a
corporation, each duly organized, validly existing, and in good standing and
qualified to transact business under the laws of its state of organization or
incorporation (the “Organization State”) and qualified to do business and in
good standing in each of the states where any portion of its Individual Property
is located (each, a “Property State”); (d) Owner has all necessary approvals,
governmental and otherwise, and full power and authority to own its properties
(including its Individual Property) and carry on its business; and (e) Operator
has all necessary approvals, governmental and otherwise, and full power and
authority to own its properties, to operate the Individual Property and to carry
on its business.

Section 2.02 Validity of Documents. The execution, delivery and performance of
the Documents and the borrowing evidenced by the Note and this Agreement (a) are
within the power of Borrower; (b) have been authorized by all requisite action;
(c) have received all necessary approvals and consents; (d) will not, to the
best of Borrower’s knowledge (after due inquiry and investigation) violate,
conflict with, breach, or constitute (with notice or lapse of time, or both) a
default under (i) any law, order or judgment of any court, governmental
authority, or the governing instrument of Borrower or (ii) any indenture,
agreement, or other instrument to which Borrower is a party or by which it or
any of its property is bound or affected; (e) will not result in the creation or
imposition of any lien, charge, or encumbrance upon any of its properties or
assets except for those in the Instrument and the other Documents; and
(f) except for those obtained on or prior to the date of this Agreement, will
not require any authorization or license from, or any filing with, any
governmental or other body (except for the recordation of the Instrument, the
Assignment, the Cross Collateral Mortgage, the Cross Collateral Assignment of
Leases and Uniform Commercial Code (the “U.C.C.”) filings). The Documents
constitute legal, valid, and binding obligations of Borrower.

Section 2.03 Litigation. There is no action, suit, or proceeding, judicial,
administrative, or otherwise (including any condemnation or similar proceeding),
pending or, to the best knowledge of Borrower, threatened or contemplated
against, or affecting, Borrower or its Individual Property which would have a
material adverse effect on either its Individual Property or Borrower’s ability
to perform the Obligations.

Section 2.04 Status of Property.

(a) The Land and Improvements are not located in an area identified by the
Secretary of Housing and Urban Development, or any successor, as an area having
special flood hazards pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, or the National Flood Insurance Reform
Act of 1994, as each have been or may be amended, or any successor law
(collectively, the “Flood Acts”) or, if located within any such area, Borrower
has and will maintain (or cause to be maintained) the insurance prescribed in
Section 3.06(a) below.

(b) Borrower and Property Manager (as defined in the Instrument) have all
necessary (i) certificates, licenses, and other approvals, governmental and
otherwise (including, without limitation, all Healthcare Permits [defined
below]), for the operation of its Individual Property, the conduct of its

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

10



--------------------------------------------------------------------------------

business, and for the leasing and operation of its Individual Property as a
Senior Living Facility, and (ii) zoning, building code, land use, environmental
and other similar permits or approvals, all of which are currently in full force
and effect and not subject to revocation, suspension, forfeiture, or
modification. To the best of Borrower’s knowledge (after due inquiry and
investigation), Borrower’s Individual Property and its use and occupancy are in
full compliance with all Laws, including, without limitation, all (1) healthcare
and fire safety codes; (2) laws regulating the handling and disposal of medical
or biological waste; (3) the applicable provisions of Senior Living Facility
laws, rules, regulations and published interpretations thereof to which Borrower
or its Individual Property is subject; and (4) all criteria established to
classify such Individual Property as housing for older persons under the Fair
Housing Amendments Act of 1988, and neither Borrower nor Property Manager has
received any written notice of any violation or potential violation of the Laws
which has not been remedied or satisfied, and the zoning classification of its
Individual Property permits the use of such Individual Property as intended.

(c) Borrower’s Individual Property is served by all utilities (including water
and sewer) required for its use.

(d) All public roads and streets necessary to serve Borrower’s Individual
Property for its use have been completed, are serviceable, are legally open, and
have been dedicated to and accepted by the appropriate governmental entities.

(e) Borrower’s Individual Property is free from damage caused by fire or other
casualty.

(f) All costs and expenses for labor, materials, supplies, and equipment used in
the construction of the Improvements for Borrower’s Individual Property have
been paid in full except for the applicable Permitted Encumbrances.

(g) Owner or Operator, as applicable, owns and has paid in full for all
furnishings, fixtures, and equipment (other than the property of Tenants [as
defined in the Instrument]) used in connection with the operation of Borrower’s
Individual Property, free of all security interests, liens, or encumbrances
except the applicable Permitted Encumbrances, the Permitted Capital Leases
(defined below), and those created by the Documents.

(h) Borrower’s Individual Property is assessed for real estate tax purposes as
one or more wholly independent tax lot(s), separate from any adjoining land or
improvements and no other land or improvements are assessed and taxed together
with such Individual Property.

(i) Borrower’s Individual Property and its Improvements are either (i) in
compliance with the provisions of the Fair Housing Amendments Act of 1988, as
amended, which relate to accessibility design and construction requirements, and
all rules, regulations, and guidelines issued thereunder, all as are in effect
as of the date hereof (collectively, the “FHA Act”), or (ii) exempt from the FHA
Act.

(j) Borrower’s Individual Property is in compliance with the provisions of the
Americans with Disabilities Act of 1990, and any amendments in effect as of the
date hereof, which relate to accessibility design and construction requirements,
and all rules, regulations, and guidelines issued thereunder, all as are in
force as of the date hereof.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

11



--------------------------------------------------------------------------------

Section 2.05 Tax Status of Borrower. Borrower’s United States employee tax
identification numbers and office addresses are set forth on Exhibit E attached
hereto. Borrower is not a “foreign person,” “foreign partnership,” “foreign
trust,” or “foreign estate” within the meaning of Sections 1445 and 7701 of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder (the
“Revenue Code”). Owner further represents and warrants to Lender that (i) it is
a “disregarded entity” as defined in Section 1.1445-2(b)(2)(iii) of the Income
Tax Regulations issued under the Revenue Code (a “disregarded entity”), (ii) CHP
SL Owner Holding II, LLC, a Delaware limited liability company, Owner’s sole
member (“Owner’s Sole Member”), is a “disregarded entity”, (iii) CHP Partners,
LP, a Delaware limited partnership, the sole member of Owner’s Sole Member, is a
“disregarded entity”, and (v) CHP Partners, LP is not a “foreign person,”
“foreign partnership,” “foreign trust,” or “foreign estate” within the meaning
of Sections 1445 and 7701 of the Revenue Code. Operator further represents and
warrants to Lender that (i) it is not a “disregarded entity”, (ii) CHP TRS
Holding, Inc., a Delaware corporation, Operator’s sole shareholder (“Operator’s
Sole Shareholder”), is not a “disregarded entity”, (iii) CNL Healthcare
Properties, Inc., a Maryland corporation, the sole shareholder of Operator’s
Sole Shareholder, is not a “disregarded entity”, and (iv) CNL Healthcare
Properties, Inc. is not a “foreign person,” “foreign partnership,” “foreign
trust,” or “foreign estate” within the meaning of Sections 1445 and 7701 of the
Revenue Code. These statements are made by Borrower in compliance with Sections
1445 and 7701 of the Revenue Code to exempt any transferee of the Property from
withholding the tax required upon a foreign transferor’s disposition of a U.S.
real property interest.

Section 2.06 Bankruptcy and Equivalent Value.

(a) No bankruptcy, reorganization, insolvency, liquidation, or other proceeding
for the relief of debtors has been instituted by or against Borrower, any
general partner of Borrower (if Borrower is a partnership), or any manager or
managing member of Borrower (if Borrower is a limited liability company).

(b) The Obligations incurred by Borrower under the Documents and the mortgaging
of its Individual Property pursuant to the Instrument and the Cross Collateral
Mortgage are not made or incurred with the intent to hinder, delay, or defraud
any present or future creditor of Borrower;

(c) Borrower has not received less than reasonably equivalent value in exchange
for incurring the Obligations and/or the mortgaging of its Individual Property
in connection with the Loan;

(d) Borrower is solvent as of the date hereof, and Borrower will not become
insolvent as a result of incurring the Obligations and/or the mortgaging of its
Individual Property pursuant to the Documents;

(e) Borrower is not engaged, and Borrower is not about to engage, in business or
a transaction for which any property remaining with Borrower is an unreasonably
small capital;

(f) Borrower has not incurred and does not intend to incur, and Borrower does
not believe that it will incur, debts that would be beyond Borrower’s ability to
pay as such debts mature; and

(g) Borrower is not mortgaging its Individual Property and/or incurring the
Obligations to or for the benefit of an insider (as defined in 11 U.S.C. §
101(31)), under an employment contract and not in the ordinary course of
business.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

12



--------------------------------------------------------------------------------

Section 2.07 Disclosure. Borrower has disclosed to Lender all material facts and
has not failed to disclose any material fact that could cause any representation
or warranty made herein to be materially misleading. There has been no adverse
change in any condition, fact, circumstance, or event that would make any such
information materially inaccurate, materially incomplete or otherwise misleading
in any material respect.

Section 2.08 Illegal Activity. No portion of Borrower’s Individual Property has
been purchased, improved, fixtured, equipped or furnished with proceeds of any
illegal activity and, to the best of Borrower’s knowledge, there are no illegal
activities at or on its Individual Property.

Section 2.09 OFAC Lists. That (a) neither Borrower, nor, to the best of
Borrower’s knowledge, any persons or entities holding any legal or beneficial
interest whatsoever in Borrower (whether directly or indirectly), are named on
any list of persons, entities, and governments issued by the Office of Foreign
Assets Control of the United States Department of the Treasury (“OFAC”) pursuant
to Executive Order 13224 – Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism (“Executive Order
13224”), as in effect on the date hereof, or any similar list issued by OFAC or
any other department or agency of the United States of America (collectively,
the “OFAC Lists”); provided, however, that (i) with respect to individual
beneficiaries of any governmental plans or employee benefit plans holding
interests in Borrower (collectively, the “Individual Beneficiaries”), the
foregoing representations and warranties are limited to Borrower’s present,
actual knowledge, and (ii) with respect to individual shareholders of any
publicly traded company holding an interest in Borrower (collectively, the
“Individual Shareholders”), the foregoing representations and warranties are
limited to Borrower’s present, actual knowledge; (b) neither Borrower, nor, to
the best of Borrower’s knowledge, any persons or entities holding any legal or
beneficial interest whatsoever in Borrower (whether directly or indirectly), are
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons or entities referred to or described in the
OFAC Lists; provided, however, that with respect to any Individual Beneficiaries
or Individual Shareholders holding interests in Borrower, the foregoing
representations and warranties are limited to Borrower’s present, actual
knowledge; (c) neither any guarantor, nor, to the best of Borrower’s knowledge,
any persons or entities holding any legal or beneficial interest whatsoever in
any guarantor (whether directly or indirectly), are named on any OFAC Lists;
provided, however, that with respect to any Individual Beneficiaries or
Individual Shareholders holding interests in any guarantor, the foregoing
representations and warranties are limited to Borrower’s present, actual
knowledge; (d) neither any guarantor, nor any persons or entities holding any
legal or beneficial interest whatsoever in any guarantor (whether directly or
indirectly), are included in, owned by, controlled by, acting for or on behalf
of, providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the persons or entities referred to or
described in the OFAC Lists; provided, however, that with respect to any
Individual Beneficiaries or Individual Shareholders holding interests in any
guarantor, the foregoing representations and warranties are limited to
Borrower’s present, actual knowledge; and (e) neither Borrower nor any guarantor
has knowingly conducted business with or engaged in any transaction with any
person or entity named on any of the OFAC Lists or any person or entity included
in, owned by, controlled by, acting for or on behalf of, providing assistance,
support, sponsorship, or services of any kind to, or otherwise associated with
any of the persons or entities referred to or described in the OFAC Lists.

Section 2.10 Property as Single Asset. That (a) Owner’s only asset is its
Individual Property and any cash, investment accounts (provided, that, the
liability associated with any such investment account shall be limited to the
assets contained in such account) or personal property used in connection with
such Individual Property, as applicable, (b) Operator’s only material asset is
its leasehold interests in such Individual Property and any cash, investment
accounts (provided, that, the liability associated with any

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

13



--------------------------------------------------------------------------------

such investment account shall be limited to the assets contained in such
account) or personal property used in connection with such Individual Property,
as applicable, and (c) such Individual Property generates substantially all of
the gross income of Borrower and there is no substantial business being
conducted by Borrower, directly or indirectly, other than the business of
owning, operating, leasing, maintaining and contracting for the management of
its Individual Property and the activities incidental thereto.

Section 2.11 Representations and Warranties Relating to Leases, Rents and Other
Matters. That (a) Borrower is the absolute owner of the landlord’s interest in
the Leases; (b) Borrower has the right, power and authority to assign, transfer,
and set over all of its right, title and interest in, to and under the Leases
and Rents and no other person (other than Property Manager and the respective
Tenants) has any right, title or interest therein; (c) the Leases are valid and
in full force and effect and have not been modified, amended or terminated, nor
have any of the terms and conditions of the Leases been waived, except as
expressly stated in the Leases; (d) there are no outstanding assignments or
pledges of the Leases or Rents except for those made by Borrower and Property
Manager in connection with the Loan; (e) there are no outstanding leasing
commissions due under the Leases for the initial term or for any extensions,
renewals or expansions; (f) except as disclosed to Lender in writing, to the
best of Borrower’s knowledge, there are no existing defaults or any state of
facts which, with the giving of notice and/or passage of time, would constitute
a default under the Leases by any party thereto; provided, however, that with
respect to the Resident Agreements, the foregoing does not apply to defaults by
residents under a Resident Agreement which default would not reasonably be
expected to have a material adverse effect on the ownership, use or operation of
the applicable Individual Property; (g) to the best of Borrower’s knowledge, no
Tenant has any defense, set-off or counterclaim against Borrower; (h) each
Tenant is in possession of its leased premises and paying Rent and other charges
as provided in its Lease; (i) no Rents have been or will later be anticipated,
discounted, released, waived, compromised or otherwise discharged, except as may
be expressly permitted by the applicable Lease; (j) except as specified in the
Leases and shown on the rent roll delivered to Lender in connection with the
funding of Borrower’s Individual Loan (the “Rent Roll”) and which is attached as
Exhibit C to the closing certification executed and delivered by Borrower to
Lender in connection with the funding of such Individual Loan, there are no
(i) unextinguished rent concessions, abatements or other inducements relating to
the Leases, (ii) options or other rights to acquire any interest in Borrower’s
Individual Property in favor of any Tenant, or (iii) options or other rights
(whether in the form of expansion rights, purchase rights, rights of first
refusal to lease or purchase, or otherwise) relating to property which is not
part of Borrower’s Individual Property and/or would require Borrower and/or
Lender to possess or control any property (other than the Individual Property)
to honor such rights; (k) the Rent Roll discloses all currently existing Leases
and is true, complete and accurate in all material respects; and (l) all
warranties and representations made in this Section 2.11 are true in all
material respects and do not omit to state any facts necessary to prevent the
same from being misleading as of the date hereof.

ARTICLE III - COVENANTS AND AGREEMENTS

Each Borrower covenants and agrees with Lender as follows (it being understood
that, unless the context expressly provides otherwise in this Article III, all
covenants in this Article III are made by each Borrower with respect to itself,
its Obligations and its Individual Property):

Section 3.01 Payment and Performance of Obligations. Borrower shall timely pay
and cause to be performed the Obligations.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

14



--------------------------------------------------------------------------------

Section 3.02 Continuation of Existence. Borrower shall not (a) dissolve,
terminate, or otherwise dispose of, directly, indirectly or by operation of law,
all or substantially all of its assets; (b) reorganize or change its legal
structure without Lender’s prior written consent, except as otherwise expressly
permitted under Article V below; (c) change its name, address, or the name under
which Borrower conducts its business without promptly notifying Lender; or
(d) do anything to cause the representations in Section 2.02 to become untrue.
Borrower shall (i) maintain its existence as a limited liability company (except
for Operator which shall maintain its existence as a corporation) duly
organized, validly existing, and in good standing and qualified to transact
business under the laws of its Organization State and the Property State and
(ii) shall maintain all necessary approvals, governmental and otherwise, and
full power and authority to own its properties (including its Individual
Property) and carry on its business.

Section 3.03 Taxes and Other Charges.

(a) Payment of Assessments. Borrower shall pay (or cause to be paid) prior to
becoming delinquent all taxes, liens, assessments, utility charges (public or
private and including sewer fees), ground rents, maintenance charges, dues,
fines, impositions, and public and other charges of any character (including
penalties and interest) assessed against, or which could become a lien against,
its Individual Property (the “Assessments”) and in all events prior to the date
any fine, penalty, interest or charge for nonpayment may be imposed. Unless
Borrower is making deposits per Section 3.10 herein, Borrower shall provide
Lender (or cause Lender to be provided) with receipts or canceled checks
evidencing such payments (except for income taxes, franchise taxes, ground
rents, maintenance charges, and utility charges) within thirty (30) days after
the date such payments, if not made, would be considered delinquent.

(b) Right to Contest. So long as no Event of Default (defined below) has
occurred (or if Lender has accepted cure of such Event of Default by specific
written statement from Lender to Borrower acknowledging Lender’s acceptance of
such cure, and Borrower specifically understands and agrees that Lender shall
have no obligation whatsoever to accept the cure of any Event of Default),
Borrower may, prior to delinquency and at its sole expense, contest any
Assessment, but this shall not change or extend Borrower’s obligation to pay the
Assessment as required above unless (i) Borrower gives Lender prior written
notice of its intent to contest an Assessment; (ii) Borrower demonstrates to
Lender’s reasonable satisfaction that (A) its Individual Property will not be
sold to satisfy the Assessment prior to the final determination of the legal
proceedings, (B) Borrower has taken such actions as are required or permitted to
accomplish a stay of any such sale, and (C) Borrower has either (1) furnished a
bond or surety (reasonably satisfactory to Lender in form and amount) sufficient
to prevent a sale of its Individual Property or (2) at Lender’s option,
deposited one hundred twenty-five percent (125%) of the full amount necessary to
pay any unpaid portion of the Assessments with Lender; and (iii) such proceeding
shall be permitted under any other instrument to which Borrower or its
Individual Property is subject (whether superior or inferior to the Instrument);
provided, however, that the foregoing shall not restrict the contesting of any
income taxes, franchise taxes, ground rents, maintenance charges, and utility
charges.

(c) Documentary Stamps and Other Charges. Borrower shall pay all taxes,
assessments, charges, expenses, costs and fees (including registration and
recording fees and revenue, transfer, mortgage, recordation, stamp, intangible,
and any similar taxes) (collectively, the “Transaction Taxes”) required in
connection with the making and/or recording of the Documents. If Borrower fails
to pay the Transaction Taxes after demand, then Lender may (but is not obligated
to) pay these, and Borrower shall reimburse Lender on demand for any amount so
paid with interest at the applicable interest rate specified in Article I, which
shall be the Default Rate unless prohibited by Laws.

 

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

15



--------------------------------------------------------------------------------

(d) Changes in Laws Regarding Taxation. If any law (i) deducts from the value of
real property for the purpose of taxation any lien or encumbrance thereon or
imposes a corresponding tax on the holder of such lien or encumbrance,
(ii) taxes mortgages, deeds of trust, deeds to secure debt or debts secured by
mortgages, deeds of trust or deeds to secure debt for federal, state or local
purposes or changes the manner of the collection of any such existing taxes,
and/or (iii) imposes a tax, either directly or indirectly, on any of the
Documents or the Obligations, then Borrower shall, if permitted by law, pay such
tax within the statutory period or within twenty (20) days after demand by
Lender, whichever is less; provided, however, that if, in the opinion of legal
counsel to Lender (the cost of which opinion shall be paid for by Borrower),
Borrower is not permitted by law to pay such taxes or to reimburse Lender for
Lender’s payment of such taxes, then Lender shall have the option, in its sole
discretion (exercised in good faith) to either (A) require that the Loan be
re-documented or amended and restated, if possible, in such a manner that no
such deduction or tax will so accrue and Lender shall have no liability in
connection therewith, upon such terms and conditions as Lender may require, or
(B) declare the Obligations immediately due and payable (without any Prepayment
Premium) upon one hundred twenty (120) days’ notice to Borrower.

Section 3.04 Defense of Title, Litigation, and Rights under Documents. Owner
shall forever warrant, defend and preserve Owner’s title to its Individual
Property, the validity, enforceability and priority of the Instrument and the
other Documents and the lien or security interest created thereby, and any
rights of Lender under the Documents against the claims of all persons, and
shall promptly notify Lender of any such claims. Lender (whether or not named as
a party to such proceedings) is authorized and empowered (but shall not be
obligated) after reasonable notice to Borrower of its intention to do so (except
that no such prior notice shall be required if Lender determines in its sole
discretion (exercised in good faith) that immediate action is necessary for
protection of Lender’s interest in the Property or under the Documents) to take
such additional steps as it may deem reasonably necessary or proper for the
defense of any such proceeding or the protection of the lien, security interest,
validity, enforceability, or priority of the Documents, title to the Individual
Property, or any rights of Lender under the Documents, including, following an
Event of Default, the employment of counsel, the prosecution and/or defense of
litigation, the compromise, release, or discharge of such adverse claims, the
purchase of any tax title, the removal of any such liens and security interests,
and any other actions Lender deems necessary to protect its interests. Borrower
authorizes Lender to take any actions required to be taken by Borrower, or
permitted to be taken by Lender, in the Documents in the name and on behalf of
Borrower. Borrower shall reimburse Lender on demand for all actual and
documented out-of-pocket expenses (including reasonable attorneys’ fees)
incurred by Lender in connection with the foregoing and Lender’s exercise of its
rights under the Documents. All such expenses of Lender, until reimbursed by
Borrower, (a) shall be part of the Obligations, (b) if not paid within five
(5) days following demand, bear interest from the date of demand at the Default
Rate, and (c) shall be secured by the Documents.

Section 3.05 Compliance with Laws and Operation and Maintenance of Property.

(a) Repair and Maintenance. Borrower will operate and maintain its Individual
Property (or cause its Individual Property to be operated and maintained) in
good order, repair, and operating condition, normal wear and tear excepted.
Borrower will promptly make (or cause to be made) all necessary repairs,
replacements, additions, and improvements necessary to ensure that the value and
operational utility of its Individual Property shall not in any way be
diminished or impaired in any material respect. Borrower will not cause or allow
any portion of its Individual Property to be misused, wasted, or to deteriorate
and Borrower will not abandon its Individual Property. No new building,
structure, or other improvement shall be constructed on the Land nor shall any
material part of the

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

16



--------------------------------------------------------------------------------

Improvements be removed, demolished, or structurally or materially altered,
without Lender’s prior written consent (which request for consent will be
considered in good faith), except for improvements or alterations made pursuant
to approved Leases or otherwise specifically contemplated by the Documents
(provided, however, that for this purpose a non-structural alteration which
(i) does not have a material adverse effect on the value of the Individual
Property or the Improvements, (ii) does not diminish the operational utility of
the Individual Property or the Improvements in any material respect, (iii) is
not in violation of any Lease or any applicable Law, and (iv) results in a total
cost of removal, demolition and construction that is not in excess of the lesser
of (A) two percent (2.0%) of the outstanding balance of the applicable Note and
(B) $250,000.00, shall not be deemed to be material). Without limiting Lender’s
rights and remedies under Article VI of this Agreement, Article III of the
Instrument or otherwise, if Borrower fails to maintain or repair (or cause to be
maintained or repaired) its Individual Property in compliance with the
requirements of this Section 3.05(a), then Lender may impose additional
reasonable requirements upon Borrower for the purpose of protecting Lender’s
collateral security, insulating Lender from liability, or securing Lender’s
rights hereunder, including reasonable monetary reserves or financial
equivalents, until such time as Lender receives proof satisfactory to Lender of
such compliance.

(b) Replacement of Property. Borrower will keep its Individual Property fully
equipped and will replace all worn out or obsolete Personal Property (as defined
in the Instrument) in a commercially reasonable manner with comparable fixtures
or Personal Property. Borrower will not, without Lender’s prior written consent
(which request for consent will be considered in good faith), remove any
Personal Property covered by this Agreement or the Instrument unless the same is
replaced by Borrower in a commercially reasonable manner with a comparable
article (i) owned by Owner or Operator free and clear of any lien or security
interest (other than the applicable Permitted Encumbrances and those created by
the Documents and purchase money security interests granted in connection with
any Permitted Capital Leases) or (ii) leased by Owner or Operator (A) with
Lender’s prior written consent, (B) pursuant to a Permitted Capital Lease, or
(C) if the replaced Personal Property was leased at the time of execution of
this Agreement. Without limiting Lender’s rights and remedies under Article VI
of this Agreement, Article III of the Instrument or otherwise, if Borrower fails
to maintain its Individual Property in compliance with the requirements of this
Section 3.05(b), then Lender may impose additional reasonable requirements upon
Borrower for the purpose of protecting Lender’s collateral security, insulating
Lender from liability, or securing Lender’s rights hereunder, including
reasonable monetary reserves or financial equivalents, until such time as Lender
receives proof satisfactory to Lender of such compliance.

(c) Compliance with Laws. Borrower shall comply with, and shall require Property
Manager to comply with, and shall cause its Individual Property to be
maintained, used, and operated in compliance with all (i) present and future
laws, Environmental Laws (defined below), ordinances, regulations, rules, orders
and requirements (including zoning and building codes) of any governmental or
quasi-governmental authority or agency applicable to Borrower, Property Manager
or its Individual Property (collectively, the “Laws”); (ii) orders, rules, and
regulations of any regulatory, licensing, accrediting, insurance underwriting or
rating organization, or other body exercising similar functions; (iii) duties or
obligations of any kind imposed under any Permitted Encumbrance or by law,
covenant, condition, agreement, or easement, public or private; and
(iv) policies of insurance at any time in force with respect to such Individual
Property. Without limiting the foregoing, Borrower shall (and shall require
Property Manager to) maintain and operate its Individual Property as a Senior
Living Facility at all times in accordance with the standards required by any
applicable license or permit and as required by any regulatory authority,
maintain in good standing all operating licenses and permits relating thereto,
and cause to renew and extend all such required operating licenses or permits,
and not fail to take any action necessary to keep all such licenses and permits
in good standing and full force and effect. Borrower will

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

17



--------------------------------------------------------------------------------

immediately provide Lender with any notice or order received by Borrower which
may adversely impact its Individual Property, its operations or its compliance
with licensing and regulatory requirements. If proceedings are initiated or
Borrower receives notice that Borrower or its Individual Property is not in
compliance with any of the foregoing, then Borrower will promptly send Lender
notice and a copy of the proceeding or violation notice. Borrower shall maintain
(or cause to be maintained) all necessary (A) certificates, licenses, and other
approvals, governmental and otherwise, for the operation of its Individual
Property and the conduct of its business and (B) zoning, building code, land
use, environmental and other similar permits or approvals, in full force and
effect. Without limiting Lender’s rights and remedies under Article VI of this
Agreement, Article III of the Instrument or otherwise, if Borrower, Property
Manager or Borrower’s Individual Property is not in compliance with all Laws,
then Lender may impose additional reasonable requirements upon Borrower for the
purpose of protecting Lender’s collateral security, insulating Lender from
liability, or securing Lender’s rights hereunder, including reasonable monetary
reserves or financial equivalents, until such time as Lender receives proof
satisfactory to Lender of such compliance.

(d) Zoning and Title Matters. Borrower shall not (and shall forbid Property
Manager from doing the same), without Lender’s prior written consent,
(i) initiate or support any zoning reclassification of its Individual Property
or variance under existing zoning ordinances; (ii) modify or supplement any of
the Permitted Encumbrances; (iii) impose any restrictive covenants or
encumbrances upon its Individual Property; (iv) execute or file any subdivision
plat affecting its Individual Property; (v) consent to the annexation of its
Individual Property to any municipality; (vi) permit its Individual Property to
be used by the public or any person in a way that might make a claim of adverse
possession or any implied dedication or easement possible; (vii) cause or permit
its Individual Property to become a non-conforming use under zoning ordinances
or any present or future non-conforming use of its Individual Property to be
discontinued; or (viii) fail to comply, in all material respects, with the terms
of the Permitted Encumbrances.

(e) Utility Service. Borrower’s Individual Property shall be served by all
utilities (including water and sewer) required for its use.

(f) Roads and Streets. All public roads and streets necessary to serve
Borrower’s Individual Property for its use shall be completed, serviceable,
legally open, and dedicated to and accepted by the appropriate governmental
entities.

(g) Ownership of FF&E. Borrower shall own and shall have paid in full for all
furnishings, fixtures, and equipment (other than Tenants’ property or property
leased by Borrower pursuant to a Permitted Capital Lease) used in connection
with the operation of its Individual Property (“FF&E”), free of all security
interests, liens, or encumbrances except the applicable Permitted Encumbrances
and those created by the Documents.

(h) Separate Tax Lot. Borrower’s Individual Property shall be assessed for real
estate tax purposes as one or more wholly independent tax lot(s), separate from
any adjoining land or improvements and no other land or improvements shall be
assessed and taxed together with such Individual Property.

Section 3.06 Insurance.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

18



--------------------------------------------------------------------------------

(a) Property and Time Element Insurance. Borrower shall keep its Individual
Property (or cause its Individual Property to be kept) insured for the benefit
of Borrower and Lender (with Lender named as mortgagee) by (i) a special form
property insurance policy with an agreed amount endorsement for Full Replacement
Cost (defined below) without any coinsurance provisions or penalties, or the
broadest form of coverage available, in an amount sufficient to prevent Lender
from ever becoming a coinsurer under the policy or Laws; (ii) [INTENTIONALLY
OMITTED]; (iii) [INTENTIONALLY OMITTED]; (iv) a policy or endorsement providing
business income insurance (including business interruption insurance and extra
expense insurance and/or rent insurance) on an actual loss sustained basis in an
amount equal to at least one (1) year’s total income from its Individual
Property including all Rents plus all other pro forma annual income such as
percentage rent and tenant reimbursements of fixed and operating expenses, which
business interruption insurance shall also (A) provide coverage as aforesaid for
any additional hazards as may be required pursuant to the terms of this
Agreement and (B) contain an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and Personal Property
has been repaired, the continued loss of income will be insured until the
earlier of either (1) such income’s returning to the same level as existed prior
to the Damage, or (2) the passage of three hundred sixty-five (365) days after
the date that the Property is repaired or replaced and operations are resumed,
and notwithstanding that the policy may expire prior to the end of such period;
(v) a policy or endorsement insuring against damage by flood if such Individual
Property is located in a Special Flood Hazard Area identified by the Federal
Emergency Management Agency or any successor or related government agency as a
100 year flood plain currently classified as Flood Insurance Rate Map Zones “A”,
“AO”, “AH”, “A1-A30”, “AE”, “A99”, “V”, “V1-V30”, and “VE” in an amount equal to
the original Allocated Loan Amount with respect to such Individual Property;
(vi) a policy or endorsement covering against damage or loss from (A) sprinkler
system leakage and (B) boilers, boiler tanks, HVAC systems, heating and
air-conditioning equipment, pressure vessels, auxiliary piping, and similar
apparatus, in the amount reasonably required by Lender; (vii) during the period
of any construction, repair, restoration, or replacement of such Individual
Property, a standard builder’s risk policy with extended coverage in an amount
at least equal to the Full Replacement Cost of such Individual Property, and
worker’s compensation, in statutory amounts; and (viii) a policy or endorsement
covering against damage or loss by earthquake and other natural phenomenon in
the amounts reasonably required by Lender. “Full Replacement Cost” shall mean
the one hundred percent (100%) replacement cost of such Individual Property,
without allowance for depreciation and exclusive of the cost of excavations,
foundations, footings, and value of land, and shall be subject to verification
by Lender. Full Replacement Cost will be determined, at Borrower’s expense,
periodically upon policy expiration or renewal by the insurance company or an
appraiser, engineer, architect, or contractor approved by said company and
Lender.

(b) Liability and Other Insurance. Borrower shall maintain commercial general
liability insurance with per occurrence limits of $1,000,000, a
products/completed operations limit of $2,000,000, and a general aggregate limit
of $2,000,000, with an excess/umbrella liability policy of not less than
$5,000,000 per occurrence and annual aggregate covering Borrower and Property
Manager, with Lender named as an additional insured, against claims for bodily
injury or death or property damage occurring in, upon, or about its Individual
Property or any street, drive, sidewalk, curb, or passageway adjacent thereto.
The insurance policies shall also include operations and blanket contractual
liability coverage which insures contractual liability under the
indemnifications set forth in Section 8.03 below (but such coverage or the
amount thereof shall in no way limit such indemnifications). Upon request,
Borrower shall also carry additional insurance or additional amounts of
insurance covering Borrower or its Individual Property as Lender shall
reasonably require.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

19



--------------------------------------------------------------------------------

(c) Form of Policy. All insurance required under this Section 3.06 shall be
fully paid for, non-assessable, with a deductible not to exceed Twenty-Five
Thousand Dollars ($25,000.00), and the policies shall contain such provisions,
endorsements, and expiration dates as Lender shall reasonably require. The
policies shall be issued by insurance companies authorized to do business in the
applicable Property State, approved by Lender, and must have and maintain a
current financial strength rating of “A-, X” (or higher) from A.M. Best or
equivalent (or, if a rating by A.M. Best is no longer available, then a similar
rating from a similar or successor service); provided, however, that Lender will
accept up to ten percent (10%) of the aggregate coverage from insurance
companies with a current A.M. Best financial strength rating of “A-, VII” (or
higher). In addition, all policies shall (i) include a standard mortgagee
clause, without contribution, in the name of Lender, (ii) provide that they
shall not be canceled, amended, or materially altered (including reduction in
the scope or limits of coverage) without at least thirty (30) days’ prior
written notice to Lender except in the event of cancellation for non-payment of
premium, in which case only ten (10) days’ prior written notice will be given to
Lender, and (iii) include a waiver of subrogation clause substantially
equivalent to the following: “The Company may require from the Insured an
assignment of all rights of recovery against any party for loss to the extent
that payment therefor is made by the Company, but the Company shall not acquire
any rights of recovery which the Insured has expressly waived prior to loss, nor
shall such waiver affect the Insured’s rights under this policy.”

(d) Policies and Certificates. Borrower shall deliver to Lender (i) certified
copies of all policies (and renewals) required under this Section 3.06 within
twenty-one (21) days after the expiration date of the current applicable policy,
(ii) insurance binders evidencing insurance coverage is in effect for Borrower’s
Individual Property as required under this Section 3.06 at least ten (10) days
prior to the expiration date of the current applicable policy, and
(iii) receipts evidencing payment of all premiums on such policies at least ten
(10) days prior to the expiration date of the current applicable policy. If
original and renewal policies are unavailable or if coverage is under a blanket
policy, then Borrower shall deliver duplicate originals or, if unavailable,
(1) an MBA Evidence of Insurance - Commercial Property form certificate (the
“MBA Form”) (or, until such time as the MBA Form is available in the Property
State, an original certificate in form substantially similar to the ACORD 28
(2003/10) certificate) with respect to all insurance coverage required under
Section 3.06(a) above (or equivalent certificates acceptable to Lender;
provided, however, that any certificate containing language to the effect that
the certificate is provided “for information only” shall not qualify as adequate
evidence), and (2) an original ACORD 25 certificate with respect to all
insurance coverage required under Section 3.06(b) above (or equivalent
certificates acceptable to Lender; provided, however, that any certificate
containing language to the effect that the certificate is provided “for
information only” shall not qualify as adequate evidence) evidencing that such
policies are in full force and effect, together with certified copies of the
original policies. Without limiting Lender’s other rights with respect to the
foregoing obligations, if, within ten (10) days prior to the expiration of the
current applicable policy, Lender has not timely received the items required
under this Section 3.06(d)(ii) and 3.06(d)(iii) in form and substance acceptable
to Lender (as being in compliance with the terms of this Agreement), then Lender
may, but shall not be obligated to, (i) retain a commercial property insurance
consultant to assist Lender in obtaining adequate evidence that the required
insurance coverage is in effect, in which event Borrower shall (A) cooperate
with such consultant in confirming that adequate evidence that the required
insurance coverage is in effect, and (B) pay all of the costs and expenses of
such consultant, and/or (ii) purchase forced placed insurance coverage
sufficient to provide insurance satisfying the coverage requirements under the
terms of this Agreement at Borrower’s expense (which expense will be in addition
to and may be more than the cost of insurance that Borrower may be able to
obtain on its own) to cover the Lender’s interest in the Property, which
insurance may, but need not, protect Borrower’s interest.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

20



--------------------------------------------------------------------------------

(e) General Provisions. Borrower shall not carry (and shall forbid Property
Manager from carrying) separate or additional insurance concurrent in form or
contributing in the event of loss with that required under this Section 3.06
unless endorsed in favor of Lender as per this Section 3.06 and approved by
Lender in all respects. In the event of foreclosure of the Instrument or other
transfer of title or assignment of Borrower’s Individual Property in
extinguishment, in whole or in part, of the Obligations, all right, title, and
interest of Borrower in and to all proceeds payable under all policies of
insurance then in force regarding such Individual Property shall immediately
vest in the purchaser or other transferee of such Individual Property. No
approval by Lender of any insurer shall be construed to be a representation,
certification, or warranty of its solvency. No approval by Lender as to the
amount, type, or form of any insurance shall be construed to be a
representation, certification, or warranty of its sufficiency. Borrower shall
comply (and shall cause Property Manager to comply) with all insurance
requirements and shall not cause or permit any condition to exist which would be
prohibited by any insurance requirement or would invalidate the insurance
coverage on its Individual Property. Borrower shall not be exempt from any of
the requirements set forth in this Section 3.06 to the extent that a Property
Manager has agreed to provide the required insurance or a portion thereof
pursuant to the terms and provisions of its Management Agreement or a Tenant has
agreed to provide the required insurance or a portion thereof pursuant to the
terms and provisions of its respective Lease. If any insurance being carried by
a Property Manager or a Tenant (rather than Borrower) is being utilized to
satisfy the requirements of this Section 3.06 on Borrower’s Individual Property,
then (i) such insurance must fully comply with this Section 3.06, and
(ii) Borrower shall obtain from any such Property Manager or such Tenant(s) and
provide to Lender documentation sufficient to satisfy the requirements of
Section 3.06(d) above. Lender has no duty or obligation to contact any Property
Manager or Tenant(s) regarding proof of insurance for Borrower’s Individual
Property.

(f) Waiver of Subrogation. A waiver of subrogation shall be obtained by Borrower
from its insurers and, consequently, Borrower for itself, and on behalf of its
insurers, hereby waives and releases any and all right to claim or recover
against Lender, its officers, employees, agents and representatives, for any
loss of or damage to Borrower, other persons, Borrower’s Individual Property,
Borrower’s property or the property of other persons from any cause required to
be insured against by the provisions of this Agreement or otherwise insured
against by Borrower.

Section 3.07 Damage and Destruction of Property.

(a) Borrower’s Obligations. If any damage to, loss, or destruction of Borrower’s
Individual Property occurs (any “Damage”), then (i) Borrower shall notify Lender
within ten (10) days after the occurrence of such Damage and shall take (or
cause to be taken) all necessary steps to preserve any undamaged part of such
Individual Property and (ii) if the insurance proceeds are made available to
Borrower for Restoration (defined below) (but regardless of whether any proceeds
are sufficient for Restoration), Borrower shall promptly commence and diligently
pursue to completion (or shall require Property Manager to do the same) the
restoration, replacement, and rebuilding of its Individual Property as nearly as
possible to its value and condition immediately prior to the Damage or a Taking
(defined below) in accordance with plans and specifications approved by Lender
(the “Restoration”). Borrower shall comply (and shall require Property Manager
to comply) with other reasonable requirements established by Lender to preserve
the security under the Documents.

(b) Lender’s Rights. If any Damage occurs and some or all of it is covered by
insurance, then (i) Lender may, but is not obligated to, make proof of loss if
not made promptly by Borrower and/or Property Manager, and Lender is authorized
and empowered by Borrower to settle, adjust, or compromise any claims for the
Damage; (ii) each insurance company concerned is authorized and directed to make
payment directly to Lender for such Damage; and (iii) Lender may apply the
insurance proceeds in any

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

21



--------------------------------------------------------------------------------

order it determines (A) to reimburse Lender for all Costs (defined below)
related to collection of the proceeds and (B) subject to Section 3.07(c) and at
Lender’s option, to (1) payment (without any Prepayment Premium) of all or part
of the Obligations, whether or not then due and payable, in the order determined
by Lender (provided that if any Obligations remain outstanding after this
payment, then the unpaid Obligations shall continue in full force and effect,
and Borrower shall not be excused in the payment thereof), (2) the cure of any
default under the Documents, or (3) the Restoration. Notwithstanding the
foregoing, if no Event of Default has occurred (and if there shall then be no
event which with the passage of time and/or giving of notice would constitute an
Event of Default), then Borrower shall have the right to settle, adjust or
compromise any claim for Damage if the total amount of such claim is less than
the lesser of (1) $500,000.00 and (2) two percent (2%) of the Allocated Loan
Amount with respect to Borrower’s Individual Property, provided that Borrower
promptly uses the full amount of such insurance proceeds for Restoration of the
Damage and provides evidence thereof to Lender in a manner acceptable to Lender.
If Borrower receives any insurance proceeds for the Damage, then Borrower shall
promptly deliver the proceeds to Lender. Borrower expressly assumes all risk of
loss from any Damage, whether or not insurable or insured against.

(c) Application of Proceeds to Restoration. Lender shall make the Net Proceeds
(defined below) available to Borrower for Restoration if: (i) there shall then
be no Event of Default; (ii) Lender shall be satisfied that (A) Restoration can
and will be completed within the earliest of (A) twelve (12) months after the
date on which the Net Proceeds are first made available for Restoration
(notwithstanding the fact that the first disbursement may be made on a later
date), (B) eighteen (18) months after the Damage occurs, or (C) the period for
which Rent Loss Proceeds (defined below) are payable; (iii) Lender shall be
satisfied that Restoration can and will be completed at least one (1) year prior
to the Maturity Date of the Note; (iv) Borrower or Property Manager shall have
entered into a general construction contract acceptable in all respects to
Lender for Restoration, which contract must include provision for retainage of
not less than ten percent (10%) until fifty percent (50%) of the Restoration has
been completed, at which point retainage may be reduced to not less than five
percent (5%) until final completion of the Restoration; and (v) in Lender’s
reasonable judgment, after Restoration has been completed, the net cash flow of
Borrower’s Individual Property will be sufficient to cover all costs and
operating expenses of Borrower’s Individual Property, including payments due and
reserves required under the Documents. Notwithstanding any provision of this
Agreement to the contrary, Lender shall not be obligated to make any portion of
the Net Proceeds available for Restoration (whether as a result of Damage or a
Taking) unless, at the time of the disbursement request, Lender has determined
in its reasonable discretion that (y) Restoration can be completed at a cost
which does not exceed the aggregate of the remaining Net Proceeds and any funds
deposited with Lender by or on behalf of Borrower (the “Additional Funds”) and
(z) the aggregate of (1) any loss of rental income insurance proceeds which the
carrier has acknowledged to be payable (the “Rent Loss Proceeds”), (2) any funds
deposited with Lender by Borrower, and (3) any revenues reasonably expected to
be generated by Borrower’s Individual Property during the period of Restoration,
as determined by Lender, are sufficient to cover all costs and operating
expenses of Borrower’s Individual Property during the entire period of
Restoration, including payments due and reserves required under the Documents.

(d) Disbursement of Proceeds. If Lender elects or is required to make insurance
proceeds or the Award (defined below), as the case may be, available for
Restoration, then Lender shall, through a disbursement procedure established by
Lender, periodically make available to Borrower in installments the net amount
of all insurance proceeds or the Award, as the case may be, received by Lender
after deduction of all reasonable costs and expenses incurred by Lender in
connection with the collection and disbursement of such proceeds (the “Net
Proceeds”) and, if any, the Additional Funds. The amounts

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

22



--------------------------------------------------------------------------------

periodically disbursed to Borrower shall be based upon the amounts currently due
under the construction contract for Restoration and Lender’s receipt of
(i) appropriate lien waivers, copies of all invoices and proof of compliance
with Laws, (ii) a certification of the percentage of Restoration completed by an
architect or engineer reasonably acceptable to Lender, and (iii) title insurance
protection against materialmen’s and mechanics’ liens. At Lender’s election, a
disbursing agent selected by Lender shall disburse such funds, and Borrower
shall pay such agent’s reasonable fees and expenses. The Net Proceeds, Rent Loss
Proceeds, and any Additional Funds shall constitute additional security for the
Individual Loan, and Borrower shall execute, deliver, file and/or record, at its
expense, such instruments as Lender requires to grant to Lender a perfected,
first-priority security interest in these funds. If the Net Proceeds are made
available for Restoration and (x) Borrower refuses or fails to complete the
Restoration, (y) an Event of Default occurs, or (z) the Net Proceeds or
Additional Funds are not applied to Restoration, then any undisbursed portion
may, at Lender’s option, be applied to the Obligations in any order of priority,
and any such application to principal shall be deemed a voluntary prepayment
subject to the Prepayment Premium.

Section 3.08 Condemnation.

(a) Borrower’s Obligations. Borrower will promptly notify Lender of any
threatened or instituted proceedings for the condemnation or taking by eminent
domain of its Individual Property, including any change in any street (whether
as to grade, access, or otherwise) (a “Taking”). Borrower shall, at its expense,
(i) diligently prosecute these proceedings, (ii) deliver to Lender copies of all
papers served in connection therewith, and (iii) consult and cooperate with
Lender in the handling of these proceedings. No settlement of these proceedings
shall be made by Borrower without Lender’s prior written consent. Lender may
participate in these proceedings (but shall not be obligated to do so) and
Borrower will sign and deliver all instruments reasonably requested by Lender to
permit this participation.

(b) Lender’s Rights to Proceeds. All condemnation awards, judgments, decrees, or
proceeds of sale in lieu of condemnation (the “Award”) are assigned, and shall
be paid, to Lender. Borrower authorizes Lender to collect and receive them, to
give receipts for them, to accept them in the amount received without question
or appeal, and/or to appeal any judgment, decree, or award. Borrower will sign
and deliver all instruments requested by Lender to permit these actions.

(c) Application of Award. Lender may apply any Award in any order it determines
(i) to reimburse Lender for all Costs related to collection of the Award and
(ii) subject to Section 3.08(d) and at Lender’s option, to (A) payment (without
any Prepayment Premium) of all or part of the Obligations, whether or not then
due and payable, in the order determined by Lender (provided that if any
Obligations remain outstanding after this payment, then the unpaid Obligations
shall continue in full force and effect and Borrower shall not be excused in the
payment thereof), (B) the cure of any default under the Documents, or (C) the
Restoration. If Borrower receives any Award, then Borrower shall promptly
deliver such Award to Lender.

(d) Application of Award to Restoration. Lender shall permit the application of
any Award to Restoration if: (i) no more than (A) twenty percent (20%) of the
gross area of the Improvements or (B) ten percent (10%) of the parking spaces is
affected by the Taking; (ii) the amount of the loss does not exceed twenty
percent (20%) of the original Allocated Loan Amount for Borrower’s Individual
Property; (iii) the Taking does not affect access to Borrower’s Individual
Property from any public right-of-way; (iv) there is no Event of Default at the
time of the Taking or the application of the Award; (v) after

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

23



--------------------------------------------------------------------------------

Restoration, Borrower’s Individual Property and its use will be in compliance
with all Laws; (vi) in Lender’s reasonable judgment, Restoration is practical
and can be completed within the earliest of (A) twelve (12) months after the
date on which the Award is first made available for Restoration (notwithstanding
the fact that the first disbursement may be made on a later date), (B) eighteen
(18) months after the Taking occurs, or (C) the period for which Rent Loss
Proceeds are payable; (vii) in Lender’s reasonable judgment, Restoration can be
completed at least six (6) months prior to the Maturity Date of the Note;
(vii) Borrower shall have entered into a general construction contract
acceptable in all respects to Lender for Restoration, which contract must
include provision for retainage of not less than ten percent (10%) until fifty
percent (50%) of the Restoration has been completed, at which point retainage
may be reduced to not less than five percent (5%) until final completion of the
Restoration; and (viii) in Lender’s reasonable judgment, after Restoration has
been completed the net cash flow of Borrower’s Individual Property will be
sufficient to cover all costs and operating expenses of Borrower’s Individual
Property, including payments due and reserves required under the Documents. Any
portion of the Award that is in excess of the cost of any Restoration permitted
above, may, at Lender’s option, be applied against the Obligations or paid to
Borrower. If the Award is disbursed to Borrower under the provisions of this
Section 3.08(d), then such Award shall be disbursed to Borrower in accordance
with the terms and conditions of Section 3.07(d).

(e) Effect on the Obligations. Notwithstanding any Taking, Borrower shall
continue to pay and perform the Obligations as provided in the Documents. Any
reduction in the Obligations due to application of the Award shall take effect
only upon Lender’s actual receipt and application of the Award to the
Obligations. If Borrower’s Individual Property shall have been foreclosed, sold
pursuant to any power of sale granted pursuant to the Documents, or transferred
by deed-in-lieu of foreclosure prior to Lender’s actual receipt of the Award,
then Lender may apply the Award received to the extent of any deficiency upon
such sale and Costs incurred by Lender in connection with such sale, and the
balance thereof, if any, shall be paid to any person lawfully entitled to
receive it.

Section 3.09 Liens and Liabilities. Borrower shall pay (or cause to be paid)
when due all claims and demands of mechanics, materialmen, laborers and others
for any work performed or materials delivered for Borrower’s Individual Property
or its Improvements (collectively, “Property Payables”); provided, however, that
Borrower shall have the right to contest in good faith any such Property
Payables, so long as it does so diligently, by appropriate proceedings and
without prejudice to Lender and provided that neither Borrower’s Individual
Property nor any interest therein would be in any danger of sale, loss or
forfeiture as a result of such proceeding or contest. In the event that Borrower
shall contest any such Property Payables, Borrower shall promptly notify Lender
of such contest and thereafter shall, upon Lender’s request, promptly provide
(or cause to be promptly provided) a bond, cash deposit or other security
satisfactory to Lender to protect Lender’s interest and security should the
contest be unsuccessful. If Borrower shall fail to immediately discharge or
provide security against any such Property Payables as aforesaid, then Lender
may do so, and any and all expenses incurred by Lender, together with interest
thereon at the Default Rate from the date incurred by Lender until actually paid
by Borrower, shall be immediately paid by Borrower on demand and shall be
secured by the Instrument and by all other Documents securing all or any part of
the Obligations. Borrower shall, at its sole expense, do everything necessary to
preserve the lien and security interest created by the Instrument and the other
Documents and their priority (and shall cause Property Manager to do the same).
Nothing in the Documents shall be deemed or construed as constituting the
consent or request by Lender, express or implied, to any contractor,
subcontractor, laborer, mechanic or materialman for the performance of any labor
or the furnishing of any material for any improvement, construction, alteration,
or repair of Borrower’s Individual Property. Borrower further agrees that Lender
does not stand in any fiduciary

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

24



--------------------------------------------------------------------------------

relationship to Borrower or Property Manager. Any contributions made, directly
or indirectly, to Borrower or Property Manager by or on behalf of any of their
partners, members, principals or any party related to such parties shall be
treated as equity and shall be subordinate and inferior to the rights of Lender
under the Documents. Without limiting Lender’s rights and remedies under Article
VI of this Agreement, Article III of the Instrument or otherwise, if Borrower or
its Individual Property fails to comply with the requirements of this
Section 3.09, then Lender may impose additional requirements upon Borrower
including monetary reserves or financial equivalents, until such time as Lender
receives proof satisfactory to Lender of such compliance.

Section 3.10 Tax and Insurance Deposits; Other Deposits.

(a) Borrower shall make monthly deposits (the “Deposits”) with Lender equal to
one-twelfth (1/12th) of the annual Assessments (except for income taxes,
franchise taxes, ground rents, maintenance charges and utility charges) and the
premiums for insurance required under Section 3.06 (the “Insurance Premiums”)
together with amounts sufficient to pay these items thirty (30) days before they
are due (collectively, the “Impositions”) until such time as the aggregate Debt
Service Coverage Ratio (defined below) for the Loan is 1.35 to 1.00 or greater
on a trailing twelve (12) consecutive month calendar basis. Once the Debt
Service Coverage Ratio is at least 1.35 to 1.00 on a trailing twelve
(12) consecutive month basis, Deposits shall not be required, except
(i) following an Event of Default (unless Lender has accepted cure of such Event
of Default by specific written statement from Lender to Borrower acknowledging
Lender’s acceptance of such cure, and Borrower specifically understands and
agrees that Lender shall have no obligation whatsoever to accept the cure of any
Event of Default), or (ii) in the event that Borrower fails to timely deliver to
Lender evidence of payment of Assessments or Insurance Premiums as required by
Sections 3.03(a) and 3.06(d), respectively, or (iii) in the event that the Debt
Service Coverage Ratio (defined below) for the Loan shall fall below 1.35 to
1.00 on a trailing three (3) consecutive calendar month basis; provided,
however, that such Deposits will not be required for any time period thereafter
once the Debt Service Coverage Ratio is 1.35 to 1.00 or greater on a trailing
three (3) consecutive calendar month basis, and at such time, provided no Event
of Default has occurred, any Deposits then held by Lender shall be released to
Borrowers. Lender shall estimate in good faith the amount of the Deposits until
ascertainable. Borrower shall deposit any deficiency within ten (10) days after
Lender notifies Borrower of the final amount of the required Deposits (or such
earlier date specified by Lender if necessary to cause the Impositions to be
paid by any applicable due date). Borrower shall promptly notify Lender of any
changes to the amounts, schedules and instructions for payment of the
Impositions. Borrower authorizes Lender or its agent to obtain the bills for
Assessments directly from the appropriate tax or governmental authority. All
Deposits are pledged to Lender and shall constitute additional security for the
Obligations. If (A) there is no Event of Default at the time of payment,
(B) Borrower has delivered bills or invoices to Lender for the Impositions in
sufficient time to pay them when due, and (C) the Deposits are sufficient to pay
the Impositions or Borrower has deposited the necessary additional amount, then
Lender shall pay the Impositions prior to their due date. Any Deposits remaining
after payment of the Impositions shall, at Lender’s option, be credited against
the Deposits required for the following year or paid to Borrower. If an Event of
Default occurs, then the Deposits may, at Lender’s option, be applied to the
Obligations in any order of priority. Any application to principal shall be
deemed a voluntary prepayment subject to the Prepayment Premium. Borrower shall
not claim any credit against the principal and interest due under the Note for
the Deposits. Subject to Article V, a transfer of title to the Land shall
automatically transfer to the new owner the beneficial interest in the Deposits.
Upon full payment and satisfaction of the Pool Obligations or, at Lender’s
option, at any prior time, the balance of the Deposits in Lender’s possession
shall be paid over to the record owner of the Land, and no other party shall
have any right or claim to the Deposits. Lender may transfer all its duties
under this Section 3.10 to such servicer or financial institution as Lender may
periodically designate, and Borrower thereupon agrees to make the Deposits to
such servicer or institution.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

25



--------------------------------------------------------------------------------

(b) Any insurance proceeds, Awards, Deposits, or similar funds paid to, and to
be held by, Lender (or such servicer or financial institution as Lender may
periodically designate) in connection with a Borrower’s Individual Loan shall be
held without payment of interest to Borrower (except to the extent required
under Laws) and may be commingled with other funds of Lender (or such servicer
or financial institution as Lender may periodically designate). Notwithstanding
anything in this Agreement or at law or in equity to the contrary, any such
insurance proceeds, Awards, Deposits, or similar funds held by Lender (or such
servicer or financial institution as Lender may periodically designate) shall
not be deemed to be trust funds, and Lender may dispose of such monies in the
manner provided in this Agreement.

The term “Debt Service Coverage Ratio” shall mean the ratio, as reasonably
determined by Lender, calculated by dividing (i) net operating income (“NOI”) by
(ii) TADS (defined below). NOI is the gross annual income realized from
operations of the Property for the applicable twelve (12) month period after
subtracting all necessary and ordinary operating expenses (both fixed and
variable) for that twelve (12) month period (assuming for expense purposes only
that the Property has reached full economic occupancy and the expenses are
stabilized, all as calculated by Lender in Lender’s discretion), including,
without limitation, utilities, administrative expenses, cleaning, landscaping,
security, repairs, and maintenance, ground rent payments, management fees,
reserves for replacements (equal to an amount not less than $350 per unit), real
estate and other taxes (on a fully-assessed basis after transfer of the
Property), assessments and insurance, but excluding deduction for federal, state
and other income taxes, debt service expense, depreciation or amortization of
capital expenditures, and other similar non-cash items. Gross income shall be
based on the cash actually received for the preceding twelve (12) months and
projected income based on the leases in place for the next succeeding twelve
(12) months, and ordinary operating expenses shall not be prepaid. Documentation
of NOI and expenses shall be certified by an officer of Borrower with detail
satisfactory to Lender and shall be subject to the approval of Lender. “TADS”
shall mean the aggregate debt service payments for the applicable twelve
(12) month period on the Loan and on all other indebtedness secured, or to be
secured, by any part of the Property (excluding any balloon payments due at
maturity of the Loan).

Section 3.11 ERISA.

(a) Borrower understands and acknowledges that, as of the date hereof, the
source of funds from which Lender is extending the Loan will include one or more
of the following accounts: (i) an “insurance company general account,” as that
term is defined in Prohibited Transaction Class Exemption (“PTE”) 95-60 (60 Fed.
Reg. 35925 (Jul. 12, 1995)), as to which Lender meets the conditions for relief
in Sections I and IV of PTE 95-60; (ii) pooled and single client insurance
company separate accounts, which are subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); (iii) one or more
insurance company separate accounts maintained solely in connection with fixed
contractual obligations of the insurance company, under which the amounts
payable or credited to the plan are not affected in any manner by the investment
performance of the separate account; and (iv) accounts of one or more entities,
the assets of which do not constitute “plan assets” of one or more plans within
the meaning of 29 C.F.R. Section 2510.3-101 and Section 3(42) of ERISA.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

26



--------------------------------------------------------------------------------

(b) Borrower represents and warrants to Lender that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not a
“party in interest”, as defined in Section 3(14) of ERISA, other than as a
service provider or an affiliate of a service provider, to any employee benefit
plan that has invested in a separate account described in Section 3.11(a)(ii)
above, from which funds have been derived to make the Loan, or, if so, the
execution of the Documents and making of the Loan thereunder do not constitute
nonexempt prohibited transactions under ERISA; (iii) Borrower is not subject to
state statutes regulating investments and fiduciary obligations with respect to
governmental plans, or, if subject to such statutes, is not in violation thereof
in the execution of the Documents and the making of the Loan thereunder;
(iv) the assets of Borrower do not constitute “plan assets” of one or more plans
within the meaning of 29 C.F.R. Section 2510.3-101; and (v) one or more of the
following circumstances is true: (A) equity interests in Borrower are publicly
offered securities, within the meaning of 29 C.F.R. Section 2510.3-101(b)(2);
(B) less than twenty-five percent (25%) of all equity interests in Borrower are
held by “benefit plan investors” within the meaning of 29 C.F.R.
Section 2510.3-101(f)(2); or (C) Borrower qualifies as an “operating company,” a
“venture capital operating company” or a “real estate operating company” within
the meaning of 29 C.F.R. Section 2510.3-101(c), (d) or (e), respectively.

(c) Borrower shall deliver to Lender such certifications and/or other evidence
periodically requested by Lender to verify the representations and warranties in
Section 3.11(b) above. Failure to deliver these certifications or evidence,
breach of these representations and warranties, or consummation of any
transaction which would cause the Documents or any exercise of Lender’s rights
under the Documents to (i) constitute a non-exempt prohibited transaction under
ERISA or (ii) violate ERISA or any state statute regulating governmental plans
(collectively, a “Violation”), shall be an Event of Default. Notwithstanding
anything in the Documents to the contrary, no sale, assignment, or transfer of
any direct or indirect right, title, or interest in Borrower or its Individual
Property (including creation of a junior lien, encumbrance or leasehold
interest) shall be permitted which would, in Lender’s opinion, negate Borrower’s
representations in this Section 3.11 or cause a Violation. Except for a
Permitted Transfer which shall be governed by the provisions of Section 5.01 of
this Agreement, at least fifteen (15) days before consummation of any of the
foregoing, Borrower shall obtain from the proposed transferee or lienholder
(i) a certification to Lender that the representations and warranties of this
Section 3.11 will be true after consummation and (ii) an agreement to comply
with this Section 3.11.

Section 3.12 Environmental Representations, Warranties, and Covenants.

(a) Environmental Representations and Warranties. Borrower represents and
warrants, to the best of Borrower’s knowledge (after due inquiry and
investigation which is based solely on the Environmental Report [as hereinafter
defined]) and additionally based upon the environmental site assessment report
of Borrower’s Individual Property (each, an “Environmental Report”), that except
as fully disclosed in each Environmental Report delivered to and approved by
Lender: (i) there are no Hazardous Materials (defined below) or underground
storage tanks affecting Borrower’s Individual Property (“affecting Borrower’s
Individual Property” shall mean “in, on, under, stored, used or migrating to or
from Borrower’s Individual Property”) except for (A) routine office, cleaning,
janitorial and other materials and medical supplies necessary to operate
Borrower’s Individual Property for its current use and (B) Hazardous Materials
that are (1) in compliance with Environmental Laws (defined below), (2) have all
required permits, and (3) are in only the amounts necessary to operate
Borrower’s Individual Property; (ii) there are no past, present or threatened
Releases (defined below) of Hazardous Materials in violation of any
Environmental Law affecting Borrower’s Individual Property; (iii) there is no
past or present non-compliance with Environmental Laws or with permits issued
pursuant thereto; (iv) Borrower does not know of, and has not received, any
written or oral notice or communication from any person relating to Hazardous
Materials affecting Borrower’s Individual Property; and (v) Borrower has

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

27



--------------------------------------------------------------------------------

provided to Lender, in writing, all information relating to environmental
conditions affecting Borrower’s Individual Property known to Borrower or
contained in Borrower’s files. “Environmental Law” means any present and future
federal, state and local laws, statutes, ordinances, rules, regulations,
standards, policies and other government directives or requirements, as well as
common law, that apply to Borrower or its Individual Property and relate to
Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act and the Resource
Conservation and Recovery Act. “Hazardous Materials” shall mean petroleum and
petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives, flammable materials; radioactive materials;
polychlorinated biphenyls (“PCBs”) and compounds containing them; lead and
lead-based paint; Microbial Matter, infectious substances, asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on any Individual Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; any medical products or devices, including, but not limited
to, those materials defined as “medical waste” or “biological waste” under
relevant statutes or regulations pertaining to any Environmental Law; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” within the meaning of any
Environmental Law. “Release” of any Hazardous Materials includes any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, pumping,
pouring, escaping, dumping, disposing or other movement of Hazardous Materials.
“Microbial Matter” shall mean the presence of fungi or bacterial matter which
reproduces through the release of spores or the splitting of cells, including,
but not limited to, mold, mildew and viruses, whether or not such Microbial
Matter is living.

(b) Environmental Covenants. Borrower covenants and agrees that: (i) all use and
operation of its Individual Property shall be in compliance with all
Environmental Laws and required permits; (ii) there shall be no Releases of
Hazardous Materials affecting its Individual Property in violation of
Environmental Laws; (iii) except as disclosed in the Environmental Report, there
shall be no Hazardous Materials affecting its Individual Property except
(A) routine office, cleaning and janitorial supplies and medical supplies,
(B) in compliance with all Environmental Laws, (C) in compliance with all
required permits, and (D) (1) in only the amounts necessary to operate its
Individual Property or (2) as shall have been fully disclosed to and approved by
Lender in writing; (iv) Borrower shall keep its Individual Property free and
clear of all liens and encumbrances imposed by any Environmental Laws due to any
act or omission by Borrower or any person (the “Environmental Liens”);
(v) Borrower shall, at its sole expense, fully and expeditiously cooperate (and
shall require Property Manager to fully and expeditiously cooperate) in all
activities performed under Section 3.12(c) including providing all relevant
information and making knowledgeable persons available for interviews;
(vi) Borrower shall, at its sole expense, (A) perform any environmental site
assessment or other investigation of environmental conditions at its Individual
Property upon Lender’s request based on Lender’s reasonable belief that such
Individual Property is not in compliance with all Environmental Laws, (B) share
with Lender the results and reports, and Lender and the Indemnified Parties
(defined below) shall be entitled to rely on such results and reports, and
(C) complete any remediation of Hazardous Materials affecting its Individual
Property or other actions required by any Environmental Laws; (vii) Borrower
shall not knowingly allow any Tenant or other user of its Individual Property to
violate any Environmental Law; (viii) Borrower shall immediately notify Lender
in writing after it becomes aware of (A) the presence, Release, or threatened
Release of Hazardous Materials affecting its Individual Property in violation
(or alleged violation) of Environmental Laws, (B) any non-compliance of its
Individual Property with any Environmental Laws, (C) any actual or potential
Environmental Lien, (D) any required or proposed remediation of environmental
conditions relating to its Individual Property, or (E) any written or oral
communication or

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

28



--------------------------------------------------------------------------------

notice from any person relating to Hazardous Materials affecting its Individual
Property, or any oral communication relating to or alleging any violation or
potential violation of Environmental Law, and (ix) if an Asbestos Operation and
Maintenance Plan and any other Operation and Maintenance Plan (collectively, the
“O&M Plan”) is in effect (or required by Lender to be implemented) as of the
date of this Agreement, then Borrower shall, at its sole expense, implement and
continue the O&M Plan (with any modifications required to comply with applicable
Laws), until payment and full satisfaction of the Obligations. Any failure of
Borrower to perform its obligations under this Section 3.12 shall constitute
waste of its Individual Property.

(c) Lender’s Rights. Lender and any person designated by Lender may, upon
reasonable prior notice to Borrower (except in an emergency or following an
Event of Default, when no such prior notification will be required) and subject
to the rights of the residents at Borrower’s Individual Property, enter
Borrower’s Individual Property to assess the environmental condition of such
Individual Property and its use including (i) conducting any environmental
assessment or audit (the scope of which shall be determined by Lender) and
(ii) taking samples of soil, groundwater or other water, air, or building
materials, and conducting other invasive testing at all reasonable times when
(A) an Event of Default has occurred under the Documents (unless Lender has
accepted cure of such Event of Default by specific written statement from Lender
to Borrower acknowledging Lender’s acceptance of such cure, and Borrower
specifically understands and agrees that Lender shall have no obligation
whatsoever to accept the cure of any Event of Default), (B) Lender reasonably
believes that a Release has occurred or the Individual Property is not in
compliance with all Environmental Laws, or (C) the Loan is being considered for
sale (provided that (x) any out-of-pocket expenses incurred in connection with
the entry under clause (C) only shall be at Lender’s expense and (y) no Phase II
testing shall be permitted solely pursuant to clause (C)), which entry under
this clause (C) only (1) shall be limited to twice per year, (2) shall be
limited to a Phase I environmental site assessment unless Phase II or other
invasive testing is recommended by a reputable environmental consultant engaged
by Lender (in which event, copies of such recommendations and supporting
information will be provided to Borrower prior to entry by Lender or any such
person designated by Lender for the purpose of conducting the Phase II or other
invasive testing), and (3) shall, in each instance, require at least seven
(7) days’ prior written notice to Borrower for any Phase I testing and at least
five (5) days’ prior written notice to Borrower for any Phase II or other
invasive testing. Borrower shall cooperate (and shall require Property Manager
to cooperate) with and provide access to Lender and such person. Lender and any
such person shall use reasonable efforts to minimize interference with the use
or operation of Borrower’s Individual Property by Borrower, any Tenant or any
other user or occupant of Borrower’s Individual Property, and, following
assessment, sampling or testing, Lender shall be required to restore Borrower’s
Individual Property to substantially its condition prior to such assessment,
sampling or testing (unless prohibited from doing so by Environmental Laws).

Section 3.13 Electronic Payments. Unless directed otherwise in writing by
Lender, all payments due under the Documents shall be made by wire transfer
initiated by Borrower. This accommodation by Lender shall be personal to the
original Borrowers under the Loan, and no transferee shall have such right under
this Section 3.13. Upon the occurrence of any monetary Event of Default under
the Documents or if Borrower fails to make such payments by the Due Date more
than two (2) times during the term of the Loan, then all payments due under the
Documents shall be made by electronic funds transfer debit entries to Borrower’s
account at an Automated Clearing House member bank satisfactory to Lender or by
similar electronic transfer process selected by Lender. Each payment due under
the Documents shall be initiated by Lender through the Automated Clearing House
network (or similar electronic process) for settlement on the Due Date for the
payment. Borrower shall, at Borrower’s sole cost and expense, direct its bank in

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

29



--------------------------------------------------------------------------------

writing to permit such electronic fund transfer debit entries (or similar
electronic transfer) to be made by Lender. If Lender determines in its
reasonable judgment that a change in Borrower’s bank is necessary to
appropriately effectuate the Loan payments by electronic funds transfer debit
entries (or similar electronic process), Lender shall have the right, upon
thirty (30) days’ written notice, to require Borrower to use a different bank.
Prior to each payment Due Date under the Documents, Borrower shall deposit
and/or maintain sufficient funds in Borrower’s account to cover each debit
entry. Any charges or costs, if any, by Borrower’s bank for the foregoing shall
be paid by Borrower.

Section 3.14 Inspection. Borrower shall allow (and shall require Property
Manager to allow) Lender and any person designated by Lender, subject to the
rights of any residents at its Individual Property, to enter upon Borrower’s
Individual Property and conduct tests or inspect such Individual Property at all
reasonable times upon not less than forty-eight (48) hours’ prior notification
to Borrower and Property Manager (except in an emergency or following an Event
of Default, when no such prior notification shall be required), and any and all
costs and expenses relating to such tests and inspections shall constitute Costs
under Section 4.01 below. Borrower shall assist (and shall require Property
Manager to assist) Lender and such person in effecting said inspection.

Section 3.15 Records, Reports, and Audits.

(a) Records and Reports. Borrower shall (or shall require Property Manager to)
maintain complete and accurate books and records with respect to all operations
of, or transactions involving, its Individual Property.

(i) Borrower shall furnish (or cause to be furnished) to Lender the following
monthly statements and reports (as soon as available and in no event later than
the end of the calendar month after the calendar month in question) each in form
and substance reasonably satisfactory to Lender: (A) an operating statement
(including a comparison to the budget and the previous year’s position) with
both monthly and year-to-date information, the overall occupancy, and schedules
showing unit market rates; and (B) a capital expenditure and FF&E expenditure
report detailing each project’s status, including the amount spent to date, the
amounts needed for completion and all budget variances.

(ii) Borrower shall furnish (or cause to be furnished) to Lender annually:
(A) as soon as available, but no later than April 30th of each calendar year,
financial statements for (i) Borrower, and (ii) any guarantor of the Loan or any
indemnitors under the Documents, prepared in accordance with generally accepted
accounting principles (“GAAP”) and certified by an authorized person, partner or
official; (B) as soon as available, but no later than January 31st of each
calendar year, preliminary annual unaudited operating statements for Borrower’s
Individual Property prepared in accordance with GAAP, and as soon as available,
but no later than March 31st of each calendar year, final annual unaudited
operating statements for Borrower’s Individual Property and certified by an
authorized person, partner or official, together with such additional
information as Lender may reasonably request; (C) as soon as available, but no
later than January 31st of each calendar year, a detailed revenue and expense
projection by month showing projected occupancy, unit rates, gross revenues and
expenditures by month; (D) as soon as available, but no later than January 31st
of each calendar year, a capital improvement budget for proposed capital and
FF&E expenditures, including the costs of completing any such additions,
upgrades, or improvements commenced in a prior fiscal year, itemized by project
and month(s) of occurrence; (E) as soon as available, but no later than
January 31st of each calendar year, a

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

30



--------------------------------------------------------------------------------

business and/or marketing plan, describing in narrative form Borrower’s
intentions for the next fiscal year for the promotion and positioning of
Borrower’s Individual Property in the market; (F) as soon as available, but no
later than January 31st of each calendar year, a schedule of all leases,
including income-producing Leases and all equipment or financing leases; and
(G) as soon as available, but in no event later than January 31st of each
calendar year, an organizational chart showing all key officers or managers of
Borrower and any affiliated entity managing or operating Borrower’s Individual
Property.

(iii) Borrower shall furnish to Lender (i) whenever available, a duplicate copy
of any appraisal, and (ii) such other information and internal market reports as
Lender may reasonably request.

(b) Delivery of Reports. All of the reports, statements, and items required
under this Section 3.15 shall be (i) certified as being true, correct, and
accurate by an authorized person, partner, or officer of the delivering party
or, at the delivering party’s option, audited by a Certified Public Accountant;
(ii) satisfactory to Lender in form and substance; and (iii) except as otherwise
expressly provided in this Section 3.15, delivered within (A) one hundred twenty
(120) days after the end of Borrower’s fiscal year for annual reports and
(B) forty-five (45) days after the end of each calendar quarter for quarterly
reports. If any one report, statement, or item is not received by Lender within
ten (10) days after written notice from Lender, then a late fee of Two Hundred
Fifty and No/100 Dollars ($250.00) per month shall be due and payable by
Borrower. If any one report, statement, or item is not received after the
expiration of (y) thirty (30) days after written notice from Lender (the “First
Notice”) and (z) ten (10) days after delivery of a second written notice from
Lender (the “Second Notice”), which Second Notice shall not be delivered before
the date that is thirty (30) days after delivery of the First Notice, then
Lender may immediately declare an Event of Default under the Documents. Borrower
shall (i) provide Lender with such additional financial, management, or other
information regarding Borrower, Property Manager (to the extent available
through commercially reasonable efforts by Borrower), any general partner of
Borrower, or Borrower’s Individual Property, as Lender may reasonably request
and (ii) upon Lender’s request, deliver (or cause to be delivered) all items
required by this Section 3.15 in an electronic format (i.e., on computer disks)
or by electronic transmission acceptable to Lender in the format in which such
reports, statements or items are ordinarily prepared and maintained by or for
Borrower.

(c) Inspection of Records. Borrower shall allow (and shall require Property
Manager to allow) Lender or any person designated by Lender to examine, audit,
and make copies of all such books and records and all supporting data at the
place where these items are located at all reasonable times after reasonable
advance notice; provided that no notice shall be required after any default
under the Documents. Borrower shall assist (and shall require Property Manager
to assist) Lender in effecting such examination. Upon fifteen (15) days’ prior
notice, Lender may inspect and make copies of the income tax returns of Borrower
or any general partner of Borrower with respect to its Individual Property for
the purpose of verifying any items referenced in this Section 3.15.

Section 3.16 Certificates.

(a) Within ten (10) Business Days after Lender’s written request, but not more
than twice in any given twelve (12) month period, Borrower shall furnish a
written certification to Lender and any Investors (defined below) as to (a) the
amount of the Obligations outstanding; (b) the interest rate, terms of payment,
and maturity date of the Note; (c) the date to which payments have been paid
under the Note; (d) whether, to the best of Borrower’s knowledge after due
inquiry, any offsets or defenses exist against

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

31



--------------------------------------------------------------------------------

the Obligations and a detailed description of any listed; (e) whether all Leases
(including subleases and Resident Agreements [defined below]) are in full force
and effect and have not been modified (or if modified, setting forth all
modifications); (f) the date to which the Rents have been paid; (g) whether, to
the best knowledge of Borrower, any defaults exist under the Leases and a
detailed description of any listed (excluding any Resident Agreements); (h) the
security deposit held by Borrower under each Lease and that such amount is the
amount required under such Lease; (i) whether, to the best of Borrower’s
knowledge after due inquiry, there are any defaults (or events which with the
passage of time and/or giving of notice would constitute a default) under the
Documents and a detailed description of any listed; (j) whether the Documents
are in full force and effect; and (k) any other matters reasonably requested by
Lender related to the Leases, the Obligations, Borrower’s Individual Property,
or the Documents. For all non-residential properties and promptly upon Lender’s
written request, but not more than twice in any twelve (12) month period,
Borrower shall use commercially reasonable efforts to deliver a written
certification to Lender and Investors from any commercial (i.e. non-residential)
Tenants specified by Lender that: (a) their Leases are in full force and effect;
(b) there are no defaults (or events which with the passage of time and/or
notice would constitute a default) under their Leases or a detailed description
of any listed; (c) none of the Rents have been paid more than one month in
advance; (d) there are no offsets or defenses against the Rents or a detailed
description of any listed; and (e) any other matters reasonably requested by
Lender related to the Leases; provided, however, that Borrower shall not have to
pay money to a Tenant to obtain such certification, but it will deliver a
landlord’s certification for any certification it cannot obtain.

Section 3.17 Full Performance Required; Survival of Warranties. All
representations and warranties of Borrower in the Application or made in
connection with the Loan shall survive the execution and delivery of the
Documents, and Borrower shall not perform any action, or permit any action to be
performed, which would cause any of the warranties and representations of
Borrower to become untrue in any material manner.

Section 3.18 Additional Security. No other security now existing or taken later
to secure the Obligations shall be affected by the execution of the Documents
and all additional security shall be held as cumulative. The taking of
additional security, execution of partial releases, or extension of the time for
the payment obligations of Borrower shall not diminish the effect and lien of
the Documents and shall not affect the liability or obligations of any maker or
guarantor. Neither the acceptance of the Documents nor their enforcement shall
prejudice or affect Lender’s right to realize upon or enforce any other security
now or later held by Lender. Lender may enforce the Documents or any other
security in such order and manner as it may determine in its discretion.

Section 3.19 Further Acts. Borrower shall take all necessary actions to (i) keep
valid and effective the lien and rights of Lender under the Documents and
(ii) protect the lawful owner of the Documents. Promptly upon request by Lender,
and at Borrower’s expense, Borrower shall execute additional reasonable
instruments and take such actions as Lender reasonably believes are necessary or
desirable to (a) maintain or grant Lender a first-priority, perfected lien on
Borrower’s Individual Property, (b) grant to Lender to the fullest extent
permitted by Laws, the right to foreclose on, or transfer title to, Borrower’s
Individual Property non-judicially, (c) correct any error or omission in the
Documents, and (d) effect the intent of the Documents, including
filing/recording the Documents, additional mortgages, deeds of trust, deeds to
secure debt, financing statements, and other instruments.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

32



--------------------------------------------------------------------------------

Section 3.20 Compliance with Anti-Terrorism Regulations.

(a) Borrower hereby covenants and agrees that neither Borrower nor any
guarantor, nor any persons or entities holding any legal or beneficial interest
whatsoever in Borrower or any guarantor (whether directly or indirectly), will
knowingly conduct business with or engage in any transaction with any person or
entity named on any of the OFAC Lists or any person or entity included in, owned
by, controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in the OFAC Lists; provided,
however, that the foregoing covenant shall not be deemed violated with respect
to any of (i) the Individual Beneficiaries, (ii) the Individual Shareholders, or
(iii) tenants, subtenants and residents of its Individual Property, so long as
Borrower complies with the provisions of Section 3.20(c) below.

(b) Borrower hereby covenants and agrees that it will comply at all times with
the requirements of Executive Order 13224; the International Emergency Economic
Powers Act, 50 U.S.C. Sections 1701-06; the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56; the Iraqi Sanctions Act, Pub. L. 101-513, 104 Stat.
2047-55; the United Nations Participation Act, 22 U.S.C. Section 287c; the
Antiterrorism and Effective Death Penalty Act, (enacting 8 U.S.C. Section 219,
18 U.S.C. Section 2332d, and 18 U.S.C. Section 2339b); the International
Security and Development Cooperation Act, 22 U.S.C. Section 2349 aa-9; the
Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism List
Governments Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign Terrorist
Organizations Sanctions Regulations, 31 C.F.R. Part 597 and any similar laws or
regulations currently in force or hereafter enacted (collectively, the
“Anti-Terrorism Regulations”).

(c) Borrower hereby covenants and agrees that if it becomes aware or receives
any notice that Borrower, any guarantor or its Individual Property, or any
person or entity holding any legal or beneficial interest whatsoever (whether
directly or indirectly) in Borrower, any guarantor or in Borrower’s Individual
Property, is named on any of the OFAC Lists (such occurrence, an “OFAC
Violation”), then Borrower will immediately (i) give notice to Lender of such
OFAC Violation, and (ii) comply with all Laws applicable to such OFAC Violation
(regardless of whether the party included on any of the OFAC Lists is located
within the jurisdiction of the United States of America), including, without
limitation, the Anti-Terrorism Regulations, and Borrower hereby authorizes and
consents to Lender’s taking any and all steps Lender deems necessary to comply
with all Laws applicable to any such OFAC Violation, including, without
limitation, the requirements of the Anti-Terrorism Regulations (including the
“freezing” and/or “blocking” of assets).

(d) Upon Lender’s request from time to time during the term of the Loan,
Borrower agrees to deliver a certification confirming that the representations
and warranties set forth in Section 2.09 above remain true and correct as of the
date of such certificate and confirming Borrower’s and any guarantor’s
compliance with this Section 3.20.

Section 3.21 Compliance with Property as Single Asset. Borrower hereby covenants
and agrees that during the term of the Loan, (a) Borrower shall not own any
assets in addition to its Individual Property and any cash, investment accounts
(provided, that, the liability associated with any such investment account shall
be limited to the assets contained in such account) or personal property used in
connection with such Individual Property, as applicable, (b) Borrower’s
Individual Property shall remain as a single property or project, and
(c) Borrower’s Individual Property shall generate substantially all of the gross
income of Borrower and there shall be no substantial business being conducted by
Borrower, either directly or indirectly, other than the business of owning,
leasing, operating and maintaining its Individual Property and the activities
incidental thereto.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

33



--------------------------------------------------------------------------------

Section 3.22 Separateness Covenants/Covenants with Respect to Indebtedness,
Operations and Fundamental Changes of Borrower. Borrower hereby represents,
warrants and covenants, as of the date hereof and until such time as the
Obligations are paid in full, that Borrower:

(a) shall not (i) liquidate or dissolve (or suffer any liquidation or
dissolution), terminate, or otherwise dispose of, directly, indirectly or by
operation of law, all or substantially all of its assets; (ii) reorganize or
change its legal structure without Lender’s prior written consent, except as
otherwise expressly permitted under the Documents; (iii) change its name,
address, or the name under which Borrower conducts its business without promptly
notifying Lender; (iv) enter into or consummate any merger, consolidation, sale,
transfer, assignment, liquidation, or dissolution involving any or all of the
assets of Borrower or any general partner or managing member of Borrower; or
(v) enter into or consummate any transaction or acquisition, merger or
consolidation or otherwise acquire by purchase or otherwise all or any portion
of the business or assets of, or any stock or other evidence of beneficial
ownership of, any person or entity;

(b) has not incurred and shall not incur any secured or unsecured debt except
for its Individual Loan, Permitted Capital Leases and customary and reasonable
short term trade payables obtained and repaid in the ordinary course of
Borrower’s business;

(c) shall not, nor shall any member, partner (whether limited or general) or
shareholder thereof, as applicable, or any other party, amend, modify or
otherwise change its partnership certificate, partnership agreement, articles of
incorporation, by-laws, operating agreement, articles of organization, or other
formation agreement or document, as applicable, or governing agreement or
document, in any material term or manner, or in a manner which adversely affects
Borrower’s existence as a single purpose entity or Borrower’s compliance with
Sections 3.21 and 3.22 of this Agreement;

(d) to the extent that Borrower requires an office, shall maintain its principal
executive office and telephone and facsimile numbers separate from that of any
Affiliate (defined below) of same and shall conspicuously identify such office
and numbers as its own or shall allocate by written agreement fairly and
reasonably any rent, overhead and expenses for shared office space.
Additionally, Borrower shall use its own separate stationery, invoices and
checks;

(e) shall maintain correct and complete financial statements, accounts, books
and records and other entity documents separate from those of any Affiliate of
same or any other person or entity, except that Borrower’s financial position,
assets, liabilities, net worth and operating results may be included in the
consolidated financial statements of an Affiliate, provided that Borrower is
properly reflected and treated as a separate legal entity. Borrower shall, or
cause its applicable Affiliate to, prepare unaudited quarterly and annual
financial statements, and such financial statements shall substantially comply
with generally accepted accounting principles;

(f) shall maintain its own separate bank accounts, payroll and correct, complete
and separate books of account;

(g) shall file or cause to be filed its own separate tax returns or, if
applicable, consolidated tax returns;

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

34



--------------------------------------------------------------------------------

(h) shall hold itself out to the public (including any of its Affiliates’
creditors) under Borrower’s own name and as a separate and distinct entity and
not as a department, division or otherwise of any Affiliate of same;

(i) shall observe all customary formalities regarding the existence of Borrower,
including holding meetings and maintaining current and accurate minute books
separate from those of any Affiliate of same;

(j) shall hold title to its assets in its own name and act solely in its own
name and through its own duly authorized officers and agents. No Affiliate of
same shall be appointed or act as agent of Borrower, other than, if applicable,
a property manager with respect to Borrower’s Individual Property;

(k) shall make investments in the name of Borrower directly by Borrower or on
its behalf by brokers engaged and paid by Borrower or its agents;

(l) except as expressly required by Lender in connection with the Loan and in
writing (it being understood that the Supplemental Guaranty is expressly
permitted), shall not guarantee or otherwise agree to be liable for (whether
conditionally or unconditionally), pledge or assume or hold itself out or permit
itself to be held out as having guaranteed, pledged or assumed any liabilities
or obligations of any partner (whether limited or general), member, shareholder
or any Affiliate of Borrower, as applicable, or any other party, nor shall it
make any loan, except as expressly permitted in the Documents;

(m) is and intends to remain solvent, and has paid and will pay its own debts
and liabilities out of its own funds and assets (to the extent of such funds and
assets) as the same shall become due, and will give prompt notice to Lender of
the insolvency or bankruptcy filing of Borrower or any general partner, managing
member or controlling shareholder of Borrower;

(n) shall separately identify, maintain and segregate its assets. Borrower’s
assets shall at all times be held by or on behalf of Borrower and, if held on
behalf of Borrower by another entity, shall at all times be kept identifiable
(in accordance with customary usages) as assets owned by Borrower. This
restriction requires, among other things, that (i) Borrower funds shall be
deposited or invested in Borrower’s name, (ii) except as required in connection
with the Loan with respect to Related Borrowers, Borrower funds shall not be
commingled with the funds of any Affiliate of same or any other person or
entity, (iii) Borrower shall maintain all accounts in its own name and with its
own tax identification number, separate from those of any Affiliate of same or
any other person or entity, and (iv) Borrower funds shall be used only for the
business of Borrower;

(o) shall maintain its assets in such a manner that it is not costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate of same or other person or entity;

(p) shall pay or cause to be paid its own liabilities and expenses of any kind,
including but not limited to salaries of its employees, if any, only out of its
own separate funds and assets;

(q) shall at all times be adequately capitalized to engage in the transactions
contemplated at its formation;

(r) shall not do any act which would make it impossible to carry on the ordinary
business of Borrower;

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

35



--------------------------------------------------------------------------------

(s) shall reflect Borrower’s ownership interest in all data and records
(including computer records) used by Borrower or any Affiliate of same;

(t) shall not invest any of Borrower’s funds in securities issued by, nor shall
Borrower acquire the indebtedness or obligation of, any Affiliate of same;

(u) shall maintain an arm’s length relationship with each of its Affiliates and
may enter into contracts or transact business with its Affiliates only on
commercially reasonable terms that are no less favorable to Borrower than is
obtainable in the market from a person or entity that is not an Affiliate of
same;

(v) shall correct any misunderstanding that is known by Borrower regarding its
name or separate identity; and

(w) shall not, without the prior written vote of one hundred percent (100%) of
its partners, members, or shareholders, as applicable, institute proceedings to
be adjudicated bankrupt or insolvent; or consent to the institution of
bankruptcy or insolvency proceedings against it; or file a petition seeking, or
consent to, reorganization or relief under any applicable federal or state law
relating to bankruptcy; or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of Borrower or a
substantial part of Borrower’s property; or make any assignment for the benefit
of creditors; or admit in writing its inability to pay its debts generally as
they become due or declare or effectuate a moratorium on payments of its
obligation; or take any action in furtherance of any such action.

(x) If Borrower is a single member limited liability company, then the limited
liability company agreement of Borrower (the “LLC Agreement”) shall provide that
(i) upon the occurrence of any event that causes the sole member of Borrower
(“Member”) to cease to be the member of Borrower (other than (A) upon a transfer
by Member of all of its limited liability company interest in Borrower and the
prior or simultaneous admission of the transferee in accordance with the LLC
Agreement, or (B) the resignation of Member and the prior or simultaneous
admission of an additional member of Borrower in accordance with the terms of
the LLC Agreement; provided, however, that exception (A) or (B) shall not be
allowed without Lender’s prior written consent, which consent shall be granted
or denied in Lender’s sole discretion, except to the extent such action is
expressly permitted under Article V of this Agreement), then any person acting
as springing member of Borrower shall, without any action of any other person
and simultaneously with the Member ceasing to be the member of Borrower,
automatically be admitted to Borrower as a special member (“Special Member”) and
shall continue Borrower without dissolution and (ii) no Special Member may
resign from Borrower or transfer its rights as Special Member unless a successor
Special Member has been admitted to Borrower as Special Member in accordance
with the LLC Agreement and the express prior written consent of Lender therefor
has been obtained. The LLC Agreement shall further provide that (1) Special
Member shall automatically cease to be a member of Borrower upon the admission
to Borrower of a substitute Member (such admission of a substitute Member must
be consented to in writing by Lender, with such consent being in Lender’s sole
discretion), (2) Special Member shall be a member of Borrower that has no
interest in the profits, losses and capital of Borrower and has no right to
receive any distributions of Borrower assets, (3) pursuant to Section 18-301 of
the Delaware Limited Liability Company Act (the “Act”), Special Member shall not
be required to make any capital contributions to Borrower and shall not receive
a limited liability company interest in Borrower, (4) Special Member, in its
capacity as Special Member, may not bind Borrower and (5) except as required by
any mandatory provision of the Act, Special Member, in its capacity as Special
Member,

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

36



--------------------------------------------------------------------------------

shall have no right to vote on, approve or otherwise consent to any action by,
or matter relating to, Borrower, including, without limitation, the merger,
consolidation or conversion of Borrower. In order to implement the admission to
Borrower of Special Member, each person acting as a springing member shall
execute a counterpart to the LLC Agreement. Prior to its admission to Borrower
as Special Member, each person acting as a springing member shall not be a
member of Borrower. Borrower must obtain Lender’s prior approval of the
identification of any person to act as a springing member prior to the LLC
Agreement being executed.

(y) If the Member of Borrower is now or in the future an individual, then upon
the occurrence of any event that causes the Member to cease to be a member of
Borrower (other than (A) upon a transfer by Member of all of its limited
liability company interest in Borrower and the prior or simultaneous admission
of the transferee in accordance with the LLC Agreement, or (B) the resignation
of Member and the prior or simultaneous admission of an additional member of
Borrower in accordance with the terms of the LLC Agreement; provided, however,
that exception (A) or (B) shall not be allowed without Lender’s prior written
consent, which consent shall be granted or denied in Lender’s sole discretion,
except to the extent such action is expressly permitted under Article V of this
Agreement), then to the fullest extent permitted by law, the personal
representative of Member shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of Member in Borrower, agree
in writing (i) to continue Borrower and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower, effective as of the occurrence of the event that terminated
the continued membership of Member of Borrower in Borrower. Any action initiated
by or brought against Member or Special Member under any Creditors Rights Laws
(defined below) shall not cause Member or Special Member to cease to be a member
of Borrower and upon the occurrence of such an event, the business of Borrower
shall continue without dissolution. The LLC Agreement shall provide that each of
Member and Special Member waives any right it might have to agree in writing to
dissolve Borrower upon the occurrence of any action initiated by or brought
against Member or Special Member under any existing or future law (the
“Creditors Rights Laws”) of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to its debts or debtors, or the occurrence of an event that causes
Member or Special Member to cease to be a member of Borrower.

(z) Owner shall be a Delaware limited liability company and Operator shall be a
Delaware corporation.

“Affiliate” for purposes of this Agreement shall mean any person or entity which
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with a specified person or entity. For
purposes of this Agreement, the terms “control,” “controlled,” or “controlling”
with respect to a specified person or entity shall include, without limitation,
(i) the ownership, control or power to vote ten percent (10%) or more of (A) the
outstanding shares of any class of voting securities or (B) beneficial
interests, of any such person or entity, as the case may be, directly or
indirectly, or acting through one or more persons or entities, (ii) the control
in any manner over such person or entity or the election of more than one
director or trustee (or persons exercising similar functions) of such person or
entity, or (iii) the power to exercise, directly or indirectly, control over the
management or policies of such person or entity.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

37



--------------------------------------------------------------------------------

Section 3.23 Leasing Restrictions.

(a) With respect to any resident admission agreements, residency agreements,
life care contracts or similar agreements with residents or patients of its
Individual Property, Borrower shall lease its Individual Property at market
rents and on market terms (based on the type, quality and location of such
Individual Property) using Borrower’s standard approved resident agreement and
lease form that has been approved by Lender and subject to non-material changes
thereto. All Leases shall be bona fide, binding contracts, duly authorized and
executed with third-party tenants, residents, and/or occupants unrelated to
Borrower, any Recourse Party or any of their Affiliates. All free rent and
similar concessions shall be given only at the beginning of the term of the
Lease, and there shall be no economic obligations on the landlord under a Lease
beyond providing the senior living services contemplated by the form lease that
has been approved by Lender (and for which the landlord is separately
compensated).

(b) Each Operating Lease (as such term is defined in each Instrument) shall be
subject to Lender’s prior approval, which may be granted or denied in Lender’s
sole and absolute discretion, and shall meet all regulatory requirements.
Borrower shall not, without first obtaining Lender’s prior written consent,
(i) amend or modify the Operating Lease with respect to Borrower’s Individual
Property in any material respect (which shall include, without limitation, any
modification or amendment to the Operating Lease that reduces the rent payable
thereunder, alters the term of the Operating Lease, increases the landlord’s
obligations or decreases the tenant’s obligations under the Operating Lease or
any other modification or amendment deemed material by Lender), (ii) extend or
renew (except in accordance with mandatory actions by the landlord under the
existing provisions of the applicable Individual Property Operating Lease, if
any) the Operating Lease with respect to Borrower’s Individual Property,
(iii) terminate or accept the surrender of the Operating Lease with respect to
Borrower’s Individual Property, (iv) enter into any new Operating Lease with
respect to Borrower’s Individual Property, (v) consent to, or otherwise accept,
an assignment of an Operating Lease, which assignment would result in the tenant
being relieved from any liability under such Operating Lease, or (vi) accept any
prepayment of rent more than one (1) month in advance, termination fee, or
similar payment.

(c) With respect to any commercial Lease that is not an Operating Lease,
Borrower may (i) enter into a new commercial Lease (if such new commercial Lease
does not give the tenant any rights, whether in the form of expansion rights,
rights of first refusal to lease or purchase, or otherwise, relating to property
which is not part of such Borrower’s Individual Property and/or would require
Borrower and/or Lender to possess or control any property other than such
Borrower’s Individual Property to honor such rights and/or would grant such
tenant any purchase rights with respect to any portion of such Borrower’s
Individual Property), (ii) terminate any such commercial Lease, or (iii) amend
any such commercial Lease (if such amendment does not give the tenant any
rights, whether in the form of expansion rights, rights of first refusal to
lease or purchase, or otherwise, relating to property which is not part of such
Borrower’s Individual Property and/or would require Borrower and/or Lender to
possess or control any property other than such Borrower’s Individual Property
to honor such rights and/or would grant such tenant any purchase rights with
respect to any portion of such Borrower’s Individual Property), provided that
all decisions made and all actions taken by Borrower pursuant to clauses (i),
(ii) and (iii) above (A) represent prudent business practices for the benefit of
such Borrower’s Individual Property, (B) are on market terms and rents (based on
the type, quality and location of such Individual Property), and (C) are bona
fide, binding contracts, duly authorized and executed with third-party tenants
unrelated to Borrower, any Recourse Party or any of their Affiliates. All free
rent and similar concessions under any commercial Lease shall be given only at
the beginning of the term of the commercial Lease, there shall be no step down
or other decrease in base rent payable over the term of the applicable
commercial Lease,

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

38



--------------------------------------------------------------------------------

there shall be no increase in the landlord’s obligations to pay operating
expenses, taxes or insurance or change in the base year, and there shall be no
economic obligations on the landlord under a commercial Lease beyond maintaining
such Borrower’s Individual Property. Any allowance for tenant improvements shall
only be given at the beginning of the term of the commercial Lease.

(d) No portion of Borrower’s Individual Property shall (1) be leased to any
party or entity that uses dry cleaning solvents on such Individual Property or
(2) permit the use or storage of Hazardous Materials in excess of limits allowed
by applicable Laws.

Section 3.24 Covenants Relating to Leases and Rents. Borrower shall not, except
with the prior written consent of Lender in each instance, (a) sell, assign,
pledge, mortgage or otherwise transfer or encumber (except hereby) any of the
Leases, Rents or any right, title or interest of Borrower therein; (b) except
for “community fees” paid by residents upon initial occupancy of the Individual
Property as provided for under the form Resident Agreement (to the extent
permitted by applicable Laws), accept prepayments of any Rents for a period of
more than one (1) month in advance of the due dates thereof; (c) in any manner
intentionally or materially impair the value of its Individual Property or the
benefits to Lender of the Assignment; (d) except as otherwise permitted in
Section 3.23 above, waive, excuse, condone, discount, set off, compromise, or in
any manner release or discharge any Tenant from any of its obligations under the
Leases; (e) except as otherwise permitted hereby, enter into any settlement of
any action or proceeding arising under, or in any manner connected with, the
Leases or with the obligations of the landlord or the Tenants thereunder;
(f) except as otherwise permitted in Section 3.23 above, modify, cancel or
terminate any guaranties under any Lease; or (g) lease any portion of its
Individual Property to a dry cleaner that uses dry cleaning solvents on such
Individual Property. Notwithstanding the immediately preceding sentence,
subsection (d) above shall not apply to Resident Agreements so long as such
actions taken do not materially affect the operations of the applicable
Individual Property. Borrower shall, at its sole cost and expense, duly and
timely keep, observe, perform, comply with and discharge all of the material
obligations of the landlord under the Leases, or cause the foregoing to be done,
and Borrower shall not take any actions that would, either presently or with the
passage of time, cause a default by Borrower under any of the Leases. Borrower
shall (i) enforce its interests in the Leases and all remedies available to
Borrower upon any Tenant’s default, (ii) upon Lender’s request, deliver to
Lender copies of all papers served in connection with any such enforcement
proceedings, and (iii) upon Lender’s request, consult with Lender, its agents
and attorneys with respect to the conduct thereof. Borrower shall not enter into
any settlement of any such proceeding without Lender’s prior written consent if
Lender has made either of the requests set forth in subsections (ii) and
(iii) in the immediately preceding sentence. Lender recognizes that the Resident
Agreements are for occupancy of individual units by elderly persons and that due
to the changing circumstances of the residents and other commercially reasonable
considerations, Borrower and/or Property Manager on behalf of Borrower shall
exercise good faith judgment in modifying, amending and terminating Resident
Agreements on a case-by-case basis.

Section 3.25 Tenant Recovery. Borrower covenants and agrees that it shall pay
the amount of any Tenant Recovery (as defined below) to Lender to be disbursed
by Lender for the payment of Lender approved out-of-pocket (a) tenant
improvement costs and/or (b) market leasing commissions; provided, however, that
any such amount held by Lender shall be released to Borrower upon written
request at such time as a replacement tenant (x) has executed a bona-fide,
binding Lease on market terms and conditions for the entire leased premises that
was vacated in connection with such Lease termination, cancellation or
expiration, (y) is in actual occupancy of the leased premises that was vacated
in connection with such Lease termination, cancellation or expiration and (z) is
paying non-discounted monthly rent under its Lease; provided further, however,
that if an Event of Default occurs under the Documents (unless Lender

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

39



--------------------------------------------------------------------------------

has accepted cure of such Event of Default by specific written statement from
Lender to Borrower acknowledging Lender’s acceptance of such cure, and Borrower
specifically understands and agrees that Lender shall have no obligation
whatsoever to accept the cure of any Event of Default), then Lender, at its
option, shall have the right to apply all such remaining undisbursed amounts to
the Obligations in such order as Lender shall determine. “Tenant Recovery”
means, with respect to any Lease that provides more than five percent (5%) of
the gross annual income from Borrower’s Individual Property during any twelve
(12) month period during the term of the Loan, the amount of (1) any security
deposit cashed or applied by Borrower, any termination fee, cancellation fee or
any other fee received by, or on behalf of, any of the Recourse Parties in
connection with any lease termination, cancellation, surrender or expiration at
any time during the term of the Loan, and (2) any judgment, settlement or other
recovery received by, or on behalf of, any of the Recourse Parties against or
from any Tenant under, or any guarantor of, any Lease at any time during the
term of the Loan, if such amount is greater than one (1) month’s base rent
payable under the applicable Lease and which is not paid to Lender (or an escrow
agent selected by Lender) to be disbursed for the payment of Lender-approved
(A) tenant improvements and/or (B) market leasing commissions, which is received
by, or, on behalf of, any of the Recourse Parties at any time during the term of
the Loan.

Section 3.26 Tax Status of Borrower. Borrower shall not become a “foreign
person,” “foreign partnership,” “foreign trust,” or “foreign estate” within the
meaning of Sections 1445 and 7701 of the Revenue Code. If Operator, CHP TRS
Holding, Inc. or CNL Healthcare Properties, Inc. becomes a “disregarded entity”,
it shall provide Lender with the appropriate documentation regarding same.

Section 3.27 Disclosure. Borrower shall disclose to Lender any material fact
that could cause any representation or warranty made in this Agreement to be
materially misleading.

Section 3.28 Illegal Activity. No portion of Borrower’s Individual Property will
be purchased, improved, fixtured, equipped or furnished by Borrower with
proceeds of any illegal activity, and Borrower shall not engage in, and shall
make commercially reasonable efforts to prevent others from engaging in, illegal
activities at or on its Individual Property.

Section 3.29 Management Agreement. Each Operator shall (a) within six (6) months
prior to expiration of the Management Agreement (as defined in each Instrument)
for each Individual Property, provide written notification to Lender of its
intention to keep Property Manager (as defined in each Instrument) and renew the
Management Agreement or replace the Property Manager with one or more
replacement managers (each, a “Replacement Manager”). If Operator elects to
replace the Property Manager, Operator shall identify the proposed Replacement
Managers in its written notification to Lender. Lender shall have the right to
approve any proposed Replacement Manager. Within three (3) months prior to
expiration of the Management Agreement, Operator shall provide Lender with an
executed term sheet outlining the key terms of the Management Agreement
(including but not limited to term, base fees, any incentive fees and such other
key information typically included in such term sheets) for Lender’s approval (a
“Replacement Manager Term Sheet”). Within fifteen (15) days following Lender’s
receipt of a Replacement Manager Term Sheet, Lender shall provide Operator with
written notice of its approval or disapproval of the Replacement Manager and the
Replacement Manager Term Sheet, which approval shall not be unreasonably
withheld; provided, however, Lender’s disapproval of the Replacement Manager
shall not be deemed unreasonable if the proposed Replacement Manager does not
have financial capability and creditworthiness, reputation and experience in the
operation, management and leasing of similar properties, in the reasonable
judgment of Lender, equal to or greater than that of MorningStar Senior
Management, LLC and Prestige Senior Living, L.L.C. In the event

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

40



--------------------------------------------------------------------------------

Lender disapproves of a Replacement Manager or the Replacement Manager Term
Sheet, Lender’s written notice to Operator of such disapproval shall state the
reasons for such disapproval. Within one (1) month prior to expiration of the
Management Agreement, Operator shall provide to Lender an executed formal
Management Agreement with Property Manager or a Replacement Manager.

ARTICLE IV - ADDITIONAL ADVANCES; EXPENSES; SUBROGATION

Section 4.01 Expenses and Advances. Borrowers shall pay all Costs (defined
below) (a) incurred by any Borrower or Lender and reasonable fees charged by
Lender in connection with the granting, closing, servicing (other than routine
loan servicing performed in the ordinary course of business and for the
performance of which Lender is not routinely reimbursed by other borrowers in
the ordinary course of Lender’s business), and enforcement of the Loan and the
Documents or (b) attributable to any Borrower as owner of an Individual
Property. The term “Costs” shall mean any and all actual and documented
reasonable appraisal, recording, filing, registration, brokerage, abstract,
title insurance (including premiums), title searches and examinations, surveys
and similar data and assurances with respect to title, U.C.C. search, escrow,
reasonable attorneys’ (both in-house staff and retained attorneys), engineers’,
environmental engineers’, environmental testing, and architects’ fees, costs
(including travel), expenses, and disbursements incurred in connection with
(i) any default by any Borrower under the Documents, (ii) servicing of the Loan
(other than routine loan servicing performed in the ordinary course of business
and for the performance of which Lender is not routinely reimbursed by other
borrowers in the ordinary course of Lender’s business), including administrative
or service fees assessed by Lender pursuant to a Borrower consent request, or
(iii) the exercise, enforcement, compromise, defense, litigation, or settlement
of any of Lender’s rights or remedies under the Documents or relating to the
Loan or the Obligations. If any Borrower fails to pay any amounts or perform any
actions required under the Documents, then Lender may (but shall not be
obligated to) advance sums to pay such amounts or perform such actions. Each
Borrower grants Lender the right (and shall require Property Manager to grant
Lender the right) to enter upon and take possession of Borrower’s Individual
Property to prevent or remedy any such failure and the right to take such
actions in Borrower’s name. No advance or performance shall be deemed to have
cured a default by any Borrower. All (a) sums advanced by or payable to Lender
per this Section 4.01 or under applicable Laws, (b) except as expressly provided
in the Documents, payments due under the Documents which are not paid in full
when due, and (c) Costs, shall: (i) be deemed demand obligations, (ii) if not
paid within five (5) days following demand, bear interest from the date of
demand at the Default Rate, (iii) be part of, together with such interest, the
Pool Obligations, and (iv) be secured by the Documents. Lender, upon making any
such advance, shall also be subrogated to rights of the person receiving such
advance.

Section 4.02 Subrogation. If any proceeds of any Note were used to extinguish,
extend or renew any indebtedness on an Individual Property, then, to the extent
of the funds so used, (a) Lender shall be subrogated to all rights, claims,
liens, titles and interests existing on such Individual Property held by the
holder of such indebtedness and (b) these rights, claims, liens, titles and
interests are not waived but rather shall (i) continue in full force and effect
in favor of Lender and (ii) are merged with the lien and security interest
created by the Documents as cumulative security for the payment and performance
of the Pool Obligations.

ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

Section 5.01 Due-on-Sale or Encumbrance. It shall be an Event of Default and, at
the sole option of Lender, Lender may accelerate the Pool Obligations, and the
entire Pool Obligations (including any Prepayment Premium) shall become
immediately due and payable, if, without Lender’s prior written consent (which
consent may be given or withheld for any or for no reason or given
conditionally, in Lender’s sole discretion) any of the following shall occur:

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

41



--------------------------------------------------------------------------------

(a) other than in connection with a Permitted Transfer (defined below), any
Borrower shall sell, convey, assign, transfer, dispose of or be divested of its
title to its Individual Property, convey security title to its Individual
Property, or mortgage, encumber or cause to be encumbered its Individual
Property or any interest therein, in any manner or way, whether voluntary or
involuntary (except for (i) the imposition of mechanic’s or materialmen’s liens,
judgment liens, tax liens and other liens arising by operation of law so long as
Borrower causes same to be satisfied or bonded off within the applicable time
frame otherwise provided for in the Documents, (ii) the sale or transfer of
damaged or obsolete property replaced with property of equal or greater value,
(iii) the imposition of easements and restrictions on the Property which in the
aggregate do not have a material adverse effect on the value or use or
marketability of the Property, or (iv) the Permitted Encumbrances; or

(b) other than in connection with a Permitted Transfer, in the event of any
merger, consolidation, sale, transfer, assignment, liquidation, or dissolution
involving any or all of the assets of any Borrower or any general partner or
managing member of any Borrower; or

(c) other than in connection with a Permitted Transfer, in the event of the
assignment, transfer, pledge, voluntary or involuntary sale, or encumbrance (or
any of the foregoing at one time or over any period of time) of:

(i) (A) forty-nine percent (49%) or more of any ownership interests in any
Borrower, regardless of the type or form of entity of such Borrower, (B) ten
percent (10%) or more of the voting stock or ownership interest of any
corporation or limited liability company which is, respectively, general partner
or managing member of any Borrower or any corporation or limited liability
company directly or indirectly owning ten percent (10%) or more of any such
corporation or limited liability company, or (C) the ownership interests in any
owner of ten percent (10%) or more of the beneficial interests of any Borrower
if such Borrower is a trust; or

(ii) any general partnership, managing member or controlling interest in (A) any
Borrower, (B) an entity which is in any Borrower’s chain of ownership and which
is derivatively liable for the obligations of such Borrower, or (C) any entity
that has the right to participate directly or indirectly in the control of the
management or operations of any Borrower (other than solely as property manager
of an Individual Property); or

(d) a pledge or encumbrance of any ownership interest in any Borrower or in any
owner of Borrower to secure financing; or

(e) in the event of the conversion of any general partnership interest in any
Borrower to a limited partnership interest if such Borrower is a partnership; or

(f) in the event of any change, removal, or resignation of any general partner
of any Borrower if such Borrower is a partnership (other than a change to a
general partner that is a CHP Entity (defined below); or

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

42



--------------------------------------------------------------------------------

(g) in the event of any change, removal, addition or resignation of a managing
member of any Borrower (or if no managing member, any member) if such Borrower
is a limited liability company (other than a change to a managing member that is
a CHP Entity), provided that the foregoing shall not prohibit the change,
removal, addition or resignation of individuals (who are not managing members)
on any board of managers or board of directors, as applicable, of any Borrower;
or

(h) any Borrower shall (i) obtain any secured or unsecured debt except for
customary and reasonable short-term trade payables or Permitted Capital Leases
obtained and repaid in the ordinary course of such Borrower’s business or
(ii) guarantee, or otherwise agree to be liable for (whether conditionally or
unconditionally), any obligation of any person or entity.

The provisions set forth above shall not apply to the following (each, a
“Permitted Transfer” and collectively, “Permitted Transfers”): (A) transfers,
pledges or assignments (i) under any will or applicable law of descent, (ii) of
publicly traded shares of CNL Healthcare Properties, Inc., a Maryland
corporation (“CHP REIT”), and (iii) of direct or indirect ownership interests in
any Borrower so long as (1) no Event of Default exists at the time of such
transfer, (2) CHP REIT or its affiliates that are wholly-owned by CHP REIT
(collectively, a “CHP Entity”) retains at least fifty-one percent
(51%) ownership interest in such Borrower following such transfer, and (3) a CHP
Entity shall control such Borrower and the day-to-day operations of such
Borrower’s Individual Property (except in the case where the day-to-day
operations of such Borrower’s Individual Property is controlled by a Property
Manager), and within sixty (60) days following any such transfer, such Borrower
shall deliver to Lender (x) a statement showing the current ownership of
Borrower, (y) a certification from Borrower that Borrower remains in compliance
with the ERISA provisions of the Documents and (z) a certification from Borrower
that Borrower remains in compliance with the representations, warranties and
covenants under the Documents, including without limitation, those relative to
Executive Order 13224, as amended, and Anti-Terrorism Regulations; without
limiting the provisions of the preceding subsection (A), Borrower and the
transferee of the ownership interests in such Borrower being transferred shall
be deemed to have made the certification, as of the date of the applicable
transfer, described in subsections (y) and (z) above in favor of Lender, as a
result of the transfer, and the acceptance thereof, of the applicable ownership
interests in such Borrower; and (B) any merger, consolidation, sale, transfer,
or assignment involving all or substantially all of the assets of any Borrower
to a CHP Entity or all of the ownership interests in any Borrower to a CHP
Entity, provided that (1) such CHP Entity shall meets the special purpose entity
requirements as more particularly set forth in Section 3.22 of this Agreement,
(2) any transferee shall execute and deliver any and all documentation as may be
reasonably required by Lender in form and substance reasonably satisfactory to
Lender including assumption documents, (3) counsel to the transferee shall
deliver to Lender opinion letters relating to such transfer (provided such
opinion letters were required in connection with the closing of the applicable
Individual Loan) in form and substance reasonably satisfactory to Lender, (4) if
any Individual Property is transferred, Borrower shall deliver (or caused to be
delivered) to Lender, an endorsement to Lender’s title insurance policy relating
to the change in the identity of the transferee and the execution and delivery
of the transfer documentation in form and substance reasonably acceptable to
Lender, (5) Borrower shall pay all reasonable expenses incurred by Lender in
connection with such transfer, including Lender’s reasonable attorneys’ fees and
expenses, all recording fees, and all fees payable to the applicable title
company for delivery to Lender of the endorsement referred to above and Borrower
shall pay Lender a servicing fee determined by Lender, and (6) such other
requirements of Lender shall be satisfied. For purposes hereof, a person shall
“control” a Borrower only if that person (i) shall have the power and authority,
either directly or indirectly, to direct the day-to-day management of, and all
major decisions regarding, the operations and management of such Borrower
without requiring the consent of, or being subject to a veto by, any other
person or entity, and (ii) may not be removed from such position by any other
party absent negligence or willful misconduct.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

43



--------------------------------------------------------------------------------

Section 5.02 Provision to Request Optional Supplemental Financing. Provided
(i) no Event of Default, or event which with the passage of time or the giving
of notice or both would be an Event of Default, (ii) Borrowers shall have paid
to Lender a non-refundable servicing fee, which shall be non-refundable to
Borrowers in all events and shall be in addition to any other fees, costs or
expenses payable by Borrowers in accordance with the terms and provisions of
this Section 5.02, and (iii) Lender, through its general account, is active in
the business of providing commercial real estate mortgages and barring any
material change in Lender’s general account commercial mortgage lending
business, the original Borrowers (and the Phase 2 Borrowers if the Phase 2 Loan
closes on or before the Phase 2 Outside Closing Date) (as such terms are defined
below) only shall have a one-time right to apply to Lender for a supplemental
loan (the “Supplemental Loan”) from Lender during the term of the Loan subject
to the following criteria:

(a) Borrowers shall request the Supplemental Loan in writing and shall provide
Lender such information as Lender may reasonably require in order to evaluate
the making of the Supplemental Loan. Lender agrees to respond to such request
within thirty (30) days after receipt of the written request and all information
required by Lender, provided that Lender reserves the right to request
additional information in the event that, in Lender’s reasonable belief, Lender
requires additional information to complete or supplement Lender’s review of any
information theretofore delivered to Lender;

(b) Borrowers may only request the Supplemental Loan after the date that is six
(6) months after the date hereof and prior to the third (3rd) anniversary of the
closing of the Loan;

(c) The amount of the Supplemental Loan shall be determined by Lender, in
Lender’s sole discretion, at the time of the request; provided, however, (i) in
no event shall the amount of the Supplemental Loan, when combined with the
outstanding principal balance of the Loan, exceed a Loan to Value Ratio (defined
below) of sixty percent (60%), (ii) the Supplemental Loan Debt Service Coverage
Ratio (defined below) shall be at least 1.65 to 1.00 for the preceding twelve
(12) month period and Lender shall receive satisfactory evidence, in Lender’s
sole discretion, that the Supplemental Loan Debt Service Coverage Ratio of at
least 1.65 to 1.00, taking into account the Supplemental Loan, will be
maintained for the next succeeding twelve (12) months, (iii) the Supplemental
Loan NOI (defined below) of the Property must be at least Thirty Million Dollars
($30,000,000), (iv) the Debt Yield (defined below) for the Loan must be at least
twelve and one-half percent (12.5%), and (v) the amount of the Supplemental Loan
will not exceed Twenty Million Dollars ($20,000,000);

(d) The Supplemental Loan shall be co-terminus with the Loan;

(e) The Supplemental Loan shall be amortized based on the original amortization
schedule used for the Loan. The spreads used to quote the Supplemental Loan will
(i) reflect then-market conditions for a secondary mortgage loan on similar
properties of similar quality at the time, employing Lender’s then-current
underwriting parameters, (ii) reflect the additional risk to the Loan due to the
presence of the Supplemental Loan, and (iii) be based on spreads and treasuries
which match the remaining term of the Loan. In the event Lender consents to the
Supplemental Loan and Borrowers want to lock the interest rate prior to closing
the Supplemental Loan, Borrowers shall post an interest rate standby fee (the
“Supplemental Standby Fee”) (in cash or by letter of credit in form and content
and

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

44



--------------------------------------------------------------------------------

with an issuer acceptable to Lender) with Lender equal to two percent (2.0%) of
the amount of the Supplemental Loan. The Supplemental Standby Fee shall be held
and disbursed in the same manner as the Fees (as defined in the Application) are
held and disbursed in Conditions (as defined in the Application) 17(d) and 17(e)
of the Application. In the event the interest rate for the Supplemental Loan is
locked before the closing of the Supplemental Loan, the Supplemental Loan must
be closed within eighty (80) days after the date of such rate lock;

(f) Borrowers also agree to pay Lender’s reasonable expenses incurred in
connection with analyzing and closing the Supplemental Loan whether or not the
Supplemental Loan closes, including, but not limited to, all legal fees and
disbursements for Lender’s staff attorneys and outside counsel, title insurance,
appraisal fees, documentary stamp taxes, environmental site assessment expenses,
any inspection(s) of the physical condition of the Property, mortgage taxes, and
recording fees;

(g) In the event Lender approves Borrowers’ request to make the Supplemental
Loan on terms and conditions acceptable to Borrowers and Lender, Borrowers shall
execute such documents to evidence and secure the Supplemental Loan on such
forms executed in connection with the closing of the Loan with such revisions as
Lender shall reasonably require, which shall include but not be limited to,
provisions which (i) cross-default the Supplemental Loan with the Loan,
(ii) make monthly payment dates on the Supplemental Loan and the Loan coincide,
and (iii) create the same maturity dates for the Supplemental Loan and the Loan.
Borrowers also agree to deliver any instruments, reports, evidence, estoppels,
subordination agreements, asbestos reports (if applicable), environmental
reports, architecture and engineering reports, Leases, papers, information,
licenses, permits, compliance plans and other documents and agreements (the “Due
Diligence Materials”) reasonably requested by Lender, which shall include,
without limitation, an environmental site assessment, an inspection of the
physical condition of the Property, an increase in Lender’s title insurance
policy or a new title insurance policy, in Lender’s reasonable discretion, in
the amount of the Supplemental Loan with an effective date that coincides with
the funding of the Supplemental Loan. The making of the Supplemental Loan shall
be conditioned upon (x) Lender’s review and approval of the Due Diligence
Materials, in Lender’s sole discretion, (y) there being be no material and
adverse change to the Property, the Due Diligence Materials, or the financial
condition of the Borrowers, and (z) the conditions of the Application pertaining
to the making of the Loan must have been satisfied, in Lender’s sole discretion,
with respect to the making of the Supplemental Loan; and

(h) Notwithstanding anything to the contrary above, Borrowers acknowledge and
agree that (i) Lender shall have no obligation to make the Supplemental Loan and
may accept or decline to make the Supplemental Loan in Lender’s sole discretion,
and (ii) Borrowers shall have no right to obtain a supplemental loan from a
different lender if Lender declines to make the Supplemental Loan.

The term “Loan to Value Ratio” shall mean the ratio, as reasonably determined by
Lender, of (i) the aggregate principal balance of all encumbrances against the
Property to (ii) the fair market value of the Property. The term “Supplemental
Loan Debt Service Coverage Ratio” shall mean the ratio, as reasonably determined
by Lender, calculated by dividing (i) net operating income (“Supplemental Loan
NOI”) by (ii) TADS. Supplemental Loan NOI is the gross annual income realized
from operations of the Property for the applicable twelve (12) month period
after subtracting all necessary and ordinary operating expenses (both fixed and
variable) for that twelve (12) month period (assuming for expense purposes only
that the Property is 95% leased and occupied if actual leasing is less than
95%), including, without limitation, utilities, administrative expenses,
cleaning, landscaping, security, repairs, and maintenance, ground rent payments,
management fees, reserves for replacements (equal to an amount not

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

45



--------------------------------------------------------------------------------

less than $350 per unit), real estate and other taxes (on a fully-assessed basis
after transfer of the Property), assessments and insurance, but excluding
deduction for federal, state and other income taxes, debt service expense,
depreciation or amortization of capital expenditures, and other similar non-cash
items. Gross annual income shall be based on the cash actually received for the
preceding twelve (12) months and projected income based on the leases in place
for the next succeeding twelve (12) months, and ordinary operating expenses
shall not be prepaid. Documentation of Supplemental Loan NOI and expenses shall
be certified by an officer of Borrower with detail satisfactory to Lender and
shall be subject to the approval of Lender.

Notwithstanding anything to the contrary contained herein, this Section 5.02 is
personal to the original Borrowers (and to the Phase 2 Borrowers if the Phase 2
Loan closes on or before the Phase 2 Outside Closing Date), and if, prior to the
closing of the Supplemental Loan, Borrowers (and the Phase 2 Borrowers if the
Phase 2 Loan closes on or before the Phase 2 Outside Closing Date) transfer
ownership of the Property (and the Phase 2 Property if the Phase 2 Loan closes
on or before the Phase 2 Outside Closing Date) to another person or entity, this
Section 5.02 shall automatically terminate and be of no further force or effect.

ARTICLE VI - DEFAULTS AND REMEDIES

Section 6.01 Events of Default. The following shall be an “Event of Default”:

(a) if any Borrower fails to make any payment required under the Documents when
due and such failure continues for five (5) days after written notice; provided,
however, that if Lender gives a notice of such a default within any twelve
(12) month period, then Borrowers shall have no further right to any notice of
such a default during that twelve (12) month period; provided, further, however,
Borrowers shall have no right to any such notice upon the Maturity Date;

(b) except for defaults listed in the other subsections of this Section 6.01, if
any Borrower fails to perform or comply with any other provision contained in
the Documents that is capable of cure by the payment of money and the default is
not cured within fifteen (15) days after Lender’s providing written notice
thereof; provided, however, that if Lender gives one (1) notice of such a
default, then Borrowers shall have no further right to any notice of such a
default during that twelve (12) month period;

(c) except for defaults listed in the other subsections of this Section 6.01, if
any Borrower fails to perform or comply with any other provision contained in
the Documents and the default is not cured within thirty (30) days after
Lender’s providing written notice thereof (the “Grace Period”); provided,
however, that Lender shall extend the Grace Period up to an additional ninety
(90) days (for a total of one hundred twenty (120) days from the date of
Lender’s initial written notice) if (i) such Borrower immediately commences and
diligently pursues the cure of such default and delivers (within the Grace
Period) to Lender a written request for more time and (ii) Lender determines in
good faith that (A) such default cannot be cured within the Grace Period but can
be cured within one hundred twenty (120) days from the date of Lender’s initial
written notice, (B) no Lien or security interest created by the Documents will
be impaired prior to completion of such cure, and (C) Lender’s immediate
exercise of any remedies provided under the Documents or by law is not necessary
for the protection or preservation of the Property or Lender’s security
interest;

(d) if any representation made (i) in connection with the Loan or any of the
Pool Obligations, or (ii) in the Application or Documents shall be false or
misleading in any material respect;

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

46



--------------------------------------------------------------------------------

(e) if any default under Article V occurs;

(f) if any Borrower shall (i) become insolvent, (ii) make a transfer in fraud of
creditors, (iii) make an assignment for the benefit of its creditors, (iv) not
be able to pay its debts as such debts become due, or (v) admit in writing its
inability to pay its debts as they become due;

(g) if any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding, or any other proceedings for the relief of debtors, is instituted by
or against any Borrower, and, if instituted against any Borrower, is allowed,
consented to, or not dismissed within the earlier to occur of (i) ninety
(90) days after such institution or (ii) the filing of an order for relief;

(h) if any of the events in Section 6.01(f) or Section 6.01(g) shall occur with
respect to any (i) managing member of any Borrower (if Borrower is a limited
liability company), (ii) general partner of any Borrower (if Borrower is a
partnership), or (iii) guarantor of payment and/or performance of any of the
Pool Obligations;

(i) if any Individual Property shall be taken, attached, or sequestered on
execution or other process of law in any action against any Borrower (other than
in connection with a Taking);

(j) if any default occurs under any of the Recourse Documents and such default
is not cured within any applicable grace or cure period in that document;

(k) if any Borrower shall fail at any time to obtain, maintain, renew, or keep
in force the insurance policies required by Section 3.06 within ten (10) days
after written notice (or cause Property Manager to do so);

(l) if any Borrower shall be in material default (beyond the expiration of any
applicable notice and cure period) under any other mortgage, deed of trust, deed
to secure debt or security agreement covering any part of the Property, whether
it be superior or junior in Lien to any of the Instruments;

(m) if any claim of priority (except based upon an applicable Permitted
Encumbrance) to the Documents by title, Lien, or otherwise shall be upheld by
any court of competent jurisdiction or shall be consented to by any Borrower;

(n) (i) the consummation by any Borrower of any transaction which would cause
(A) any of the Individual Loans or any exercise of Lender’s rights under any of
the Documents to constitute a non-exempt prohibited transaction under ERISA or
(B) a violation of a state statute regulating governmental plans; (ii) the
failure of any representation in Section 3.11 to be true and correct in all
respects; or (iii) the failure of any Borrower to provide Lender with the
written certifications required by Section 3.11, unless such default is cured
within the lesser of (x) fifteen (15) days after written notice of such default
to Borrower or (y) the shortest cure period, if any, provided for under any Laws
applicable to such matters (including, without limitation, ERISA);

(o) (i) the consummation by any Borrower of any transaction which would cause an
OFAC Violation; (ii) the failure of any representation in Section 2.09 to be
true and correct in all respects; or (iii) the failure of any Borrower to comply
with the provisions of Section 3.20, unless such default is cured within the
lesser of (A) fifteen (15) days after written notice of such default to any
Borrower or (B) the shortest cure period, if any, provided for under any Laws
applicable to such matters (including, without limitation, the Anti-Terrorism
Regulations);

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

47



--------------------------------------------------------------------------------

(p) if any Borrower shall not allow access to any Individual Property in
accordance with the provisions of Section 3.12(c) and/or Section 3.14, as
applicable, within ten (10) days after written notice;

(q) if, without first obtaining Lender’s prior written consent, any Borrower
shall take any action that requires Lender’s consent under the Documents;

(r) any failure by any Borrower to comply (or cause compliance) with the
provisions of Sections 6.04 or 11.02 of this Agreement, including but not
limited to the loss of any license or other legal authority for the operation of
an Individual Property as a Senior Living Facility, unless cured within thirty
(30) days of such failure or loss, if susceptible to cure;

(s) any failure by any Borrower to correct (or cause to be corrected), within
the earlier of (i) the time deadlines set by any federal, state or local
licensing agency (as the same may be extended by such agency) or (ii) thirty
(30) days if no deadline is set by such agency, any deficiency that justifies
any action by such agency with respect to an Individual Property that may have a
material adverse effect on the income and operation of such Individual Property
or on Borrower’s interest in such Individual Property, including, without
limitation, a termination, revocation or suspension of any applicable license,
registration, permit, certificate, authorization or approval necessary for the
operation of the Individual Property as a Senior Living Facility (whether held
by Borrower or Property Manager);

(t) if, without the prior written consent of Lender, any Borrower or any
Property Manager ceases to operate (or cause to be operated) any Individual
Property as a Senior Living Facility other than temporary disruptions in
operations (not to exceed in any event ten (10) days other than casualty Damage
or a Taking which affects any portion of the Improvements [as defined in the
Instruments] located on an Individual Property) due to (i) a Taking,
(ii) casualty losses, or (iii) acts of God or of public enemy, fires, floods, or
other casualties, epidemics, quarantine, restrictions, freight embargoes,
unusually severe weather, other force majeure events or unanticipated strikes or
other labor disruptions in the area of the applicable city of the applicable
Property State where the Individual Property is located not attributable to the
failure of Borrower to perform its obligations under any applicable labor
contract or law and otherwise beyond the reasonable control of Borrower, during
which time Borrower is making diligent efforts to resume operations in an
expeditious manner;

(u) the occurrence of any material default by any Operator under any Management
Agreement which is not waived or cured within applicable notice and cure periods
thereunder; or

(v) if, without the prior written consent of Lender (which shall not be
unreasonably withheld by Lender) in contravention of Section 11.02(d) of this
Agreement, there occurs any material amendment, modification or termination of
any Management Agreement.

Section 6.02 Remedies. If an Event of Default occurs, then Lender or any person
designated by Lender may (but shall not be obligated to) take any action
(separately, concurrently, cumulatively, and at any time and in any order)
permitted under any Laws, without notice, demand, presentment, or protest (all
of which are hereby waived), to protect and enforce Lender’s rights under the
Documents or Laws including the actions set forth in Section 3.02 of each of the
Instruments and the Cross Collateral Mortgages.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

48



--------------------------------------------------------------------------------

Section 6.03 Expenses. All Costs, expenses, allocated or accrued fees, or other
amounts paid or incurred by Lender in the exercise of its rights under the
Documents, together with interest thereon at the applicable interest rate
specified in Article I, which shall be the Default Rate unless prohibited by
Laws, shall be (a) part of the Pool Obligations, (b) secured by the Documents,
and (c) allowed and included as part of the Pool Obligations in any foreclosure,
decree for sale, power of sale, or other judgment or decree enforcing Lender’s
rights under the Documents.

Section 6.04 Agreement to Cooperate in Orderly Transition. In order to induce
Lender to make the Loan, each Borrower hereby agrees that upon acceleration of
the Loan following the occurrence of an Event of Default under the Documents,
Borrowers shall (i) upon request from Lender, (A) consent to the immediate
appointment of a receiver under the Operating Leases such that the receiver
shall absolutely control each Operator’s interest under each Operating Lease),
and/or (B) cause Lender to be appointed as attorney-in-fact for Borrowers in
dealing with the applicable governmental or quasi-governmental authorities with
respect to the Healthcare Permits and any alleged violations of applicable
Healthcare Laws, and (ii) fully cooperate (and shall use commercially reasonable
efforts to cause Property Manager to cooperate) with Lender and any receiver as
may be appointed by a court, in (A) performing all necessary services required
under any operating agreement or applicable licensing or regulatory requirements
applicable to the Property and the Operating Leases or to its operation as a
Senior Living Facility at no cost to Lender, and (B) arranging for an orderly
transition to a replacement licensed operator, manager or provider of such
necessary services for the operation of the Property and the Operating Leases as
a Senior Living Facility, including without limitation, cooperating in the
transfer of any existing licenses, permits, certificates or contracts and
application for any new licenses, permits, certificates or contracts; provided
that Lender shall have identified a replacement property manager or operator
approved by Lender and, which in the judgment of Lender, in its sole discretion
(exercised in good faith) has satisfactory financial capability and
creditworthiness, reputation and experience in the operation, management and
leasing of similar properties, and is legally permitted to operate the Property,
which is not an affiliate of any CHP Entity and, if requested by CHP REIT, in
order to satisfy applicable REIT qualification tests, is and at all times will
be an “eligible independent contractor” as defined in Section 856(b) of the
Revenue Code. Notwithstanding anything to the contrary in this Section 6.04 or
any of the Documents, no Operating Lease may be terminated by Lender or any
successor in interest to Lender until such time as Lender or such successor in
interest to Lender takes possession of the Individual Property which is the
subject of the applicable Operating Lease through foreclosure or deed-in-lieu of
foreclosure; provided, however, that the applicable Operating Lease shall
automatically terminate, without any cost or liability, upon the sale of the
applicable Individual Property by a receiver.

ARTICLE VII - SECURITY AGREEMENT

Section 7.01 Security Agreement. This Agreement constitutes a “security
agreement” within the meaning of the U.C.C. The Property includes real and
personal property and all tangible and intangible rights and interest of
Borrowers in the Property. Each Borrower grants to Lender, as security for its
Obligations, a security interest in all of its Personal Property to the fullest
extent that the Personal Property may be subject to the U.C.C. Each Borrower
authorizes Lender to file any financing or continuation statements and
amendments thereto relating to its Personal Property without the signature of
such Borrower if permitted by Laws.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

49



--------------------------------------------------------------------------------

ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES

Section 8.01 Limited Recourse Liability. Except to the extent set forth in this
Agreement and in the Recourse Liabilities Guaranties executed on the same date
of this Agreement by the Recourse Parties (as defined below) other than
Borrowers, Borrowers shall not have any personal liability for the Pool
Obligations. Notwithstanding the preceding sentence, Lender may bring a
foreclosure action or other appropriate action to enforce the Documents or
realize upon and protect the Property (including, without limitation, naming
Borrowers and any other necessary parties in the actions) and IN ADDITION
BORROWERS AND CHP REIT (SINGULARLY OR COLLECTIVELY, THE “RECOURSE PARTIES”)
SHALL HAVE JOINT AND SEVERAL PERSONAL LIABILITY FOR:

(a) any amounts accrued and/or payable under the indemnities and guaranties
contained in the Documents (including, without limitation, the indemnities in
the Documents respecting Executive Order 13224 [the “OFAC Indemnity”], the
provisions of Sections 8.04, 8.05, 8.06 and 8.07 (as it relates to the foregoing
indemnities) of this Agreement, the Environmental Indemnities and the ERISA
Indemnities); provided, however, that the Recourse Parties shall not have any
liability under the OFAC Indemnity for any loss relating to Individual
Beneficiaries or Individual Shareholders;

(b) the amount of any assessments and taxes with respect to any Individual
Property (accrued and/or payable prior to acquisition of such Individual
Property by Lender or the appointment of a receiver for such Individual
Property), except to the extent of amounts (if any) deposited with Lender for
payment thereof pursuant to the Documents;

(c) the amount of any security deposits, rents prepaid more than one (1) month
in advance, or prepaid expenses of Tenants (whether paid directly or by means of
any third-party payments) to the extent (i) not turned over to Lender upon
foreclosure, sale (pursuant to power of sale), or conveyance in lieu thereof, or
(ii) not turned over to a receiver or trustee for the applicable Individual
Property after appointment;

(d) the amount of any insurance proceeds or condemnation awards neither turned
over to Lender nor used in compliance with Sections 3.07 and 3.08 of this
Agreement;

(e) damages suffered or incurred by Lender as a result of any Borrower’s
(i) entering into a new Lease in breach of the leasing restrictions set forth in
Section 3.23 of this Agreement, (ii) entering into an amendment or termination
of an existing Lease in breach of the leasing restrictions set forth in
Section 3.23 of this Agreement, or (iii) accepting a termination, cancellation
or surrender of an existing Lease in breach of the leasing restrictions set
forth in Section 3.23 of this Agreement;

(f) damages suffered or incurred by Lender by reason of any physical waste of
any Individual Property by any of the Recourse Parties, any of their agents or
employees or any Tenant at the Property (but, with respect to a Tenant, only to
the extent the Recourse Parties were not enforcing their rights under the
applicable Tenant’s lease);

(g) the amount of any rents or other income from any Individual Property
received by any of the Recourse Parties after a default under the Documents and
not otherwise applied to the indebtedness under the Documents or to the current
(not deferred) operating expenses of the applicable Individual Property;
PROVIDED, HOWEVER, THAT THE RECOURSE PARTIES SHALL HAVE PERSONAL LIABILITY for
amounts paid as expenses to a person or entity related to or affiliated with any
of the

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

50



--------------------------------------------------------------------------------

Recourse Parties except for (x) reasonable salaries for on-site employees, (y) a
reasonable allocation of the salaries of off-site employees for accounting and
management, and (z) management fees for services rendered pursuant to a property
management agreement approved by Lender, plus out-of-pocket expenses of
Borrowers’ management company relating to the applicable Individual Property,
but in no event shall such expenses include any profit or be greater than
prevailing market rates for any such services;

(h) [INTENTIONALLY OMITTED];

(i) [INTENTIONALLY OMITTED];

(j) the amount of (i) any security deposit under any Lease cashed or applied by,
or on behalf of, any of the Recourse Parties (a “Security Deposit”), (ii) any
termination fee, cancellation fee or any other fee under a Lease (a “Termination
Fee”) received by, or on behalf of, any of the Recourse Parties, in each case
(x) in connection with any lease termination, cancellation, surrender or
expiration of a Lease within one hundred twenty (120) days prior to or after an
Event of Default under the Documents, (y) which is greater than one (1) month’s
base rent payable under the Lease to which the Security Deposit and/or the
Termination Fee applies, and (z) which is not paid to Lender (or an escrow agent
selected by Lender) to be disbursed for the payment of Lender approved
(1) tenant improvements and/or (2) market leasing commissions;

(k) following an Event of Default under the Documents which is not cured within
any applicable grace period, all reasonable attorneys’ fees and other reasonable
expenses incurred by Lender in enforcing the Documents if any of the Recourse
Parties contests, delays, or otherwise hinders or opposes (including, without
limitation, the filing of a bankruptcy by any of the Recourse Parties) any of
Lender’s enforcement actions; provided, however, that if in such action the
Recourse Parties prevail, the Recourse Parties shall not be required to
reimburse Lender for such attorneys’ fees, allocated costs and other expenses;

(l) damages suffered or incurred by Lender as a result of any Borrower’s failure
to pay all insurance premiums and maintain all insurance required under the
Documents, except to the extent of amounts (if any) deposited with Lender for
payment thereof pursuant to the Documents;

(m) damages suffered or incurred by Lender as a result of any Borrower’s breach
or violation of Sections 2.10, 3.21 and/or 3.22 of this Agreement (it being
understood that in the absence of a violation of any provisions of Section 3.22
of this Agreement, the Recourse Parties shall not have any recourse liability
for any requirement in said Section which requires Borrower to remain solvent
after the date of this Agreement);

(n) damages suffered or incurred by Lender on account of any material
misrepresentation by any of the Recourse Parties in connection with the
Property, the Documents, the Application or any other aspect of the Loan;

(o) damages suffered or incurred by Lender by reason of any loss, suspension or
revocation of any Healthcare Permits;

(p) damages suffered or incurred by Lender by reason of any failure to comply
with the provisions of Section 6.04 of this Agreement; and

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

51



--------------------------------------------------------------------------------

(q) damages suffered or incurred by Lender as a result of any Recourse Party
(A) executing an amendment or termination of any Operating Lease (except as
otherwise expressly permitted under the Documents), or (B) permitting any
Borrower, pursuant to the terms of any Operating Lease, to execute an amendment
or termination of such Operating Lease (except as otherwise expressly permitted
under the Documents), in either such case without Lender’s prior written
consent.

Section 8.02 Full Recourse Liability. Notwithstanding the provisions of
Section 8.01 of this Agreement, the RECOURSE PARTIES SHALL HAVE JOINT AND
SEVERAL PERSONAL LIABILITY for the Pool Obligations if:

(a) there shall be any breach or violation of Section 5.01 of this Agreement; or

(b) there shall be any fraud by any of the Recourse Parties in connection with
the Property, the Documents, the Application, or any other aspect of the Loan;
or

(c) there shall be intentional material misrepresentation by any of the Recourse
Parties in inducing Lender to make the Loan to Borrower on the terms and
conditions contemplated by the Application or in the event that such intentional
material misrepresentation has the effect of concealing an event or condition
which would be an Event of Default under the Documents, or, which with notice
and/or the passage of time, or both, would constitute an Event of Default under
the Documents; or

(d) the Property or any part thereof shall become an asset in (i) a voluntary
bankruptcy or insolvency proceeding or (ii) an involuntary bankruptcy or
insolvency proceeding which is not dismissed within ninety (90) days after
filing; provided, however, that this Section 8.02(d) shall not apply if (A) an
involuntary bankruptcy is filed by Lender or (B) the involuntary filing was
initiated by a third-party creditor independent of any collusive action,
participation or collusive communication by (1) any Borrower, (2) any partner,
shareholder or member of any Borrower or any Borrower’s general partner or
managing member, or (3) any of the Recourse Parties; or

(e) there shall be any Medicare, Medicaid, insurance or similar healthcare fraud
by any of the Recourse Parties in connection with the Property, the operation of
the business as a Senior Living Facility, the Documents, the Application, or any
other aspect of the Loan; or

(f) any Instrument, any Cross Collateral Mortgage or any of the other Documents
are deemed fraudulent conveyances or preferences or are otherwise deemed void
pursuant to any principles limiting the rights of creditors, whether such
claims, demands or assertions are made under the Bankruptcy Code (as defined in
the Instrument) (as amended or replaced from time to time), including, without
limitation, under Sections 544, 547 or 548 thereof, or under any applicable
state fraudulent conveyance statutes or similar laws; or

(g) if any Individual Property is located in California and such Individual
Property is determined to be “environmentally impaired” pursuant to the
provisions of Section 726.5 of the California Code of Civil Procedure; or

(h) any Operating Lease or any part thereof shall become an asset in (i) a
voluntary bankruptcy or insolvency proceeding or (ii) an involuntary bankruptcy
or insolvency proceeding which is not dismissed within ninety (90) days after
filing; provided, however, that this Section 8.02(h) shall not

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

52



--------------------------------------------------------------------------------

apply if (A) an involuntary bankruptcy is filed by Lender or (B) an involuntary
filing was initiated by a third-party creditor independent of any collusive
action, participation or collusive communication by (1) any Borrower, (2) any
partner, shareholder or member of any Borrower or any Borrower’s general partner
or managing member, or (3) any of the Recourse Parties.

Section 8.03 General Indemnity. Each Borrower agrees that while Lender has no
liability to any person in tort or otherwise as lender and that Lender is not an
owner or operator of any Individual Property, each Borrower shall, at its sole
expense, protect, defend, release, indemnify and hold harmless (“indemnify”) the
Indemnified Parties from any Losses (defined below) imposed on, incurred by, or
asserted against the Indemnified Parties, directly or indirectly, arising out of
or in connection with the Property, Loan, or Documents; provided, however, that
(i) the foregoing indemnities shall not apply to any Losses caused by the gross
negligence or willful misconduct of the Indemnified Parties and (ii) the
foregoing indemnities shall not apply to any Losses that Borrower can
conclusively prove (A) were caused solely by actions, circumstances, conditions,
or events that occurred after the date Lender (or any purchaser at a foreclosure
sale) actually acquired title to the Individual Property and (B) were not
caused, contributed to, enhanced, or exacerbated by the direct or indirect
actions or inactions of Borrower or any partners, officers, members,
shareholders, employees, or agents of Borrower. The term “Losses” shall mean any
claims, suits, liabilities (including strict liabilities), actions, proceedings,
obligations, debts, damages, losses, Costs, expenses, fines, penalties, charges,
fees, judgments, awards, and amounts paid in settlement of whatever kind
including reasonable attorneys’ fees (both in-house staff and retained
attorneys) and all other costs of defense. The term “Indemnified Parties” shall
mean (a) Lender, (b) any prior owner or holder of any Note, (c) any existing or
prior servicer of the Loan, (d) the officers, directors, shareholders, partners,
members, employees and trustees of any of the foregoing, and (e) the heirs,
legal representatives, successors and assigns of each of the foregoing.

Section 8.04 Transaction Taxes Indemnity. Each Borrower shall, at its sole
expense, indemnify the Indemnified Parties from all Losses imposed upon,
incurred by, or asserted against the Indemnified Parties or the Documents
relating to Transaction Taxes.

Section 8.05 ERISA Indemnity. With respect to any Individual Property not
located in the States of California, Idaho, Montana, Nevada, Utah or Washington,
each Borrower shall, at its sole expense, indemnify the Indemnified Parties
against all Losses imposed upon, incurred by, or asserted against the
Indemnified Parties (a) as a result of a Violation, (b) in the investigation,
defense, and settlement of a Violation, (c) as a result of a breach of the
representations in Section 3.11 or default thereunder, (d) in correcting any
prohibited transaction or the sale of a prohibited loan, and (e) in obtaining
any individual prohibited transaction exemption under ERISA that Lender
determines may be required. With respect to any Individual Property located in
the States of California, Idaho, Montana, Nevada, Utah or Washington, each
Borrower owning an Individual Property in such states and other persons, if any,
have executed and delivered an ERISA Indemnity with respect to such Individual
Property.

Section 8.06 Environmental Indemnity. Borrowers and other persons, if any, have
executed and delivered an Environmental Indemnity with respect to each
Individual Property.

Section 8.07 Duty to Defend, Costs and Expenses. Upon request, whether any
Borrower’s obligation to indemnify Lender arises under Article VIII or in the
Documents, each Borrower shall defend the Indemnified Parties (in the applicable
Borrower’s or the Indemnified Parties’ names) by attorneys and other
professionals reasonably approved by the Indemnified Parties; provided that,
with respect to any insured matter, the Indemnified Parties shall be deemed to
have approved attorneys and other

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

53



--------------------------------------------------------------------------------

professionals selected by the applicable insurance companies with respect to
such matter absent an ethical conflict of interest or divergence of interests.
Notwithstanding the foregoing, if any Indemnified Party notifies Borrower in
writing that under applicable ethics rules an actual conflict of interest exists
which precludes the attorney chosen by Borrower from undertaking the defense of
such Indemnified Party (it being understood that the joint representation of
Borrower and such Indemnified Party shall not necessarily constitute such a
conflict of interest), such Indemnified Party may, in its sole and absolute
discretion, engage its own attorneys and other professionals to defend or assist
it with respect to such matters and, at the option of the Indemnified Party, its
attorneys shall control the resolution of any such claims or proceedings. Upon
demand, each Borrower shall pay or, in the sole discretion of the Indemnified
Parties, reimburse and/or indemnify the Indemnified Parties for all Costs
imposed on, incurred by, or asserted against the Indemnified Parties by reason
of any items set forth in this Article VIII and/or the enforcement or
preservation of the Indemnified Parties’ rights under the Documents; provided,
however, that each Borrower shall not, with respect to any action brought
against any Indemnified Party, be liable for the fees and expenses of more than
one firm (in addition to any local counsel) for such Indemnified Party unless
(i) the ethical constraints described in the preceding sentence require that any
Indemnified Party engage separate counsel or (ii) the relevant Indemnified Party
has reasonably concluded (in good faith and based upon advice of counsel) that
there may be legal defenses available to it that are different from or in
addition to those available to the other relevant Indemnified Parties. Any
amount payable to the Indemnified Parties under this Section 8.07 shall (a) be
deemed a demand obligation, (b) be part of the Pool Obligations, (c) bear
interest from the date of demand at the Default Rate, until paid if not paid on
demand, and (d) be secured by the Documents.

Section 8.08 Recourse Obligation and Survival. Notwithstanding anything to the
contrary in the Documents and in addition to the recourse obligations in
Sections 8.01 and 8.02 above, the obligations of each Borrower under Sections
8.04, 8.05, 8.06 and 8.07 (as it relates to Sections 8.04, 8.05 and 8.06) shall
be a full recourse obligation of Borrowers, shall not be subject to any
limitation on personal liability in the Documents, and shall survive
(a) repayment of the Pool Obligations, (b) any termination, satisfaction,
transfer of title by power of sale, assignment or foreclosure of any Instrument
or any Cross Collateral Mortgage, (c) the acceptance by Lender (or any nominee)
of a deed in lieu of foreclosure, (d) a plan of reorganization filed under the
Bankruptcy Code, or (e) the exercise by Lender of any rights in the Documents.
Borrowers’ obligations under this Article VIII shall not be affected by the
absence or unavailability of insurance covering the same or by the failure or
refusal by any insurance carrier to perform any obligation under any applicable
insurance policy.

ARTICLE IX - ADDITIONAL PROVISIONS

Section 9.01 Usury Savings Clause. All agreements in the Documents are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid under the Documents for the use, forbearance, or detention of money exceed
the highest lawful rate permitted by Laws. If, at the time of performance,
fulfillment of any provision of the Documents shall involve transcending the
limit of validity prescribed by Laws, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity. If Lender shall ever
receive as interest an amount which would exceed the highest lawful rate, then
the receipt of such excess shall be deemed a mistake and (a) shall be canceled
automatically or (b) if paid, such excess shall be (i) credited against the
principal amount of the Obligations (without any Prepayment Premium) to the
extent permitted by Laws or (ii) rebated to Borrower if it cannot be so credited
under Laws. Furthermore, all sums paid or agreed to be paid under the Documents
for the use, forbearance, or detention of money shall to the extent permitted by
Laws be amortized, prorated, allocated, and spread throughout the full stated
term of the Notes until payment in full so that the rate or amount of interest
on account of the Obligations does not exceed the maximum lawful rate of
interest from time to time in effect and applicable to the Obligations for so
long as the Obligations are outstanding.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

54



--------------------------------------------------------------------------------

Section 9.02 Notices. Any notice, request, demand, consent, approval, direction,
agreement, or other communication (any “notice”) required or permitted under the
Documents shall be in writing and shall be validly given if sent by a
nationally-recognized courier that obtains receipts, delivered personally by a
courier that obtains receipts, or mailed by United States certified mail (with
return receipt requested and postage prepaid) addressed to the applicable person
as follows:

 

If to any Borrower:

 

c/o CNL Healthcare Properties, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Holly J. Greer, Senior Vice President and General Counsel, and Joseph
T. Johnson, Senior Vice President and Chief Financial Officer

  

With a copy of notices sent to any Borrower to:

 

LOWNDES, DROSDICK, DOSTER, KANTOR & REED, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: Peter Luis Lopez, Esq.

 

If to Lender:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Asset Management Department

Reference Loan Nos. 706109322, 706109323, 706109324, 706109325, 706109326,
706109327, 706109328, 706109329, 706109333, 706109334, 706109335 and 706109336

  

 

With a copy of notices sent to Lender to:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Legal Department

Reference Loan Nos. 706109322, 706109323, 706109324, 706109325, 706109326,
706109327, 706109328, 706109329, 706109333, 706109334, 706109335 and 706109336

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.

Section 9.03 Sole Discretion of Lender. Except as otherwise expressly stated,
whenever Lender’s judgment, consent, or approval is required or Lender shall
have an option or election under the Documents, such judgment, the decision as
to whether or not to consent to or approve the same, or the exercise of such
option or election shall be in the sole and absolute discretion of Lender.

Section 9.04 Applicable Law and Submission to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York and the applicable laws of the United States of America. Without limiting
Lender’s right to bring any action or proceeding against any Borrower or such
Borrower’s Individual Property relating to the Obligations (an “Action”) in the
courts of other jurisdictions, each Borrower irrevocably (a) submits to the
jurisdiction of any state or federal court in the applicable Property State,
(b) agrees that any Action may be heard and determined in such court, and
(c) waives, to the fullest extent permitted by Laws, the defense of an
inconvenient forum to the maintenance of any Action in such jurisdiction.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

55



--------------------------------------------------------------------------------

Section 9.05 Construction of Provisions. The following rules of construction
shall apply for all purposes of the Documents unless the context otherwise
requires: (a) all references to numbered Articles or Sections or to lettered
Exhibits are references to the Articles and Sections hereof and the Exhibits
annexed to this Agreement and such Exhibits are incorporated into this Agreement
as if fully set forth in the body of this Agreement; (b) all Article, Section,
and Exhibit captions are used for convenience and reference only and in no way
define, limit, or in any way affect this Agreement; (c) words of masculine,
feminine, or neuter gender shall mean and include the correlative words of the
other genders, and words importing the singular number shall mean and include
the plural number, and vice versa; (d) no inference in favor of or against any
party shall be drawn from the fact that such party has drafted any portion of
this Agreement; (e) all obligations of Borrowers under the Documents shall be
performed and satisfied by or on behalf of Borrowers at Borrowers’ sole expense;
(f) the terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to”; (g) the terms “Property,”
“Land,” “Improvements,” and “Personal Property” shall be construed as if
followed by the phrase “or any part thereof”; (h) the term “Obligations” shall
be construed as if followed by the phrase “or any other sums secured hereby, or
any part thereof”; (i) the term “person” shall include natural persons, firms,
partnerships, limited liability companies, trusts, corporations, governmental
authorities or agencies, and any other public or private legal entities; (j) the
term “provisions,” when used with respect hereto or to any other document or
instrument, shall be construed as if preceded by the phrase “terms, covenants,
agreements, requirements, and/or conditions”; (k) the term “lease” shall mean
“tenancy, subtenancy, lease, sublease, or rental agreement,” the term “lessor”
shall mean “landlord, sublandlord, lessor, and sublessor,” and the term
“Tenants” or “lessee” shall mean “tenant, subtenant, lessee, and sublessee”;
(l) the term “owned” shall mean “now owned or later acquired”; (m) the terms
“any” and “all” shall mean “any or all”; (n) the term “on demand” or “upon
demand” shall mean “within five (5) business days after written notice”; and
(o) the term “day” or “days” shall mean a calendar day unless specifically
referred to as a Business Day.

Section 9.06 Transfer of Loan.

(a) Lender may, at any time, (i) sell, transfer or assign the Documents and any
servicing rights with respect thereto or (ii) grant participations therein or
issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(collectively, the “Securities”). Lender may forward to any purchaser,
transferee, assignee, servicer, participant, or investor in such Securities
(collectively, “Investors”), to any Rating Agency (defined below) rating such
Securities and to any prospective Investor, all documents and information which
Lender now has or may later acquire relating to the Obligations, any Borrower,
any Property Manager, any guarantor(s), any indemnitor(s), the Leases, and the
Property, whether furnished by any Borrower, any Property Manager, any
guarantor(s), any indemnitor(s) or otherwise, as Lender determines advisable.
Borrowers, any guarantor and any indemnitor agree to cooperate with Lender in
connection with any transfer made or any Securities created pursuant to this
Section 9.06 including the delivery of an estoppel certificate in accordance
with Section 3.16 and such other documents as may be reasonably requested by
Lender. Borrowers shall also furnish consent of any borrower, any property
manager, any guarantor and any indemnitor in order to permit Lender to furnish
such Investors or such prospective Investors or such Rating Agency with any and
all information concerning the Property, the Leases, the financial condition of
any Borrower, any Property Manager, any guarantor and any indemnitor, as may be
reasonably

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

56



--------------------------------------------------------------------------------

requested by Lender, any Investor, any prospective Investor or any Rating Agency
and which may be complied with without undue expense. “Rating Agency” shall mean
any one or more credit rating agencies approved by Lender. Notwithstanding
anything to the contrary contained in this Section 9.06, Borrowers shall not be
required to pay any direct costs in connection with any transfer of the Loan by
Lender other than nominal costs incurred by Borrowers in complying with any
request for information made pursuant to this Section 9.06.

(b) Each Borrower agrees that upon any assignment or transfer of the Documents
by Lender to any third party, Lender shall have no obligations or liabilities
under the Documents for the period from and after such assignment, such third
party shall be substituted as the lender under the Documents for all purposes,
and each Borrower shall look solely to such third party for the performance of
any obligations under the Documents or with respect to the Loan which arise from
and after the date of such assignment.

(c) Upon an assignment or other transfer of the Documents, Lender may, at its
discretion, pay over the Deposits in its possession and deliver all other
collateral mortgaged, granted, pledged or assigned pursuant to the Documents, or
any part thereof, to the transferee who shall thereupon become vested with all
the rights herein or under applicable law given to Lender with respect thereto,
and Lender shall thereafter forever be relieved and fully discharged from any
liability or responsibility in the matter; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred to any Borrower or to the assignee or transferee of the Documents.
If the Deposits are transferred or assigned to the assignee or transferee, then
each Borrower shall then look solely to such assignee or transferee with respect
thereto. This provision shall apply to every transfer of the Deposits and any
other collateral mortgaged, granted, pledged or assigned pursuant to the
Documents, or any part thereof, to a new assignee or transferee. Subject to the
provisions of Section 5.01, a transfer of title to the Land shall automatically
transfer to the new owner the beneficial interest in the Deposits.

Section 9.07 Miscellaneous. If any provision of the Documents shall be held to
be invalid, illegal, or unenforceable in any respect, this shall not affect any
other provisions of the Documents and such provision shall be limited and
construed as if it were not in the Documents. If title to the Property becomes
vested in any person other than any Borrower, then Lender may, without notice to
Borrowers, deal with such person regarding the Documents or the Obligations in
the same manner as with any Borrower without in any way vitiating or discharging
any Borrower’s liability under the Documents or being deemed to have consented
to the vesting. If both the lessor’s and lessee’s interest under any Lease ever
becomes vested in any one person, neither any of the Instruments or the Cross
Collateral Mortgages nor the lien and security interest created by the Documents
shall be destroyed or terminated by the application of the doctrine of merger,
and Lender shall continue to have and enjoy all its rights and privileges as to
each separate estate. Upon foreclosure (or transfer of title by power of sale)
of any Instrument or any Cross Collateral Mortgage, none of the Leases shall be
destroyed or terminated as a result of such foreclosure (or transfer of title by
power of sale), by application of the doctrine of merger or as a matter of law,
unless Lender takes all actions required by law to terminate the Leases as a
result of foreclosure (or transfer of title by power of sale). Each Borrower’s
covenants and agreements under the Documents shall run with the land and time is
of the essence. Following an Event of Default (unless Lender has accepted cure
of such Event of Default by specific written statement from Lender to Borrower
acknowledging Lender’s acceptance of such cure, and Borrower specifically
understands and agrees that Lender shall have no obligation whatsoever to accept
the cure of any Event of Default), each Borrower appoints Lender as its
attorney-in-fact, which appointment is irrevocable and shall be deemed to be
coupled with an interest, with respect to the execution, acknowledgment,
delivery, filing or recording for and in the name of any Borrower or any
Property Manager of any of the documents listed in Sections

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

57



--------------------------------------------------------------------------------

3.04, 3.19, 4.01, and 6.02. The Documents cannot be amended, terminated or
discharged except in a writing signed by the party against whom enforcement is
sought. No waiver, release or other forbearance by Lender will be effective
unless it is in a writing signed by Lender and then only to the extent expressly
stated. The provisions of the Documents shall be binding upon each Borrower and
its heirs, devisees, representatives, successors, and assigns including
successors in interest to each Individual Property and inure to the benefit of
Lender and its heirs, successors, substitutes, and assigns. Where two or more
persons have executed the Documents, the obligations of such persons shall be
joint and several, except to the extent the context clearly indicates otherwise.
The Documents may be executed in any number of counterparts with the same effect
as if all parties had executed the same document. All such counterparts shall be
construed together and shall constitute one instrument, but in making proof
hereof it shall only be necessary to produce one such counterpart. Upon receipt
of an affidavit of an officer of Lender or Borrower, as the case may be, as to
the loss, theft, destruction or mutilation of any Document which is not of
public record, and, in the case of any mutilation, upon surrender and
cancellation of the Document, any affected Borrower or Lender, as the case may
be, will issue, in lieu thereof, a replacement Document, dated the date of the
lost, stolen, destroyed or mutilated Document containing the same provisions.
Any reviews, inspections, reports, approvals or similar items conducted, made or
produced by or on behalf of Lender with respect to any Borrower, the Property or
the Loan are for loan underwriting and servicing purposes only, and shall not
constitute an acknowledgment, representation or warranty of the accuracy
thereof, or an assumption of liability with respect to any Borrower, any
Borrower’s contractors, architects, engineers, employees, agents or invitees,
present or future tenants, occupants or owners of any Borrower’s Individual
Property, or any other party.

Section 9.08 Entire Agreement. Except as provided in Section 3.17, (a) the
Documents constitute the entire understanding and agreement between Borrowers
and Lender with respect to the Loan and supersede all prior written or oral
understandings and agreements with respect to the Loan including the Application
and Loan commitment, and (b) no Borrower is relying on any representations or
warranties of Lender except as expressly set forth in the Documents.

Section 9.09 WAIVER OF TRIAL BY JURY. EACH BORROWER AND LENDER HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF LENDER OR ANY BORROWER IN CONNECTION THEREWITH.

Section 9.10 Advertisement and Publicity. Each Borrower authorizes Lender and
any entity controlling, controlled by or under common control with Lender
(collectively, the “Lender Affiliates”) to disclose information concerning the
Loan, Borrowers and the Property subsequent to the date of this Agreement, for
advertising purposes, provided the information (including the form and content
thereof) to be disclosed is approved by Borrowers prior to disclosure, such
approval not to be unreasonably withheld, conditioned or delayed. Loan
information that may be disclosed by the Lender Affiliates includes the amount,
term, and interest rate of the Loan, Property description, Property images, year
built, type and location of the Property and name of Borrowers. Further, each
Borrower agrees that it shall not place or conduct any advertising involving
Lender’s involvement with the Loan without Lender’s prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

58



--------------------------------------------------------------------------------

ARTICLE X - ADDITIONAL SPECIAL PROVISIONS

Section 10.01 Cash Management. [NOT APPLICABLE.]

Section 10.02 Post-Closing Obligations. Attached hereto as Exhibit G is a
description of certain items to be completed in connection with the Property.
Borrowers hereby covenant and agree to complete such items within the time
frames set forth in Exhibit G.

Section 10.03 Provisions Concerning Trustees Under Deeds of Trust. With respect
to each of the Instruments that is a deed of trust, all references to “Lender”
in Sections 3.04, 3.09, 3.19, 4.01, 4.02, 6.01(c), 8.03, and 9.07 of this
Agreement shall be deemed modified, where appropriate in such context, to refer
to Lender and/or Trustee.

Section 10.04 State Specific Environmental Provisions.

(a) Idaho. With respect to any Individual Property located in the State of
Idaho, as used in this Agreement, the term “Environmental Laws” shall also
include the applicable provisions of Idaho Code (“I.C.”) Section 39-101, et
seq., Section 39-3601, et seq., Section 39-4401, et seq., Section 39-7101, et
seq., Section 39-7201, et seq., Section 39-8810, et seq., and Section 49-2201,
et seq., and the present and future rules, regulations and guidance documents
promulgated under any or all of the foregoing.

(b) Montana. With respect to any Individual Property located in the State of
Montana, as used in this Agreement, the term “Environmental Laws” shall also
include the applicable provisions of the Montana Consumer Protection Safety Act
of 1975, MCA Section 50-31-101, et seq., the Clean Air Act of Montana, MCA
Section 75-2-101, et seq., the Montana Radon Control Act, MCA Section 75-3-601,
et seq., Water Quality, MCA Title 75, Chapter 5, Waste and Litter Control, MCA
Title 75, Chapter 10, Underground Storage Tanks, MCA Title 75, Chapter 11, the
Montana Hazardous Waste Act, MCA Section 75-10-401, et seq., the State
Participation in CERCLA, MCA Section 75-10-601, et seq., the Infectious Waste
Management Act, MCA Section 75-10-1002, et seq., the Montana Underground Storage
Tank Act, MCA Section 75-11-501, et seq., the Montana Underground Storage Tank
Installer and Inspector Licensing and Permitting Act, MCA Section 75-11-201, et
seq., and the Montana Contaminated Property Compensation and Restoration Act,
MCA Section 75-11-601, et seq., and all present and future rules and regulations
promulgated under any or all of the foregoing.

(c) Nevada. With respect to any Individual Property located in the State of
Nevada, as used in this Agreement, the term “Environmental Laws” shall also
include the applicable provisions of NRS Chapters 444, 445A, 445B, 445C, 459 and
590, NRS Sections 618.750 through 618.850, inclusive, and NRS Section 477.045,
and the present and future rules, regulations and guidance documents promulgated
under any or all of the foregoing.

(d) Oregon. With respect to any Individual Property located in the State of
Oregon, as used in this Agreement, the term “Environmental Laws” shall also
include the applicable provisions of ORS Chapters 459, 459a (dealing with solid
waste management, reuse and recycling); 465, 466 (dealing with hazardous waste
and hazardous materials); 467 (noise control); 468 (environmental quality,
generally); 468a (air quality); 468b (water quality) and all present and future
rules and regulations promulgated under any or all of the foregoing.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

59



--------------------------------------------------------------------------------

Section 10.05 Additional State Specific Provisions.

(a) Idaho. With respect to any Individual Property located in the State of
Idaho, this Agreement is amended as follows:

(i) Any promise or commitment to lend money or to grant or extend credit in an
original principal amount of Fifty Thousand and No/100ths Dollars ($50,000.00)
or more must be in writing. I.C. Section 9-505(5).

(ii) The proceeds of the Loan evidenced and secured by the Documents are to be
used for commercial and business purposes only.

(b) Montana. With respect to any Individual Property located in the State of
Montana, this Agreement is amended as follows:

(i) The proceeds of the Loan evidenced and secured by the Documents are to be
used for commercial and business purposes only.

(ii) Nothing herein shall preclude Lender or any holder of the Loan from
foreclosing the Instrument or the Cross Collateral Mortgage relating to an
Individual Property located in the State of Montana in compliance with the Small
Tract Financing Act of Montana, MCA Section 71-1-301, et seq.

(iii) Oral agreements or oral commitments to loan money, extend credit or to
refrain from enforcing repayment of a debt are not enforceable under Montana
law.

(iv) Borrower shall comply with all applicable regulatory provisions associated
with its business operations located on Borrower’s Individual Property,
including but not limited to the applicable provisions contained in MCA Title
52, Chapter 3, Adult Services, and all present and future rules and regulations
promulgated under any or all of the foregoing.

(c) Nevada. With respect to any Individual Property located in the State of
Nevada, this Agreement is amended as follows:

(i) Late Charge. The fourteen (14) day period for payment referenced in
Section 1.04(a) prior to assessment of the Late Charge shall run concurrently
with the thirty-five (35) day statutory cure period under Nevada Revised
Statutes (“NRS”) 107.080(2)(a)(2).

(ii) Inspection. Without limiting the generality of Sections 3.12(c) and 3.14 of
this Agreement, Borrower agrees that Lender shall have the same right, power and
authority to enter and inspect such Individual Property as is granted to a
secured lender under NRS Section 40.507, and that Lender will have the right to
appoint a receiver to enforce the right to enter and inspect such Individual
Property to the extent such authority is provided under Nevada law, including,
without limitation, the authority granted to a secured lender under NRS
Section 32.015.

Section 10.06 Cross Default, Cross-Collateralization and Notice Provisions.
Borrowers and Lender intend that each Individual Loan shall be cross-defaulted
and cross-collateralized with every other Individual Loan. Accordingly, any
default under any of the Documents shall constitute a default under all

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

60



--------------------------------------------------------------------------------

of the other Documents. The cross-collateralization shall arise by virtue of the
Individual Loan Documents and the Cross Collateral Documents. Each Borrower has
guaranteed the Obligations of every other Borrower pursuant to the Supplemental
Guaranty, the performance of which is secured by the Lien of such Borrower’s
Cross Collateral Mortgage and Cross Collateral Assignment of Leases. In the
event of a default under any of the Documents, Borrowers hereby acknowledge and
agree that: (A) Lender shall only be obligated to send one (1) notice of default
to the parties listed in Section 9.02 of this Agreement, which notice shall, if
such default relates only to a particular Individual Property, identity the
Individual Property with respect to which such default exists; (B) said notice
shall be deemed notice to all Borrowers under all of the Documents (including,
without limitation, all of the Instruments); and (C) thereafter Lender shall
have the right to exercise its rights and remedies for a default under any of
the Documents after the expiration of any applicable cure period, if and only if
a cure period is provided under the Documents.

Section 10.07 Additional Individual Loans.

(a) Lender and Borrowers hereby agree that Lender shall make certain additional
Individual Loans in the aggregate principal amount of Fifty-Three Million Nine
Hundred Thirty-Six Thousand Thirty-Nine and No/100 Dollars ($53,936,039.00)
(each, an “Individual Phase 2 Loan” and collectively in the aggregate, the
“Phase 2 Loan”) to the entities listed on Schedule B attached hereto, each an
affiliate of Borrowers (each, a “Phase 2 Borrower”, and collectively, the “Phase
2 Borrowers”), to be secured by certain real properties owned by the Phase 2
Borrowers and located in the State of Washington (each, a “Phase 2 Individual
Property”, and collectively, the “Phase 2 Property”), provided the following
conditions are satisfied (as determined by Lender in its sole discretion)
(hereinafter referred to as the “Phase 2 Closing Conditions”): (i) the closing
of the Phase 2 Loan (the “Phase 2 Closing”) must occur prior to the earlier to
occur of (A) February 1, 2014, and (B) the date that is sixty (60) days after
the date of this Agreement (the “Phase 2 Outside Closing Date”), (ii) each
Individual Phase 2 Loan shall be coterminous with the term of the Loan and
otherwise be on the terms as set forth for Loan Numbers 706109321, 706109330,
706109331 and 706109332 in that certain First Mortgage Loan Application Nos.
706109321-706109336, dated September 20, 2013, made by Borrowers and Phase 2
Borrowers with respect to the Loan and the Phase 2 Loan (the “Application”),
(iii) the Documents shall be amended to include the Phase 2 Loan, each Phase 2
Borrower shall be added as an additional Borrower of the Loan, and each Phase 2
Individual Property shall be added as an Individual Property under the
Documents, and (iv) each of the Individual Loans and each of the Individual
Phase 2 Loans shall be cross-collateralized and cross-defaulted.

(b) In the event that the Phase 2 Closing does not occur on or before the Phase
2 Outside Closing Date, then, notwithstanding anything to the contrary contained
in the Application or in this Agreement, the following shall occur:

(i) Lender shall have no obligation to fund any additional Loan proceeds to the
Phase 2 Borrowers and Lender shall retain the remainder of the Interest Rate
Standby Fee (as defined in the Application) attributable to the Phase 2 Loan;
provided, however, in the event that one (1) Phase 2 Individual Property is not
the subject of the Phase 2 Closing as the sole result of a default by the seller
of such Phase 2 Individual Property, then the Phase 2 Borrowers shall receive an
amount equal to one and one-half percent (1.5%) of the allocated loan amount
applicable to such Phase 2 Individual Property as set forth in the Application.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

61



--------------------------------------------------------------------------------

(ii) The Note Rate on the Loan shall immediately increase by ten (10) basis
points effective as of the day immediately following the Phase 2 Outside Closing
Date.

(iii) Monthly payments of principal and interest with respect to each Note shall
be recalculated by Lender based upon a twenty-five (25) year amortization
schedule, and beginning on the next scheduled Due Date, Borrowers shall be
required to make monthly payments in such increased amount, which shall also
take into account the increase in the Note Rate under Section 10.07(b)(ii)
above.

(iv) In the event that the Debt Yield (defined below) calculated by Lender as of
the date that is twelve (12) months after the date of this Agreement is less
than ten and one-half percent (10.5%), then Borrowers shall, within three
(3) Business Days following Lender’s written demand, pay to Lender the Debt
Yield Escrow Deposit (defined below), which written demand shall set forth the
amount of the required Debt Yield Escrow Deposit and Lender’s calculation of
same. Failure to pay the Debt Yield Escrow Deposit as hereinabove required shall
be an Event of Default under the Documents. “Debt Yield” shall mean the number
calculated by dividing NOI, calculated based on trailing three (3) month revenue
less trailing twelve (12) month operating expenses inclusive of a five percent
(5%) management fee and Three Hundred Fifty and No/100 Dollars ($350.00) per
unit reserves, by the aggregate principal balance of all encumbrances against
the Property. The “Debt Yield Escrow Deposit” shall mean an amount equal to the
reduction in the principal amount of the Loan necessary to cause the Debt Yield
of the Loan to be ten and one-half percent (10.50%).

(v) Lender shall have a perfected security interest in the Debt Yield Escrow
Deposit and any interest thereon as additional security to secure payment of the
Notes; provided, however, that all such interest shall be allocated to Borrowers
for income tax purposes. Lender shall have the right to commingle the Debt Yield
Escrow Deposit with any other funds in Lender’s possession (or in the possession
of Lender’s servicer). Any and all Debt Yield Escrow Deposit shall, at Lender’s
option, be disbursed to Lender and applied to payment of the Obligations
(including the Prepayment Premium) under the Loan upon an Event of Default under
any of the Documents. The Debt Yield Escrow Deposit shall earn interest at the
Bank Monitor Rate (as defined below). For purposes hereof, the “Bank Monitor
Rate” is the average interest rate of money market accounts offered by banks
located in 25 cities and/or metropolitan areas as published in the Bank Rate
Monitor (referred to therein as the “Bank 25 Average”), as determined and reset
by Lender on a monthly basis, or based on some similar interest rate indicator
customarily used by Lender or its servicing agent, which interest rate may not
be the highest interest rate then available. Interest shall be computed based on
the daily outstanding balance of the Debt Yield Escrow Deposit. Such interest
shall be calculated on a simple, non-compounded interest basis.

(vi) The Debt Yield Escrow Deposit shall be released to Borrowers if and only if
Debt Yield Test 1 (as defined below) is satisfied. If Debt Yield Test 1 is not
satisfied, then the Debt Yield Escrow Deposit shall be used to satisfy (in whole
or in part) the reduction in the Balance of the Loan necessary as a result of
the failure to comply with Debt Yield Test 1 (without any Prepayment Premium).
Any remainder of the Debt Yield Escrow Deposit (the “Debt Yield Test 1
Remainder”) shall continue to be held by Lender as additional collateral for the
Loan. The Debt Yield Test 1 Remainder shall be released to Borrowers if and only
if Debt Yield Test 2 is satisfied. If Debt Yield Test 2 is not satisfied, then
the Debt Yield Test 1 Remainder shall be

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

62



--------------------------------------------------------------------------------

used to satisfy (in whole or in part) the reduction in the Balance of the Loan
necessary as a result of the failure to comply with Debt Yield Test 2 (without
any Prepayment Premium). Any remainder of the Debt Yield Test 1 Remainder shall
continue to be held as additional collateral for the Loan.

(vii) Lender shall calculate the Debt Yield for the Loan on the date that is
twenty-four (24) months after the date of this Agreement. In the event that the
Debt Yield for the Loan as of such date is less than eleven and one-half percent
(11.5%) (“Debt Yield Test 1”), then, at Lender’s option, amounts then held in
the Debt Yield Escrow Deposit shall be applied to reduce the Balance of the Loan
to an amount necessary to cause the Debt Yield to be eleven and one-half percent
(11.5%) (without any Prepayment Premium), and in the event that said Debt Yield
Escrow Deposit is not sufficient to cause such a reduction, then Borrowers shall
pay to Lender, within three (3) Business Days of Lender’s written demand, the
additional amount necessary to cause the Debt Yield to be eleven and one-half
percent (11.5%).

(viii) Lender shall calculate the Debt Yield for the Loan on the date that is
forty-eight (48) months after the date of this Agreement. In the event that the
Debt Yield for the Loan as of such date is less than twelve and one-half percent
(12.5%) (“Debt Yield Test 2”), then, at Lender’s option, the Debt Yield Test 1
Remainder shall be applied to reduce the Balance of the Loan to an amount
necessary to cause the Debt Yield to be twelve and one-half percent
(12.5%) (without any Prepayment Premium), and in the event that the Debt Yield
Test 1 Remainder is not sufficient to cause such a reduction, then Borrowers
shall pay to Lender, within three (3) Business Days of Lender’s written demand,
the additional amount necessary to cause the Debt Yield to be twelve and
one-half percent (12.5%).

ARTICLE XI - HEALTHCARE PROVISIONS

Section 11.01 Representations and Warranties of Borrowers.

(a) Definitions.

(i) “Affiliate” means, for the purposes of this Article XI, an affiliate of a
person as defined in Rule 12b-2 promulgated under Section 12 of the Securities
Exchange Act of 1934, but specifically excludes any shareholder of any publicly
traded company holding an interest in any Borrower or any guarantors (or any
holder of any such shareholder).

(ii) “CMS” means the federal Centers for Medicare and Medicaid Services, and any
successor Governmental Authority (as defined below).

(iii) “CON” means any certificate of need or similar license which a
Governmental Authority must determine that there is a need for a healthcare
facility at a particular location or within a certain geographic region, or a
need for a particular service or use of equipment at a particular healthcare
facility.

(iv) “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

63



--------------------------------------------------------------------------------

(v) “Healthcare Laws” means all laws and regulations applicable to the Property
and relating to the operation of medical or senior housing facilities (such as,
but not limited to, nursing homes, skilled nursing facilities, assisted living
facilities, and continuing care residential communities), healthcare, patient
healthcare information, patient abuse, the quality and adequacy of medical care,
rate setting, equipment, personnel, operating policies, and fee splitting,
including, without limitation, (a) all federal and state fraud and abuse laws,
including, without limitation, the federal Anti-Kickback Statute (42 U.S.C.
§1320a-7b(b)), the Stark Law (42 U.S.C. §1395nn), the civil False Claims Act (31
U.S.C. §3729 et seq.), (b) TRICARE, (c) HIPAA, (d) Medicare, (e) quality, safety
and accreditation standards and requirements of all applicable state laws or
regulatory bodies, (f) all laws, policies, procedures, requirements and
regulations pursuant to which Healthcare Permits (as defined below) are issued,
and (g) any and all other applicable health care laws, regulations, manual
provisions, policies and administrative guidance, each of (a) through (g) as may
be amended from time to time.

(vi) “Healthcare Permit” means a Permit (a) issued or required under Healthcare
Laws applicable to the business of any Borrower (including, without limitation,
such Borrower’s operation of an Individual Property as a Senior Living Facility)
or any of its subsidiaries or necessary in the possession, ownership,
warehousing, marketing, promoting, sale, labeling, furnishing, distribution or
delivery of goods or services under Healthcare Laws applicable to the business
conducted by such Borrower or any of its subsidiaries, (b) issued by any person
from which any Borrower has, as of the date hereof, received an accreditation,
and/or (c) issued or required under Healthcare Laws applicable to the ownership
or operation of any business conducted by any Borrower.

(vii) “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.

(viii) “HIPAA Compliant” shall mean that the applicable person is in material
compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA, and is not and could not
reasonably be expected to become the subject of any civil or criminal penalty,
process claim, action or proceeding or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
adversely affect such person’s business, operations, assets, properties or
condition (financial or otherwise), in connection with any actual or potential
violation by such person of the provisions of HIPAA.

(ix) “Medicaid” means the medical assistance programs administered by state
agencies and approved by CMS pursuant to the terms of Title XIX of the Social
Security Act, codified at 42 U.S.C. 1396 et seq.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

64



--------------------------------------------------------------------------------

(x) “Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

(xi) “Permits” means all governmental licenses, authorizations, provider
numbers, supplier numbers, registrations, permits, drug or device authorizations
and approvals, certificates, franchises, qualifications, accreditations,
consents and approvals required under all applicable Laws and required in order
for any Borrower to carry on its business as now conducted, including, without
limitation, Healthcare Permits.

(xii) “Resident Agreements” means the singular or collective reference to all
patient and resident care agreements, admission agreements and service
agreements which include an occupancy agreement and all amendments,
modifications or supplements thereto.

(xiii) “Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other person which presently or in the future
maintains Third Party Payor Programs in which any Borrower participates.

(xiv) “Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which any Borrower participates.

(xv) “TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071
et seq.), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code
and the regulations promulgated pursuant to such statutes.

(b) General Health Care Matters. As of the date hereof and at all times while
the Pool Obligations are outstanding, each Borrower represents and warrants for
itself and for Property Manager as follows (it being expressly understood and
agreed that each Borrower makes the following representations and warranties
solely as to such Borrower’s Individual Property and not as to any other
property):

(i) License and Permits. If required under applicable Healthcare Laws, Borrower
has and shall maintain (or shall require Property Manager to have and maintain)
in full force and effect valid Healthcare Permits and a valid CON for (i) the
services currently rendered by Borrower and Property Manager, (ii) equipment
owned by Borrower and Property Manager, and (iii) no less than the number of
beds and units of the Property as of the date hereof. Borrower shall maintain
(or shall cause Property Manager to maintain) any applicable Healthcare Permits
and a CON free from restrictions or known conflicts which would materially
impair the use or operation of its Individual Property for its current use, and
shall not permit any Healthcare Permits or any CON to become provisional,
probationary or restricted in any way.

(ii) Medicare Participation.

(A) If required or appropriate in connection with the operation of an Individual
Property as a Senior Living Facility, (1) Borrower or Property Manager maintains
Medicare provider status and is the holder of the provider identification
numbers associated therewith, all of which are currently valid, and (2) Borrower
or Property Manager has entered into and maintains in good standing, where
appropriate, its Medicare provider agreement to the extent required for
reimbursement under the Medicare programs, as the case may be.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

65



--------------------------------------------------------------------------------

(B) To Borrower’s knowledge (after due inquiry and investigation), there is no
proceeding, suit, investigation, audit, claim review, or other action pending
or, to the knowledge of Borrower, threatened by any federal, state or local
government or quasi-government body, agency, board authority or any other
administrative or investigative body which could reasonably be expected to
result in (i) a revocation, suspension, termination, probation, restriction,
modification, limitation, non-renewal, or other impairment of any Medicare
participation agreement or provider number or other Healthcare Permit or other
operating certificate, license, permit, approval or authorization of its
Individual Property to operate as a Senior Living Facility, (ii) Borrower’s
exclusion from any Medicare program, (iii) a material adverse effect on
Borrower, Property Manager, or the operation of Borrower’s Individual Property,
or (iv) the appointment of a receiver or manager, nor has Borrower, Property
Manager, or, to Borrower’s knowledge (after due inquiry and investigation), any
Governmental Authority made any decision to terminate or not to renew any
Medicare participation agreement or provider agreement of Borrower or other
Healthcare Permit, nor, to Borrower’s knowledge (after due inquiry and
investigation) is there any action pending or threatened to impose material
intermediate or alternative sanctions (whether a fine or alternative interim or
final sanction) with respect to Borrower or Property Manager.

(C) All Medicare and private insurance cost reports and financial reports
submitted by Borrower and Property Manager are and will be materially accurate
and complete and have not been and will not be misleading in any material
respects. Except for cost reports that have been timely filed and are being
diligently pursued for payment in the ordinary course of business, no such cost
reports remain “open” or unsettled to Borrower’s knowledge (after due inquiry
and investigation) and, to Borrower’s knowledge (after due inquiry and
investigation), there are no current, pending or outstanding Medicare or other
Third Party Payor Program reimbursement audits or appeals pending with respect
to Borrower or Property Manager.

(D) To Borrower’s knowledge (after due inquiry and investigation), neither
Borrower, Property Manager, nor any Affiliate of Borrower or Property Manager,
nor any officer or director of the foregoing has engaged in any of the
following: (i) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any application for any
benefit or payment under Medicare; (ii) knowingly and willfully making or
causing to be made any false statement or representation of a material fact for
use in determining rights to any benefit or payment under Medicare;
(iii) failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment under
Medicare on its own behalf or on behalf of another, with intent to secure such
benefit or payment fraudulently; (iv) knowingly and willfully soliciting or
receiving any remuneration (including any kickback, bribe or rebate), directly
or indirectly, overtly or covertly, in cash or in kind or offering to pay such
remuneration: (A) in return for referring any individual to a person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made in whole or in party by Medicare; or (B) in return for
purchasing, leasing or ordering or arranging for or recommending the purchasing,
leasing or ordering of any good, facility, service or item for which payment may
be made in whole in part by Medicare.

(iii) Third Party Payors. To Borrower’s knowledge (after due inquiry and
investigation), there is no investigation, audit, claim review, or other action
pending or, to the knowledge of Borrower, threatened which could reasonably be
expected to result in (A) a revocation, suspension, termination, probation,
restriction, limitation, or non-renewal of any

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

66



--------------------------------------------------------------------------------

Third Party Payor participation agreement or provider number or other Healthcare
Permit, except, as disclosed to Lender in writing, for deficiencies as a result
of surveys or reviews that will be corrected in the ordinary course of business
(but in no event does a survey violation exist which is not capable of being
cured and could reasonably be expected to have a material adverse effect on its
Individual Property), or (B) Borrower’s exclusion from any Third Party Payor
Program, nor, to Borrower’s knowledge (after due inquiry and investigation), has
any Third Party Payor Program made any decision to terminate or not to renew any
participation agreement or provider agreement of Borrower or other Healthcare
Permit, nor has Borrower or Property Manager made any decision to terminate or
not to renew any participation agreement or provider agreement or Healthcare
Permit, nor, to Borrower’s knowledge (after due inquiry and investigation), is
there any action pending or threatened to impose material intermediate or
alternative sanctions with respect to Borrower, Property Manager, or its
Individual Property.

(iv) Billing Practices. Borrower and, to Borrower’s knowledge (after due inquiry
and investigation), Property Manager have properly and legally billed all
intermediaries and Third Party Payors for services rendered with respect to
Borrower’s Individual Property and have maintained their records to reflect such
billing practices. No funds relating to Borrower or Property Manager are now,
or, to the knowledge of Borrower will be, withheld by any Third Party Payor. All
billing practices of Borrower and, to Borrower’s knowledge (after due inquiry
and investigation), Property Manager, including those with respect to all Third
Party Payors, including the Third Party Payor Programs, if applicable, and
private insurance companies, including managed care organizations, have been and
will be in compliance with all applicable laws, regulations and policies of such
Third Party Payors and Third Party Payor Programs in all material respects. No
cost report indicates, and no audit has resulted in, any determination that
Borrower or, to Borrower’s knowledge (after due inquiry and investigation),
Property Manager was overpaid by the Medicare program by $50,000 or more in any
of the most recent three fiscal years covered by such audit.

(v) Compliance with Healthcare Laws. To Borrower’s knowledge (after due inquiry
and investigation), Borrower and Property Manager are in compliance in all
material respects with all Healthcare Laws except, as disclosed to Lender in
writing, for deficiencies as a result of surveys or reviews that will be
corrected in the ordinary course of business (but in no event does a survey
violation exist which is not capable of being cured and could reasonably be
expected to have a material adverse effect on Borrower’s Individual Property).
To Borrower’s knowledge (after due inquiry and investigation), neither Borrower,
Property Manager, nor any Affiliate and/or employee of Borrower or Property
Manager or any Affiliate is currently under investigation or prosecution for,
nor has Borrower, Property Manager or any Affiliate or employee of Borrower or
Property Manager or any Affiliate been convicted of: (a) any offense related to
the delivery of an item or service under the Third Party Payor Programs; (b) a
criminal offense related to neglect or abuse of patients in connection with the
delivery of a health care item or service; (c) fraud, theft, embezzlement or
other financial misconduct; (d) the obstruction of an investigation of any crime
referred to in subsections (a) through (c) of this Section; or (e) unlawful
manufacture, distribution, prescription, or dispensing of a controlled
substance. To Borrower’s knowledge (after due inquiry and investigation),
neither Borrower, Property Manager, nor any Affiliate and/or employee of
Borrower, Property Manager or any Affiliate has been required to pay any civil
money penalty under applicable laws regarding false, fraudulent or impermissible
claims or payments to induce a reduction or limitation of health care services
to beneficiaries of any state or federal health care program, nor, to Borrower’s
knowledge (after due

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

67



--------------------------------------------------------------------------------

inquiry and investigation), is Borrower, Property Manager, nor any Affiliate
and/or employee of Borrower, Property Manager or any Affiliate currently the
subject of any investigation or proceeding that may result in such payment.
Neither Borrower nor, to Borrower’s knowledge (after due inquiry and
investigation), Property Manager, nor any Affiliate and/or employee of Borrower,
nor, to Borrower’s knowledge (after due inquiry and investigation), any
Affiliate and/or employee of Property Manager has been excluded from
participation in Medicare or TRICARE.

(vi) Fraud and Abuse Compliance.

(A) To Borrower’s knowledge (after due inquiry and investigation), none of
Borrower, Property Manager or any of their Affiliates or any of their officers,
directors, agents or employees, nor any agent acting on behalf of or for the
benefit of any of the foregoing, has directly or indirectly in connection with
Borrower or Property Manager or otherwise: (A) offered or paid any remuneration,
in cash or in kind to, or made any financial arrangements with, any past,
present or potential customers, past or present suppliers, patients, medical
provider members, contractors or third party payors of Borrower or Property
Manager in violation of applicable law; (B) given or agreed to give, or is aware
that there has been made or that there is any agreement to make, any gift or
gratuitous payment of any kind, nature or description (whether in money,
property or services) to any customer or potential customer, supplier or
potential supplier, contractor, third party payor or any other person in
violation of applicable law; (C) made or agreed to make, or is aware that there
has been made or that there is any agreement to make, any contribution, payment
of gift of funds or property to, or for the private use of, any governmental
official, employee or agent where either the contribution, payment or gift or
the purpose of such contribution, payment or gift is or was illegal under the
laws of the United States or under the laws of any state or any other
governmental entity having jurisdiction over such payment, contribution or gift;
(D) established or maintained any unrecorded fund or asset for any purpose or
made any misleading, false or artificial entries on any of its books or records
for any reason; (E) made, or agreed to make, or is aware that there has been
made or that there is any agreement to make, any payment to any person with the
intention or understanding that any part of such payment would be used for any
purpose other than that described in the documents supporting such payment.

(B) To Borrower’s knowledge (after due inquiry and investigation), none of
Borrower, Property Manager or any of their Affiliates or any of their officers,
directors, agents or employees, is a party to any contract, lease agreement or
other arrangement (including any joint venture or consulting agreement) related
to Borrower or Property Manager with any physician, health care facility,
hospital, nursing facility, home health agency or other person who is in a
position to make or influence referrals to or otherwise generate business or
operations for Borrower or Property Manager or otherwise influence the affairs
of Borrower or Property Manager, to provide services, lease space, lease
equipment or engage in any other venture or activity that are prohibited by law
or that did not provide commercially reasonable terms and fair market value
consideration for the goods, property, services or use of money provided,
exchanged or acquired thereunder at the time entered into.

(C) Borrower is in compliance (and shall require Property Manager to be in
compliance) with the applicable provisions of 42 U.S.C. §1320a-7b prohibiting
illegal remuneration (including kickbacks, bribes or rebates) by properly
disclosing and appropriately reflecting its pricing in any cost claimed or
charge made, if any, under the applicable Third Party Payor Programs.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

68



--------------------------------------------------------------------------------

(vii) HIPAA Compliance. If applicable, Borrower has complied in all material
respects and at all times will comply in all material respects (and shall, if
applicable, require Property Manager to comply in all material respects) with
the provisions of HIPAA and will be HIPAA Compliant.

(viii) Resident Agreements. The Resident Agreements comply in all material
respects with all applicable Laws, including Healthcare Laws. Borrower shall
not, and shall not permit Property Manager to: (i) modify in any material
respect the form of Resident Agreement previously approved by Lender;
(ii) accept any payment under any Resident Agreement more than one month in
advance of its due date; or (iii) enter into any Resident Agreement upon a form
that fails to comply with applicable Laws. Each Borrower will maintain or cause
to be maintained all deposits, including, without limitation, deposits relating
to patients or Resident Agreements, at such commercial or savings bank or banks
as may be reasonably satisfactory to Lender. Any bond or other instrument which
Borrower (or Property Manager under the Management Agreement), as the case may
be, is permitted to hold in lieu of cash deposits under any applicable legal
requirements shall be maintained in full force and effect unless replaced by
cash deposits as hereinabove described, shall be issued by an institution
reasonably satisfactory to Lender, shall, if permitted pursuant to any legal
requirements, name Lender as payee or mortgagee thereunder and shall, in all
respects, comply with any applicable laws and legal requirements and otherwise
be reasonably satisfactory to Lender. Following the occurrence and during the
continuance of any Event of Default, Borrower shall, upon Lender’s request, if
permitted by any applicable legal requirements, turn over to Lender the deposits
(and any interest theretofore earned thereon and remaining therewith in the
ordinary course of business) with respect to Borrower’s Individual Property, to
be held by Lender subject to the terms of their related agreements.

Section 11.02 Covenants of Borrowers.

(a) Licensure and Authority. Each Borrower shall not, and shall not permit
Property Manager to, without the prior written consent of Lender in each
instance, (i) cease to operate its Individual Property solely as a Senior Living
Facility; (ii) cease to cause other facilities and services normally associated
with Senior Living Facilities to be provided; (iii) provide or contract for
healthcare services outside the scope of the Healthcare Permits (other than
therapy services or other healthcare services provided by other duly licensed
service providers and for which service tenants and/or residents pay
separately); (iv) cause non-residential space leased or held available for lease
to commercial tenants (i.e., space other than the units, dining areas, activity
rooms, lobby, parlors, kitchen, mailroom, marketing/management offices) to
exceed ten percent (10%) of the net rental area of Borrower’s Individual
Property, provided that the foregoing restriction shall not apply to the
Operating Leases; (v) cease to hold and maintain in full force and effect the
Healthcare Permits, or apply for any new license, registration, permit or
participating provider status, other than renewals or as required under the
Healthcare Permits, or (vi) cause or permit Borrower’s Individual Property to no
longer be classified as housing for older persons pursuant to the Fair Housing
Amendments Act of 1988, as it may be amended from time to time hereafter. Each
Borrower will maintain in full force and effect, and free from restrictions,
probations, conditions or known conflicts which would materially impair the use
or operation of its Individual Property for its current use, all Healthcare
Permits necessary under Healthcare Laws to carry on the business of Borrower as
it is conducted on the date hereof. In addition, each Borrower will not suffer
or permit to occur any of the following with respect to its Individual Property:

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

69



--------------------------------------------------------------------------------

(i) any transfer of a Healthcare Permit or rights thereunder to any person
(other than Lender) or to any location;

(ii) any pledge or hypothecation of any Healthcare Permit as collateral security
for any indebtedness other than indebtedness to Lender;

(iii) any rescission, withdrawal, revocation, amendment or modification of or
other alteration to the nature, tenor or scope of any Healthcare Permit without
Lender’s prior written consent, including, without limitation, (A) any change to
the authorized units, services, beds and persons served capacity of Borrower
and/or the units, services, number of beds and persons served approved by the
applicable Governmental Authority, and (B) any transfer of all or any part of
Borrower’s authorized unit or beds to another site or location;

(iv) any voluntary transfer of any resident to any other facility, unless such
transfer is (A) at the request of the resident (without economic incentives
being given to the resident by an Affiliate of Borrower) or its payor, or (B) is
for reasons relating to non-payment or the health, required level of medical
care or safety of the resident to be transferred; or

(v) without Lender’s prior written consent, the provision by Borrower or
Property Manager of additional regulated services outside the scope of
Borrower’s or Property Manager’s Healthcare Permits.

(b) Health Care Notices.

(i) Each Borrower shall provide Lender annually with evidence, satisfactory to
Lender, of such Borrower’s or Property Manager’s, if applicable, compliance, in
all material respects, with all applicable local, state and federal laws, rules
and regulations regarding the operation of Borrower’s Individual Property,
including, but not limited to:

(A) a copy of the current Healthcare Permits authorizing Borrower’s Individual
Property to be operated as a Senior Living Facility, and a copy of any other
Healthcare Permits required and/or in place for such Individual Property’s
operation as a Senior Living Facility;

(B) copies of all state surveys, where applicable, dated within the immediately
preceding twelve (12) months and produced in connection with the performance
and/or compliance of Borrower’s Individual Property, Borrower, Property Manager
and any other licensee, as applicable, with standards regulating the use of such
Individual Property;

(C) the form of Resident Agreement utilized at Borrower’s Individual Property;

(D) any notices, complaints, claims or waivers which Borrower has received, or
was provided notice of, within the immediately preceding twelve (12) months from
any federal and state governmental authority (such as the CMS) or other
governmental, quasi-governmental or regulatory agency or agencies having
jurisdiction over Borrower’s Individual Property, Borrower, Property Manager and
any other licensee, including, without limitation, any deficiency notices,
notices of investigations or notices of audit that have had, or can reasonably
be expected to have, a material adverse effect on the business of operating an
Individual Property as a Senior Living Facility (in addition to such annual
reporting obligations, Borrower shall also deliver to Lender copies of any of
the foregoing within ten (10) Business Days after Borrower, Property Manager or
any other licensee first receives notice of or otherwise becomes aware of the
same);

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

70



--------------------------------------------------------------------------------

(E) descriptions of any litigation with respect to residents or former residents
that is pending, ongoing or otherwise unresolved and was initiated within the
last three (3) years of which Borrower has actual knowledge, which shall include
copies of pleadings with respect thereto, if requested by Lender;

(F) descriptions of any known criminal charges filed against any employees,
agents, independent contractors or others performing services at Borrower’s
Individual Property, if requested by Lender (in addition to such annual
reporting obligations, Borrower shall also deliver to Lender any of the
foregoing within ten (10) Business Days after Borrower, Property Manager or any
other licensee first receives notice of or otherwise becomes aware of the same);

(G) a copy of any new CON (if applicable); and

(H) a copy of any additions or amendments to the administrative policy manual
for Borrower’s Individual Property.

In addition, following the occurrence of an Event of Default, Lender reserves
the right to increase the frequency of any of the foregoing reporting
requirements to quarterly.

(ii) Each Borrower agrees to furnish, pursuant to the notice provisions of
Section 9.02 herein, each of the following with respect to its Individual
Property:

(A) (1) within five (5) Business Days of receipt a copy of any healthcare
related licensure and annual or biannual certification survey report and any
statement of deficiencies and any survey (other than the annual or biannual
survey) indicating a violation or deficiency, and (2) within the time period
required by the particular agency for submission, a copy of the plan of
correction with respect thereof if such plan of correction is required by such
agency issuing the statement of deficiency or notice of violation, and correct
or cause to be corrected any deficiency or violation within the time period
required for cure by such agency, subject to such agency’s normal appeal
process, if such deficiency or violation could adversely affect either the right
to continue participation in Medicare or other Third Party Payor Programs for
existing patients or the right to admit new Medicare patients or other Third
Party Payor Program patients or result in the loss or suspension of Borrower’s
licenses and permits to operate Borrower’s business;

(B) within five (5) Business Days of the receipt by Borrower, any and all
notices disclosing an adverse finding from any licensing, certifying and/or
reimbursement agencies that Borrower’s license, Medicare certification or
entitlement to payments pursuant to any Third Party Payor Program of Borrower is
being downgraded to a substandard category, revoked, or suspended, or that
action is pending or being considered to downgrade to a substandard category,
revoke, or suspend any rights pursuant to Borrower’s license, certification or
Third Party Payor Program; and

(C) within five (5) Business Days of the date of the required filing of cost
reports of Borrower with Medicare or other applicable agency or pursuant to any
reimbursement contract or program, or the date of actual filing of such cost
report of Borrower, whichever is earlier, a complete

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

71



--------------------------------------------------------------------------------

and accurate copy of the annual Medicare and other cost reports for Borrower,
which will be prepared by an independent certified public accountant or by an
experienced cost report preparer reasonably acceptable to Lender, and promptly
furnish to Lender any amendments filed with respect to such reports and all
responses, audit reports or inquiries with respect to such reports.

(iii) Any expiration, termination, suspension or revocation of any of the
Healthcare Permits described in Sections 11.02(b)(i)(A) and 11.02(b)(i)(C) above
or any other Healthcare Permits held by any Borrower, any Property Manager or
other Affiliate that is a health care provider (a “Provider”) that are necessary
for the operation of any Borrower’s Individual Property as a Senior Living
Facility (provided that any provisional Healthcare Permit shall be deemed an
acceptable Healthcare Permit for purposes of this provision so long as the
operations of Borrower’s Individual Property are not impacted in any material
manner, as determined by Lender in its sole discretion), shall be, without any
notice or cure period (except where such cure can be obtained on or before the
date on which the failure to cure causes any material adverse impact with
respect to such Borrower, the operation of Borrower’s Individual Property or
Lender and except where the applicable State agency specifies a cure period to
reinstate, in which event such cure period shall be the cure period specified by
such State agency), an Event of Default under the Documents. Any expiration,
termination, suspension or revocation of any of the Healthcare Permits held by
any unaffiliated operator, tenant, manager or Provider described in Sections
11.02(b)(i)(A) and 11.02(b)(i)(C) above or any other Healthcare Permits held by
any unaffiliated operator, tenant, manager or Provider, shall be, without any
notice or cure period (except where such cure can be obtained on or before the
date on which the failure to cure causes any material adverse impact with
respect to such Borrower, the operation of Borrower’s Individual Property or
Lender and except where the applicable State agency specifies a cure period to
reinstate, in which event such cure period shall be the cure period specified by
such State agency), an Event of Default under the Documents, unless all of the
following are true: (i) no payment default occurs under the Documents, (ii) such
Borrower has procured a replacement licensed operator satisfactory to Lender, in
Lender’s reasonable discretion, within one hundred twenty (120) days after any
such de-licensure, provided that if the applicable authority requires or
recommends a replacement of the licensed operator at any time, then Borrower
shall be required to promptly procure a replacement licensed operator, (iii) the
replacement operator executes and delivers a subordination agreement in favor of
Lender in form and content satisfactory to Lender, in Lender’s reasonable
discretion, (iv) all such Healthcare Permits described in Sections
11.02(b)(i)(A) and 11.02(b)(i)(C) above have been reinstated or reissued in
favor of such Borrower and/or the replacement operator, or Borrower or
replacement operator is actively pursuing the reinstatement or reissuance of
such Healthcare Permits, Lender has received satisfactory evidence that such
reinstatement or reissuance efforts are reasonably likely to succeed, such
reinstatement or reissuance shall have occurred not later than one hundred
twenty (120) days after any such de-licensure and the operations of the
applicable Individual Property are not impacted in any material manner during
the pendency of such efforts; provided, however, said one hundred twenty
(120) day period may be extended for up to an additional sixty (60) days if
(A) there is no material adverse effect on the business of operating the
affected Individual Property as a Senior Living Facility or on Operator’s
ability to operate such business as a result of applicable expiration,
termination, suspension or revocation of any Healthcare Permit, as determined by
Lender in its sole discretion, and (B) Lender has received evidence
demonstrating, to Lender’s satisfaction, exercised in good faith, that the
reinstatement or reissuance efforts have been proceeding with all due diligence
and that such efforts are likely to be successful within said period of up to
sixty (60) days, and (v) such Borrower’s Individual Property has not been
required to cease operations as a Senior Living Facility.

 

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

72



--------------------------------------------------------------------------------

(iv) Each Borrower shall (i) provide full and prompt disclosure to Lender of any
violation of Healthcare Laws that can be reasonably expected to have a material
adverse effect on the business of operating Borrower’s Individual Property as a
Senior Living Facility, and (ii) conduct all appropriate (1) investigation of
any violations or alleged violations of applicable Healthcare Laws and
(2) correction of any violations of applicable Healthcare Laws, all at
Borrower’s sole cost and expense; and (iii) indemnify Lender from all costs and
risks relating to violations or alleged violations of Healthcare Laws; provided,
however, that this indemnity shall not apply if Borrower can conclusively prove
that (A) the violation of Healthcare Laws was caused solely by actions,
conditions, or events that occurred after the date that Lender (or any purchaser
at a foreclosure sale) actually acquired title to Borrower’s Individual
Property, and (B) the violation of Healthcare Laws was not caused by, or
attributable to, the direct or indirect actions or inaction of any of the
Recourse Parties or any general partner or managing member of any Borrower, any
general partner or managing member of any general partner of any Borrower, any
guarantor of the Loan, or any indemnitor under the Documents. In addition,
Borrower shall grant licenses enabling Lender and its healthcare consultants to
(x) make appropriate inquiries with respect to any alleged violations of
applicable Healthcare Laws and (y) if required by written notice from Lender to
Borrower, negotiate in cooperation with Borrower with any licensing authorities
with respect to such alleged violations of applicable Healthcare Laws and to the
extent permitted by applicable law, in cooperation with Borrower, to take other
ameliorative steps with respect to the Healthcare Permits (whether before or
after Lender or any other party succeeds to the interest of Borrower as owner of
the applicable Individual Property in any manner, including but not limited to
foreclosure, exercise of any power of sale, succession by deed in lieu or other
conveyance), all at Borrower’s sole cost and expense; provided, however, Lender
shall only have the right to exercise such licenses following an Event of
Default These provisions shall survive any termination, satisfaction or
foreclosure of the Instrument and Cross Collateral Mortgage signed by Borrower
and shall be personal and full recourse obligations.

(c) Additional Health Care Related Matters. Each Borrower shall comply at all
times with all accreditation standards applicable to Borrower’s Individual
Property that may be identified by Lender in writing (with reasonable advance
notice), except to the extent that such failure to comply would not cause any
material adverse effect on Borrower, Property Manager, or Borrower’s Individual
Property. No Borrower shall do (or suffer to be done by Borrower, Property
Manager or any Affiliate of Borrower or Property Manager) any of the following:

(i) Replace or transfer all or any part of Borrower’s units or beds to another
site or location;

(ii) Transfer or demise any CON or other Healthcare Permit or rights thereunder
to any person (other than Lender) or to any location other than Borrower’s
Individual Property to which such CON or Healthcare Permit pertains; or

(iii) Pledge or hypothecate any CON or other Healthcare Permit as collateral
security for any indebtedness other than indebtedness to Lender.

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

73



--------------------------------------------------------------------------------

(d) Management Agreement. No Borrower shall amend, modify or supplement the
Management Agreement in any material respect without Lender’s prior written
consent (which consent shall not be unreasonably withheld).

(e) Filing Requirements. Each Borrower will (or will require Property Manager
to) (i) timely file all notifications, reports, submissions, Healthcare Permit
renewals and reports of every kind whatsoever required by Healthcare Laws (which
reports will be materially accurate and complete in all respects and not
misleading in any respect); and (ii) timely file all cost reports required by
Healthcare Laws, which reports shall be materially accurate and complete in all
respects and not misleading in any material respect and which shall not remain
open or unsettled, except in accordance with applicable settlement appeals
procedures that are timely and diligently pursued and except for any processing
delays of any Governmental Authority.

(f) Corporate Compliance Plan. Each Borrower will maintain (or will require
Property Manager to maintain) a corporate health care regulatory compliance
program (“CCP”) which includes at least the following components: (i) standards
of conduct and procedures that describe compliance policies regarding laws with
an emphasis on prevention of fraud and abuse; (ii) specific officer within
high-level personnel identified as having overall responsibility for compliance
with such standards and procedures; (iii) policies with respect to fraud and
abuse and billing practices; (iv) training and education programs which
effectively communicate the compliance standards and procedures to employees and
agents, including, without limitation, fraud and abuse laws and illegal billing
practices; (v) auditing and monitoring systems and reasonable steps for
achieving compliance with such standards and procedures including, without
limitation, publicizing a report system to allow employees and other agents to
anonymously report criminal or suspect conduct and potential compliance
problems; (vi) disciplinary guidelines and consistent enforcement of compliance
policies including, without limitation, discipline of individuals responsible
for the failure to detect violations of the CCP; and (vii) mechanisms to
immediately respond to detected violations of the CCP.

(g) Sub-Acute Units. No Borrower shall create or convert any portion of its
existing facilities or units to Sub-Acute Units (defined below) without the
prior written consent of Lender. A “Sub-Acute Unit” shall mean a dedicated
specialty unit for individuals who require significantly more nursing hours (an
average of four [4] or more hours per day) or therapy than required for
individuals in the other units at the Individual Property. Any default under the
provisions of this Section 10.02(g) shall be, without further notice or cure
period, an Event of Default under the Documents.

(h) Leases of Capital Goods. Except for (i) vehicle leases, and (ii) leases for
capital goods and/or equipment, the value of which, if purchased, would not
exceed Fifty Thousand and No/100 Dollars ($50,000.00) (on an aggregate basis per
Individual Property and per calendar year) (the foregoing being collectively
referred to as “Permitted Capital Leases”), no Borrower shall, at any time
during the term of the Loan, enter into any leases of capital goods and/or
equipment without Lender’s prior written approval.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as a sealed
instrument as of the day first set forth above.

BORROWERS:

 

CHP GRESHAM-HUNTINGTON TERRACE OR OWNER, LLC, a Delaware limited liability
company     CHP GRESHAM-HUNTINGTON TERRACE OR TENANT CORP., a Delaware
corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

CHP TUALATIN-RIVERWOOD OR OWNER, LLC, a Delaware limited liability company    
CHP TUALATIN-RIVERWOOD OR TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

CHP BEAVERTON OR OWNER, LLC, a Delaware limited liability company     CHP
BEAVERTON OR TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

CHP SALEM-ORCHARD HEIGHTS OR OWNER, LLC, a Delaware limited liability company  
  CHP SALEM-ORCHARD HEIGHTS OR TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN AGREEMENT]

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

CHP SALEM-SOUTHERN HILLS OR OWNER, LLC, a Delaware limited liability company    
CHP SALEM-SOUTHERN HILLS OR TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

CHP MEDFORD-ARBOR PLACE OR OWNER, LLC, a Delaware limited liability company    
CHP MEDFORD-ARBOR PLACE OR TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

CHP BEND-HIGH DESERT OR OWNER, LLC, a Delaware limited liability company     CHP
BEND-HIGH DESERT OR TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

CHP TILLAMOOK-FIVE RIVERS OR OWNER, LLC, a Delaware limited liability company  
  CHP TILLAMOOK-FIVE RIVERS OR TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706108613-706108618

and 706108718-706108720

CNL BV Portfolio

Loan Agreement

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN AGREEMENT]

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

CHP BILLINGS MT OWNER, LLC, a Delaware limited liability company     CHP
BILLINGS MT TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

CHP IDAHO FALLS ID OWNER, LLC, a Delaware limited liability company

   

CHP IDAHO FALLS ID TENANT CORP., a Delaware corporation

By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

CHP BOISE ID OWNER, LLC, a Delaware limited liability company     CHP BOISE ID
TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

CHP SPARKS NV OWNER, LLC, a Delaware limited liability company     CHP SPARKS NV
TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman [SEAL]

    By:  

/s/ Steven M. Wortman

Name: Steven M. Wortman     Name: Steven M. Wortman Title: Senior Vice President
    Title: Senior Vice President    

[CORPORATE SEAL]

[ACKNOWLEDGEMENTS ON FOLLOWING PAGE]

 

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 



--------------------------------------------------------------------------------

[ACKNOWLEDGMENT PAGE TO LOAN AGREEMENT]

 

STATE OF GEORGIA    ) COUNTY OF FULTON    )

On this 21st day of November, 2013, personally appeared before me Steven M.
Wortman, who being by me duly sworn (or affirmed), did say that he is the Senior
Vice President of each of CHP Gresham-Huntington Terrace OR Owner, LLC, a
Delaware limited liability company, CHP Gresham-Huntington Terrace OR Tenant
Corp., a Delaware corporation, CHP Tualatin-Riverwood OR Owner, LLC, a Delaware
limited liability company, CHP Tualatin-Riverwood OR Tenant Corp., a Delaware
corporation, CHP Beaverton OR Owner, LLC, a Delaware limited liability company,
CHP Beaverton OR Tenant Corp., a Delaware corporation, CHP Salem-Orchard Heights
OR Owner, LLC, a Delaware limited liability company, CHP Salem-Orchard Heights
OR Tenant Corp., a Delaware corporation, CHP Salem-Southern Hills OR Owner, LLC,
a Delaware limited liability company, CHP Salem-Southern Hills OR Tenant Corp.,
a Delaware corporation, CHP Medford-Arbor Place OR Owner, LLC, a Delaware
limited liability company, CHP Medford-Arbor Place OR Tenant Corp., a Delaware
corporation, CHP Bend-High Desert OR Owner, LLC, a Delaware limited liability
company, CHP Bend-High Desert OR Tenant Corp., a Delaware corporation, CHP
Tillamook-Five Rivers OR Owner, LLC, a Delaware limited liability company, CHP
Tillamook-Five Rivers OR Tenant Corp., a Delaware corporation, CHP Billings MT
Owner, LLC, a Delaware limited liability company, CHP Billings MT Tenant Corp.,
a Delaware corporation, CHP Idaho Falls ID Owner, LLC, a Delaware limited
liability company, CHP Idaho Falls ID Tenant Corp., a Delaware corporation, CHP
Boise ID Owner, LLC, a Delaware limited liability company, CHP Boise ID Tenant
Corp., a Delaware corporation, CHP Sparks NV Owner, LLC, a Delaware limited
liability company, and CHP Sparks NV Tenant Corp., a Delaware corporation, and
on behalf of said limited liability companies by authority of its board of
managers, and on behalf of said corporations by authority of its board of
directors, and said Senior Vice President acknowledged to me that said limited
liability companies and said corporations executed the same.

 

/s/ Darlene S. Nutter Notary Public Darlene S. Nutter Printed Name September 5,
2015 My Commission expires AFFIX NOTARY SEAL

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO LOAN AGREEMENT]

 

LENDER: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation
By:  

/s/ Thomas Goodsite

Name: Thomas Goodsite Title: Vice President

[CORPORATE SEAL]

 

STATE OF GEORGIA    ) COUNTY OF FULTON    )

On this 25th day of November, 2013, personally appeared before me Thomas
Goodsite, who being by me duly sworn (or affirmed), did say that he is a Vice
President of The Prudential Insurance Company of America, a New Jersey
corporation, and that on behalf of said corporation by authority of its bylaws
(or of a resolution of its board of directors, as the case may be) and said Vice
President, acknowledged to me that said corporation executed the same.

 

/s/ Kelly C. Bailey Notary Public Kelly C. Bailey Printed Name February 25, 2014
My Commission expires AFFIX NOTARY SEAL

 

Prudential Loan Nos. 706109322, 706109323, 706109324,

706109325, 706109326, 706109327, 706109328, 706109329,

706109333, 706109334, 706109335 and 706109336

CNL BV Portfolio

Loan Agreement

 



--------------------------------------------------------------------------------

Schedule A

BORROWERS

[Intentionally Omitted]

Schedule B

PHASE 2 BORROWERS

[Intentionally Omitted]

Exhibit A-1

LEGAL DESCRIPTION OF LAND

(Arbor Place)

[Intentionally Omitted]

EXHIBIT A-2

LEGAL DESCRIPTION

(Billings)

[Intentionally Omitted]

EXHIBIT A-3

LEGAL DESCRIPTION

(Beaverton Hills)

[Intentionally Omitted]

EXHIBIT A-4

LEGAL DESCRIPTION

(Boise)

[Intentionally Omitted]

EXHIBIT A-5

LEGAL DESCRIPTION

(Five Rivers)

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT A-6

LEGAL DESCRIPTION

(High Desert)

[Intentionally Omitted]

EXHIBIT A-7

LEGAL DESCRIPTION

(Huntington Terrace)

[Intentionally Omitted]

EXHIBIT A-8

LEGAL DESCRIPTION

(Idaho Falls)

[Intentionally Omitted]

EXHIBIT A-9

LEGAL DESCRIPTION

(Orchard Heights)

[Intentionally Omitted]

EXHIBIT A-10

LEGAL DESCRIPTION

(Riverwood)

[Intentionally Omitted]

EXHIBIT A-11

LEGAL DESCRIPTION

(Southern Hills)

[Intentionally Omitted]

EXHIBIT A-12

LEGAL DESCRIPTION

(Sparks)

[Intentionally Omitted]



--------------------------------------------------------------------------------

Exhibit B

DESCRIPTION OF PERSONAL PROPERTY SECURITY

[Intentionally Omitted]

Exhibit B-1

SPECIFIC LIST OF PERSONAL PROPERTY

[Intentionally Omitted]

EXHIBIT C-1

PERMITTED ENCUMBRANCES

(Arbor Place)

[Intentionally Omitted]

EXHIBIT C-2

PERMITTED ENCUMBRANCES

(Beaverton Hills)

[Intentionally Omitted]

EXHIBIT C-3

PERMITTED ENCUMBRANCES

(Billings)

[Intentionally Omitted]

EXHIBIT C-4

PERMITTED ENCUMBRANCES

(Boise)

[Intentionally Omitted]

EXHIBIT C-5

PERMITTED ENCUMBRANCES

(Five Rivers)

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT C-6

PERMITTED ENCUMBRANCES

(High Desert)

[Intentionally Omitted]

EXHIBIT C-7

PERMITTED ENCUMBRANCES

(Huntington Terrace)

[Intentionally Omitted]

EXHIBIT C-8

PERMITTED ENCUMBRANCES

(Idaho Falls)

[Intentionally Omitted]

EXHIBIT C-9

PERMITTED ENCUMBRANCES

(Orchard Heights)

[Intentionally Omitted]

EXHIBIT C-10

PERMITTED ENCUMBRANCES

(Riverwood)

[Intentionally Omitted]

EXHIBIT C-11

PERMITTED ENCUMBRANCES

(Southern Hills)

[Intentionally Omitted]

EXHIBIT C-12

PERMITTED ENCUMBRANCES

(Sparks)

[Intentionally Omitted]



--------------------------------------------------------------------------------

Exhibit D

INDIVIDUAL PROPERTIES AND ALLOCATED LOAN AMOUNTS

[Intentionally Omitted]

Exhibit E

LIST OF BORROWERS, BORROWERS’ ADDRESSES

AND BORROWERS’ TAX IDENTIFICATION NUMBERS

[Intentionally Omitted]

Exhibit F

PRINCIPAL AND INTEREST PAYMENTS

AND DAILY CHARGES DUE UNDER EACH NOTE

[Intentionally Omitted]

Exhibit G

LIST OF POST-CLOSING OBLIGATIONS

[Intentionally Omitted]

Exhibit G-1

LIST OF IMMEDIATE REPAIRS

[Intentionally Omitted]